1933 Act Registration File No.333-40128 1940 Act File No. 811-09997 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 27 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 29 [ X ] (Check appropriate box or boxes.) BAIRD FUNDS, INC. (Exact Name of Registrant as Specified in Charter) 777 East Wisconsin Avenue Milwaukee, WI53202 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code:(414) 765-3500 Charles M. Weber, Esq. Robert W. Baird & Co. Incorporated 777 East Wisconsin Avenue Milwaukee, WI 53202 (Name and Address of Agent for Service) Copy to: Carol A. Gehl, Esq. Godfrey & Kahn, S.C. 780 North Water Street Milwaukee, WI53202 It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [ X ] On May 1, 2012 pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ X ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment.This post-effective Amendment No. 27 to the Registration Statement is being filed to add the audited financial statements and certain related financial information for the fiscal year ended December 31, 2011 Prospectus May 1, 2012 Baird LargeCap Fund (Investor Class: BHGSX) (Institutional Class: BHGIX) Baird MidCap Fund (Investor Class: BMDSX) (Institutional Class: BMDIX) The Securities and Exchange Commission has not approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Table of Contents - Prospectus TABLE OF CONTENTS SUMMARY SECTION 1 Baird LargeCap Fund 1 Baird MidCap Fund 6 PRINCIPAL INVESTMENT STRATEGIES, RELATED RISKS AND DISCLOSURE OFPORFOLIO HOLDINGS 11 Investment Objectives 11 Principal Investment Strategies 11 Principal Risks 14 Portfolio Holdings Disclosure Policy 15 Who May Want to Invest in the Funds 16 MANAGEMENT OF THE FUNDS 16 The Advisor 16 The Investment Management Team 17 FINANCIAL HIGHLIGHTS 18 YOUR ACCOUNT 22 Distribution of Shares 22 Description of Classes 22 Share Price 23 Buying Shares 24 Selling Shares 28 Exchanging Shares 30 General Transaction Policies 30 DISTRIBUTIONS AND TAXES 31 Distributions 31 Taxation 32 PRIVACY POLICY PP-1 FOR MORE INFORMATION Back Cover Please find the Privacy Policy for Baird Funds, Inc. inside the back cover of this prospectus. Summary Section Baird LargeCap Fund Investment Objective The investment objective of the Baird LargeCap Fund (the “Fund”) is to provide long-term growth of capital.Dividend income is a secondary consideration. Fees and Expenses of the Fund The table below describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Investor Class Shares Institutional Class Shares Management Fees 0.65% 0.65% Distribution and Service (12b-1)Fees 0.25% None Other Expenses 0.71% 0.71% Total Annual Fund Operating Expenses(1) 1.61% 1.36% Less: Expense Reimbursement(2) 0.61% 0.61% Total Annual Fund Operating Expenses After Expense Reimbursement 1.00% 0.75% Please note that the Total Annual Fund Operating Expenses in the table above do not correlate to the Ratio of Expenses to Average Net Assets (before waivers) found within the “Financial Highlights” section of this prospectus, which reflects the operating expenses of the Fund and does not includefees and expenses incurred indirectly by the Fund as a result of investments in other investment companies. Robert W. Baird & Co. Incorporated (the “Advisor”) has contractually agreed to waive management fees and/or reimburse other expenses in order to limit the Fund’s total annual fund operating expenses to 1.00% of average daily net assets for the Investor Class shares and 0.75% of average daily net assets for the Institutional Class shares.This obligation includes interest expense and the fees and expenses incurred by the Fund in connection with the Fund’s investments in other investment companies and excludes taxes, brokerage commissions and extraordinary expenses.If such excluded expenses were incurred, Fund expenses would be higher.The Advisor is entitled to recoup the fees waived and/or expenses reimbursed within a three-year period from the time the expenses were incurred to the extent of the expense limitation.The agreement will continue in effect at least through April 30, 2013 and may only be terminated prior to the end of this term by or with the consent of the Board of Directors. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Please note that the one-year numbers below are based on the Fund’s net expenses resulting from the expense reimbursement agreement described above.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Investor Class Shares $102 $448 $819 $1,860 Institutional Class Shares $77 $371 $686 $1,582 Table of Contents - Prospectus 1 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in total annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 38.2% of the average value of its portfolio. Principal Investment Strategies The Fund normally invests at least 80% of its net assets in the equity securities of large-capitalization companies, principally common stocks, preferred stocks, securities convertible into common stocks and American Depositary Receipts (“ADRs”) that are traded on major U.S. exchanges.Although the Fund principally invests in U.S. companies, the Fund may invest up to 15% of its total assets in equity securities (consisting of common stocks, ordinary shares and ADRs) of foreign companies.The Fund defines large-capitalization companies as those companies with a market capitalization within the range of companies in the Russell 1000® Growth Index at the time of investment.The Fund emphasizes companies with market capitalizations between $5 billion and $80 billion.When analyzing equity securities to be purchased by the Fund, the Advisor emphasizes a company’s growth prospects.The Fund’s investments are selected using a variety of both quantitative techniques and fundamental research in seeking to maximize the Fund’s expected return while controlling risk. The Fund seeks a portfolio comprised of companies which reflect “PRIME” growth factors.These factors are analyzed as part of the Advisor’s investment process and are represented in the following ways: · Durable Profitability.Companies with attractive margins and favorable margin trends can drive superior earnings growth. · Sustainable Revenue Growth.Solid barriers to entry, favorable pricing and demonstrated product/service track record can aid top-line prospects. · Favorable Industry dynamics. · Management strength and integrity is a critical element of a high quality company.Growth, profitability and shareholder returns provide insight into management effectiveness.The Advisor seeks companies with management that position their company’s balance sheet to be a source of strength. · Understanding market Expectations of a company is important in assessing risk/return opportunities. The Advisor believes an analysis of these PRIME factors yields insights to the competitive strength of a business model. The Advisor applies the following strategies when purchasing securities for the Fund’s portfolio: · Intentionally avoiding short-term trading strategies and rapid shifts in industry positions. · Setting sector limits at the greater of 30% of the Fund’s total assets or double the weighting of the Russell 1000® Growth Index in any one sector, as defined by such index. · Typically holding the securities of fewer than 60 companies with exposure to approximately 20 industries. · Seeking securities whose growth prospects, in the Advisor’s opinion, are not reflected in their current stock prices. Table of Contents - Prospectus 2 · Limiting the size of any one new position. No security will represent more than 5% of the Fund’s total assets at the time of purchase. · Leveraging key tools, such as the Advisor’s proprietary tier-board, which provides a visual representation of portfolio positions and enables discussion on relative weights of underlying positions. The Advisor may sell a security due to achievement of valuation targets, significant change in the initial investment premise or fundamental deterioration. Principal Risks Please be aware that you may lose money by investing in the Fund.The following is a summary description of certain risks of investing in the Fund. Stock Market Risks Stock prices vary and may fall, thus reducing the value of the Fund’s investments.Certain stocks selected for the Fund’s portfolio may decline in value more than the overall stock market.The U.S. and international markets have experienced extreme price volatility, reduced liquidity and valuation difficulties in recent years.Continuing market problems may have adverse effects on the Fund. Growth-Style Investing Risks Because the Fund focuses on growth-style stocks, its performance may at times be better or worse than the performance of funds that focus on other types of stocks or that have a broader investment style.Growth stocks are often characterized by high price-to-earnings ratios, which may be more volatile than stocks with lower price-to-earnings ratios. Management Risks The Advisor’s judgments about the attractiveness, value and potential appreciation of particular companies’ stocks may prove to be incorrect.Such errors could result in a negative return and a loss to you. Equity Securities Risks Equity securities may experience sudden, unpredictable drops in value or long periods of decline in value.This may occur because of factors that affect securities markets generally or factors affecting specific industries, sectors or companies in which the Fund invests. Common Stock Risks Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value as market confidence in and perceptions of their issuers change. Holders of common stocks are generally subject to greater risk than holders of preferred stocks and debt obligations of the same issuer because common stockholders generally have inferior rights to receive payments from issuers in comparison with the rights of preferred stockholders, bondholders and other creditors. Large Capitalization Risks Large-cap stocks perform differently from, and at times and for extended periods of time worse than, stocks of medium and smaller capitalization companies.Larger, more established companies may be unable to respond quickly to new competitive challenges such as changes in consumer tastes or innovative smaller competitors. Foreign Issuer Risks Securities of foreign issuers and ADRs are subject to certain inherent risks, such as political or economic instability of the country of issue and greater fluctuations in price than securities of domestic corporations.Foreign companies generally are not subject to uniform accounting, auditing and financial reporting standards comparable to those applicable to domestic companies.There is a possibility of expropriation or confiscatory taxation, or diplomatic developments, which could affect investment in certain countries. Table of Contents - Prospectus 3 Performance The performance information provides some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and by showing how the Fund’s average annual returns for one, five and ten years and since inception compare with those of a broad measure of market performance.Past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future.Updated performance information is available on the Fund’s website at www.bairdfunds.com or by calling the Fund toll-free at 1-866-442-2473. Calendar Year Returns for Institutional Class Shares Best quarter: 2nd quarter 2009 17.66% Worst quarter: 4th quarter 2008 -26.49% After-tax returns are shown only for Institutional Class shares, and the after-tax returns for Investor Class shares will vary.After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Your actual after-tax returns depend on your tax situation and may differ from those shown.After-tax returns are not relevant if you hold your shares through a tax-deferred account, such as a 401(k) plan or an individual retirement account. Average Annual Total Returns as of December 31, 2011 1 Year 5 Years 10 Years Since Inception (9/29/00) Institutional Class Return Before Taxes -2.34% 0.70% 0.50% -0.85% Return After Taxes on Distributions -2.36% 0.66% 0.43% -0.92% Return After Taxes on Distributions and Sale of Fund Shares -1.49% 0.59% 0.41% -0.73% Investor Class Return Before Taxes -2.58% 0.47% 0.25% -1.10% Russell 1000® Growth Index (reflects no deduction for fees, expenses or taxes) 2.64% 2.50% 2.60% -1.87% Investment Advisor Robert W. Baird & Co. Incorporated is the Fund’s investment advisor. Table of Contents - Prospectus 4 Portfolio Managers Name Portfolio Manager of the Fund Since Title Douglas E. Guffy Senior Portfolio Manager for Baird Investment Management and First Vice President of the Advisor Kenneth M. Hemauer Director of Research for Baird Investment Management and Senior Vice President of the Advisor Purchase and Sale of Fund Shares You may purchase or redeem shares of the Fund on any day the New York Stock Exchange (the “NYSE”) is open by written request via mail (Baird Funds, Inc. c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701) or overnight delivery (Baird Funds, Inc. c/o U.S. Bancorp Fund Services, LLC, 615 E. Michigan Street, Third Floor, Milwaukee, WI 53202), by wire transfer, by telephone at 1-866-442-2473, or through a financial intermediary.Purchases and redemptions by telephone are only permitted if you previously established these options on your account. The minimum initial and subsequent investment amounts are shown below, although the Fund may reduce or waive them in some cases in its discretion. Initial Purchase Subsequent Purchases Investor Class $1,000 – Individual Retirement Accounts (Traditional/Roth/SIMPLE/SEP IRAs) and Coverdell Education Savings Account $2,500 – All Other Accounts Institutional Class $25,000 – All Account Types No minimum Tax Information The Fund’s distributions may be subject to federal income tax and may be taxed as ordinary income or long-term capital gains. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase Fund shares through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - Prospectus 5 Baird MidCap Fund Investment Objective The investment objective of the Baird MidCap Fund (the “Fund”) is to provide long-term growth of capital. Fees and Expenses of the Fund The table below describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Investor Class Shares Institutional Class Shares Management Fees 0.75% 0.75% Distribution and Service (12b-1)Fees 0.25% None Other Expenses 0.46% 0.46% Total Annual Fund Operating Expenses 1.46% 1.21% Less: Expense Reimbursement(1) 0.36% 0.36% Total Annual Fund Operating Expenses After Expense Reimbursement 1.10% 0.85% Robert W. Baird & Co. Incorporated (the “Advisor”) has contractually agreed to waive management fees and/or reimburse other expenses in order to limit the Fund’s total annual fund operating expenses to 1.10% of average daily net assets for the Investor Class shares and 0.85% of average daily net assets for the Institutional Class shares.This obligation includes interest expense and the fees and expenses incurred by the Fund in connection with the Fund’s investments in other investment companies and excludes taxes, brokerage commissions and extraordinary expenses.If such excluded expenses were incurred, Fund expenses would be higher.The Advisor is entitled to recoup fees waived and/or expenses reimbursed within a three-year period from the time the expenses were incurred to the extent of the expense limitation.The agreement will continue in effect at least through April 30, 2013 and may only be terminated prior to the end of this term by or with the consent of the Board of Directors. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Please note that the one-year numbers below are based on the Fund’s net expenses resulting from the expense reimbursement agreement described above.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Investor Class Shares $112 $426 $763 $1,715 Institutional Class Shares $87 $348 $630 $1,434 Table of Contents - Prospectus 6 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in total annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 44.8% of the average value of its portfolio. Principal Investment Strategies The Fund normally invests at least 80% of its net assets in the equity securities of U.S. and foreign mid-capitalization companies, principally common stocks, preferred stocks, securities convertible into common stocks and American Depositary Receipts (“ADRs”) that are traded on major U.S. exchanges.Although the Fund principally invests in U.S. companies, the Fund may invest up to 15% of its total assets in equity securities (consisting of common stocks, ordinary shares and ADRs) of foreign companies. The Fund defines mid-capitalization companies as those companies with a market capitalization within the range of companies in the Russell Midcap® Growth Index at the time of investment. When analyzing equity securities to be purchased by the Fund, the Advisor emphasizes a company’s growth prospects.The Fund’s investments are selected using a variety of both quantitative techniques and fundamental research in seeking to maximize the Fund’s expected return while controlling risk. The Fund seeks a portfolio comprised of companies which reflect “PRIME” growth factors.These factors are analyzed as part of the Advisor’s investment process and are represented in the following ways: · Durable Profitability.Companies with attractive margins and favorable margin trends can drive superior earnings growth. · Sustainable Revenue Growth.Solid barriers to entry, favorable pricing and demonstrated product/service track record can aid top-line prospects. · Favorable Industry dynamics. · Management strength and integrity is a critical element of a high quality company.Growth, profitability and shareholder returns provide insight into management effectiveness.The Advisor seeks companies with management that position their company’s balance sheet to be a source of strength. · Understanding market Expectations of a company is important in assessing risk/return opportunities. The Advisor believes an analysis of these PRIME factors yields insights to the competitive strength of a business model. The Advisor applies the following strategies when purchasing securities for the Fund’s portfolio: · Intentionally avoiding short-term trading strategies and rapid shifts in industry positions. · Setting sector limits at the greater of 30% of the Fund’s total assets or double the weighting of the Russell Midcap® Growth Index in any one sector, as defined by such index. · Typically holding the securities of fewer than 60 companies with exposure to approximately 20 industries. · Seeking securities whose growth prospects, in the Advisor’s opinion, are not reflected in their current stock prices. · Limiting the size of any one new position. No security will represent more than 5% of the Fund’s total assets at the time of purchase. Table of Contents - Prospectus 7 · Leveraging key tools, such as the Advisor’s proprietary tier-board, which provides a visual representation of portfolio positions and enables discussion on relative weights of underlying positions. The Advisor may sell a security due to achievement of valuation targets, significant change in the initial investment premise or fundamental deterioration. Principal Risks Please be aware that you may lose money by investing in the Fund.The following is a summary description of certain risks of investing in the Fund. Stock Market Risks Stock prices vary and may fall, thus reducing the value of the Fund’s investments.Certain stocks selected for the Fund’s portfolio may decline in value more than the overall stock market.The U.S. and international markets have experienced extreme price volatility, reduced liquidity and valuation difficulties in recent years.Continuing market problems may have adverse effects on the Fund. Growth-Style Investing Risks Because the Fund focuses on growth-style stocks, its performance may at times be better or worse than the performance of funds that focus on other types of stocks or that have a broader investment style.Growth stocks are often characterized by high price-to-earnings ratios, which may be more volatile than stocks with lower price-to-earnings ratios. Management Risks The Advisor’s judgments about the attractiveness, value and potential appreciation of particular companies’ stocks may prove to be incorrect.Such errors could result in a negative return and a loss to you. Equity Securities Risks Equity securities may experience sudden, unpredictable drops in value or long periods of decline in value.This may occur because of factors that affect securities markets generally or factors affecting specific industries, sectors or companies in which the Fund invests. Common Stock Risks Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value as market confidence in and perceptions of their issuers change. Holders of common stocks are generally subject to greater risk than holders of preferred stocks and debt obligations of the same issuer because common stockholders generally have inferior rights to receive payments from issuers in comparison with the rights of preferred stockholders, bondholders and other creditors. Mid-Capitalization Risks Mid-capitalization stocks are often more volatile and less liquid than investments in larger companies.The frequency and volume of trading in securities of mid-size companies may be substantially less than is typical of larger companies.Therefore, the securities of mid-size companies may be subject to greater and more abrupt price fluctuations.In addition, mid-size companies may lack the management experience, financial resources and product diversification of larger companies, making them more susceptible to market pressures and business failure. Foreign Issuer Risks Securities of foreign issuers and ADRs are subject to certain inherent risks, such as political or economic instability of the country of issue and greater fluctuations in price than securities of domestic corporations.Foreign companies generally are not subject to uniform accounting, auditing and financial reporting standards comparable to those applicable to domestic companies.There is a possibility of expropriation or confiscatory taxation, or diplomatic developments, which could affect investment in certain countries. Table of Contents - Prospectus 8 Performance The performance information provides some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and by showing how the Fund’s average annual returns for one, five and ten years and since inception compare with those of a broad measure of market performance.Past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future.Updated performance information is available on the Fund’s website at www.bairdfunds.com or by calling the Fund toll-free at 1-866-442-2473. Calendar Year Returns for Institutional Class Shares Best quarter: 3rd quarter 2009 18.55% Worst quarter: 4th quarter 2008 -24.90% After-tax returns are shown only for Institutional Class shares, and the after-tax returns for Investor Class shares will vary.After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Your actual after-tax returns depend on your tax situation and may differ from those shown.After-tax returns are not relevant if you hold your shares through a tax-deferred account, such as a 401(k) plan or an individual retirement account. Average Annual Total Returns as of December 31, 2011 1 Year 5 Years 10 Years Since Inception (12/29/00) Institutional Class Return Before Taxes 5.19% 5.89% 5.77% 4.34% Return After Taxes on Distributions 4.32% 5.14% 5.02% 3.67% Return After Taxes on Distributions and Sale of Fund Shares 4.55% 4.97% 4.91% 3.66% Investor Class Return Before Taxes 4.93% 5.64% 5.53% 4.10% Russell MidCap® Growth Index (reflects no deduction for fees, expenses or taxes) -1.65% 2.44% 5.29% 2.43% Investment Advisor Robert W. Baird & Co. Incorporated is the Fund’s investment advisor. Table of Contents - Prospectus 9 Portfolio Manager Name Portfolio Manager of the Fund Since Title Charles F. Severson Senior Portfolio Manager for Baird Investment Management and Senior Vice President of the Advisor Kenneth M. Hemauer Director of Research for Baird Investment Management and Senior Vice President of the Advisor Purchase and Sale of Fund Shares You may purchase or redeem shares of the Fund on any day the New York Stock Exchange (the “NYSE”) is open by written request via mail (Baird Funds, Inc. c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701) or overnight delivery (Baird Funds, Inc. c/o U.S. Bancorp Fund Services, LLC, 615 E. Michigan Street, Third Floor, Milwaukee, WI 53202), by wire transfer, by telephone at 1-866-442-2473, or through a financial intermediary.Purchases and redemptions by telephone are only permitted if you previously established these options on your account. The minimum initial and subsequent investment amounts are shown below, although the Fund may reduce or waive them in some cases in its discretion. Initial Purchase Subsequent Purchases Investor Class $1,000 – Individual Retirement Accounts (Traditional/Roth/SIMPLE/SEP IRAs) and Coverdell Education Savings Account $2,500 – All Other Accounts Institutional Class $25,000 – All Account Types No minimum Tax Information The Fund’s distributions may be subject to federal income tax and may be taxed as ordinary income or long-term capital gains. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase Fund shares through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - Prospectus 10 Principal Investment Strategies, Related Risks and Disclosure of Portfolio Holdings This prospectus describes the Baird LargeCap Fund (“LargeCap Fund”) and Baird MidCap Fund (“MidCap Fund”) (each, a “Fund” and collectively, the “Funds”), two investment portfolios offered by Baird Funds, Inc. (“Baird Funds” or the “Company”). Investment Objectives LargeCap Fund The investment objective of the LargeCap Fund is to provide long-term growth of capital.Dividend income is a secondary consideration. MidCap Fund The investment objective of the MidCap Fund is to provide long-term growth of capital. These investment objectives are fundamental and may not be changed without shareholder approval. Principal Investment Strategies LargeCap Fund The Fund normally invests at least 80% of its net assets in the equity securities of large-capitalization companies, principally common stocks, preferred stocks, securities convertible into common stocks and American Depositary Receipts (“ADRs”) that are traded on major U.S. exchanges.Although the Fund principally invests in U.S. companies, the Fund may invest up to 15% of its total assets in equity securities (consisting of common stocks, ordinary shares and ADRs) of foreign companies.The Fund defines large-capitalization companies as those companies with a market capitalization within the range of companies in the Russell 1000® Growth Index at the time of investment.The Fund emphasizes companies with market capitalizations between $5 billion and $80 billion.As of March 31, 2012, the market capitalization of companies in the Russell 1000® Growth Index ranged from $0.8 billion to $554.5 billion, with median and weighted average market capitalizations of $6.5 billion and $120.8 billion, respectively.The Index is reconstituted annually in June.The Russell 1000® Growth Index measures the performance of those Russell 1000® companies with higher price-to-book ratios and higher forecasted growth values.The Russell 1000® Index consists of the 1,000 largest companies in the Russell 3000® Index, which represents approximately 90% of the total market capitalization of the Russell 3000® Index, which in turn consists of the 3,000 largest U.S. domiciled publicly-traded common stocks by market capitalization.These indices do not reflect any deduction for fees, expenses or taxes.A direct investment in the index is not possible. When analyzing equity securities to be purchased by the LargeCap Fund, the Advisor emphasizes a company’s growth prospects.The LargeCap Fund’s investments are selected using a variety of both quantitative techniques and fundamental research in seeking to maximize the LargeCap Fund’s expected return while controlling risk. The LargeCap Fund seeks a portfolio comprised of companies which reflect “PRIME” growth factors.These factors are analyzed as part of the Advisor’s investment process and are represented in the following ways: · Durable Profitability.Companies with attractive margins and favorable margin trends can drive superior earnings growth. · Sustainable Revenue Growth.Solid barriers to entry, favorable pricing and demonstrated product/service track record can aid top-line prospects. Table of Contents - Prospectus 11 · Favorable Industry dynamics. · Management strength and integrity is a critical element of a high quality company.Growth, profitability and shareholder returns provide insight into management effectiveness.The Advisor seeks companies with management that position their company’s balance sheet to be a source of strength. · Understanding market Expectations of a company is important in assessing risk/return opportunities. The Advisor believes an analysis of these PRIME factors yields insights to the competitive strength of a business model. The Advisor applies the following strategies when purchasing securities for the Fund’s portfolio: · Intentionally avoiding short-term trading strategies and rapid shifts in industry positions. · Setting sector limits at the greater of 30% of the Fund’s total assets or double the weighting of the Russell 1000® Growth Index in any one sector, as defined by such index.Thus, the LargeCap Fund may be heavily invested in a single sector.However, a single sector may include numerous subsectors or industries.The LargeCap Fund may therefore be concentrated in one sector, while being diversified among several industries. · Typically holding the securities of fewer than 60 companies with exposure to approximately 20 industries. · Seeking securities whose growth prospects, in the Advisor’s opinion, are not reflected in their current stock prices. · Limiting the size of any one new position. No security will represent more than 5% of the Fund’s total assets at the time of purchase. · Leveraging key tools, such as the Advisor’s proprietary tier-board, which provides a visual representation of portfolio positions and enables discussion on relative weights of underlying positions. MidCap Fund The Fund normally invests at least 80% of its net assets in the equity securities of mid-capitalization companies, principally common stocks, preferred stocks, securities convertible into common stocks and ADRs that are traded on major U.S. exchanges.Although the Fund principally invests in U.S. companies, the Fund may invest up to 15% of its total assets in equity securities (consisting of common stocks, ordinary shares and ADRs) of foreign companies.The Fund defines mid-capitalization companies as those companies with a market capitalization within the range of companies in the Russell Midcap® Growth Index at the time of investment.As of March 31, 2012, the market capitalization of companies in the Russell MidCap® Growth Index ranged from $0.8 billion to $22.7 billion, with median and weighted average market capitalization of $5.0 billion and $9.1 billion, respectively. The Index is reconstituted annually in June. The Russell Midcap® Growth Index measures the performance of those Russell Midcap® companies with higher price-to-book ratios and higher forecasted growth values.The Russell Midcap® Index consists of the 800 smallest companies in the Russell 1000® Index, which represents approximately 31% of the total market capitalization of the Russell 1000® Index. The Russell 1000® Index consists of the largest 1,000 companies in the Russell 3000® Index, which in turn consists of the 3,000 largest U.S. domiciled publicly traded common stocks by market capitalization.These indices do not reflect any deduction for fees, expenses or taxes.A direct investment in an index is not possible. When analyzing equity securities to be purchased by the MidCap Fund, the Advisor emphasizes a company’s growth prospects.The MidCap Fund’s investments are selected using a variety of both quantitative techniques and fundamental research in seeking to maximize the MidCap Fund’s expected return while controlling risk. Table of Contents - Prospectus 12 The MidCap Fund seeks a portfolio comprised of companies which reflect “PRIME” growth factors.These factors are analyzed as part of the Advisor’s investment process and are represented in the following ways: · Durable Profitability.Companies with attractive margins and favorable margin trends can drive superior earnings growth. · Sustainable Revenue Growth.Solid barriers to entry, favorable pricing and demonstrated product/service track record can aid top-line prospects. · Favorable Industry dynamics. · Management strength and integrity is a critical element of a high quality company.Growth, profitability and shareholder returns provide insight into management effectiveness.The Advisor seeks companies with management that position their company’s balance sheet to be a source of strength. · Understanding market Expectations of a company is important in assessing risk/return opportunities. The Advisor believes an analysis of these PRIME factors yields insights to the competitive strength of a business model. The Advisor applies the following strategies when purchasing securities for the Fund’s portfolio: · Intentionally avoiding short-term trading strategies and rapid shifts in industry positions. · Setting sector limits at the greater of 30% of the MidCap Fund’s total assets or double the weighting of the Russell Midcap® Growth Index in any one sector, as defined by such index.Thus, the MidCap Fund may be heavily invested in a single sector.However, a single sector may include numerous subsectors or industries.The MidCap Fund may therefore be concentrated in one sector, while being diversified among several industries. · Typically holding the securities of fewer than 60 companies with exposure to approximately 20 industries. · Seeking securities whose growth prospects, in the Advisor’s opinion, are not reflected in their current stock prices. · Limiting the size of any one new position.No security will represent more than 5% of the Fund’s total assets at the time of purchase. · Leveraging key tools, such as the Advisor’s proprietary tier-board, which provides a visual representation of portfolio positions and enables discussion on relative weights of underlying positions. For both Funds, the Advisor may sell a security due to achievement of valuation targets, significant change in the initial investment premise or fundamental deterioration.Fundamental deterioration occurs when a company is no longer able to achieve the results generally expected by the investment management team due to a specific issue, such as a loss of a key customer or pricing pressure in the industry. Each Fund will provide its shareholders with at least a 60-day notice of any change in such Fund’s policy to invest at least 80% of its assets in the types of securities suggested by its name. For both Funds, the percentage limitations set forth under “Principal Investment Strategies” are measured at the time of investment. Table of Contents - Prospectus 13 Illiquid Investments Each Fund may invest up to 15% of its net assets in illiquid securities.Illiquid securities are securities that cannot be sold or disposed of within seven days at their approximate market value. Foreign Securities and American Depositary Receipts Each Fund may invest up to 15% of its net assets in common stocks or ordinary shares of foreign issuers and ADRs that are traded on a major U.S. exchange.ADRs are receipts generally issued by U.S. banks or trust companies evidencing ownership of the underlying foreign securities and denominated in U.S. dollars.ADRs may be sponsored or unsponsored.“Sponsored” ADRs are issued jointly by the issuer of the underlying security and the depository and “unsponsored” ADRs are issued without the participation of the issuer of the deposited security.Holders of unsponsored ADRs generally bear all costs of the facility.With sponsored facilities, the underlying issuer typically bears some of the costs of the facility. Investment Grade Securities are: Securities rated in one of the four highest categories by Standard & Poor’s (“S&P”), Moody’s Investors Service, Inc., (“Moody’s”), Fitch Ratings (“Fitch”) or another nationally recognized statistical rating organization. Cash or Similar Investments; Temporary Strategies Each Fund may invest up to 100% of its total assets in cash or similar short-term investment grade securities (such as U.S. government securities, repurchase agreements, commercial paper or certificates of deposit) as a temporary defensive position during adverse market, economic or political conditions and in other limited circumstances.To the extent a Fund engages in any temporary strategies or maintains a substantial cash position, the Fund may not achieve its investment objective. Principal Risks The main risks of investing in each of the Funds are: Stock Market Risks Equity security prices vary and may fall, thus reducing the value of a Fund’s investments.Certain stocks selected for a Fund’s portfolio may decline in value more than the overall stock market.U.S. and international markets have experienced extreme price volatility, reduced liquidity and valuation difficulties in recent years.As a result, many of the above risks may be increased. Continuing market problems may have adverse effects on the Funds. Growth-Style Investing Risks Different types of stocks tend to shift into and out of favor with stock market investors depending on market and economic conditions.Because each Fund focuses on growth-style stocks, a Fund’s performance may at times be better or worse than the performance of funds that focus on other types of stocks or that have a broader investment style.Growth stocks are often characterized by high price-to-earnings ratios, which may be more volatile than stocks with lower price-to-earnings ratios. Management Risks The Advisor’s judgments about the attractiveness, value and potential appreciation of particular companies’ stocks may prove to be incorrect.Such errors could result in a negative return and a loss to you. Equity Securities Risks Equity securities may experience sudden, unpredictable drops in value or long periods of decline in value.This may occur because of factors that affect the securities markets in general, such as adverse changes in economic conditions, the general outlook for corporate earnings, interest rates or investor sentiment.Equity securities may also lose value because of factors affecting an entire industry or sector, such as increases in production costs, or factors directly related to a specific company, such as decisions made by its management. Table of Contents - Prospectus 14 Common Stock Risks Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value as market confidence in and perceptions of their issuers change. These investor perceptions are based on various and unpredictable factors including: expectations regarding government, economic, monetary and fiscal policies; inflation and interest rates; economic expansion or contraction; and global or regional political, economic and banking crises. Holders of common stocks are generally subject to greater risk than holders of preferred stocks and debt obligations of the same issuer because common stockholders generally have inferior rights to receive payments from issuers in comparison with the rights of preferred stockholders, bondholders and other creditors. Capitalization Risks The LargeCap Fund invests primarily in large capitalization stocks which perform differently from, and at times worse than, stocks of medium and smaller capitalization companies.The MidCap Fund invests primarily in mid-capitalization stocks, which are often more volatile and less liquid than investments in larger companies.The frequency and volume of trading in securities of mid-size companies may be substantially less than is typical of larger companies.Therefore, the securities of mid-size companies may be subject to greater and more abrupt price fluctuations.In addition, mid-size companies may lack the management experience, financial resources and product diversification of larger companies, making them more susceptible to market pressures and business failure.You should expect that the value of the MidCap Fund’s shares will be more volatile than the value of shares in a fund that invests primarily in large-capitalization companies. Foreign Issuer Risks Securities of foreign issuers and ADRs are subject to certain inherent risks, such as political or economic instability of the country of issue, the difficulty of predicting international trade patterns and the possibility of imposition of exchange controls.Such securities may also be subject to greater fluctuations in price than securities of domestic corporations.In addition, there may be less publicly available information about a foreign company than about a domestic company.Foreign companies generally are not subject to uniform accounting, auditing and financial reporting standards comparable to those applicable to domestic companies.With respect to certain foreign countries, there is a possibility of expropriation or confiscatory taxation, or diplomatic developments, which could affect investments in those countries. The Funds cannot guarantee that they will achieve their respective investment objectives. Portfolio Holdings Disclosure Policy A description of the Funds’ policies and procedures with respect to the disclosure of the Funds’ portfolio holdings is available in the Statement of Additional Information (“SAI”) and on the Company’s website at www.bairdfunds.com. Note Regarding Percentage Limitations Whenever an investment objective, policy or strategy of the Funds set forth in this Prospectus or the Funds’ SAI states a maximum (or minimum) percentage of the Funds’ assets that may be invested in any type of security or asset class, the percentage is determined immediately after the Funds’ acquisition of that investment, except with respect to percentage limitations on temporary borrowing and illiquid investments.Accordingly, any later increase or decrease resulting from a change in the market value of a security or in a Fund’s assets (e.g., due to net sales or redemptions of Fund shares) will not cause the Funds to violate a percentage limitation.As a result, due to market fluctuations, cash inflows or outflows or other factors, the Funds may exceed such percentage limitations from time to time. Table of Contents - Prospectus 15 Who May Want to Invest in the Funds The Funds may be appropriate for investors who: · Wish to invest for the long-term; · Want to realize capital appreciation on investments in equity securities; · Are looking for an equity component to their portfolio; · Are willing to assume the risk of investing in equity securities; and · Have long-term goals such as planning for retirement. The Funds are not appropriate for investors who have short-term financial goals. Before investing in a Fund, you should carefully consider: · Your investment goals; · The amount of time you are willing to leave your money invested; and · The amount of risk you are willing to take. Management of the Funds The Advisor Robert W. Baird & Co. Incorporated, subject to the general supervision of the Company’s Board of Directors (the “Board”), is responsible for the day-to-day management of the Funds in accordance with each Fund’s respective investment objective and policies.This includes making investment decisions and buying and selling securities.Pursuant to an Investment Advisory Agreement between the Company and the Advisor, for its services, the Advisor receives an annual fee of 0.65% and 0.75% of the average daily net assets of the LargeCap Fund and MidCap Fund, respectively.The advisory fee is accrued daily and paid monthly. The Advisor has contractually agreed to waive its fees and/or reimburse each Fund’s total annual fund operating expenses at least through April 30, 2013 to the extent necessary to ensure that the total operating expenses, including interest expense and the fees and expenses incurred by a Fund in connection with the Fund’s investments in other investment companies and excluding taxes, brokerage commissions and extraordinary expenses, do not exceed an annual rate of: · 1.00% of the Investor Class’s average daily net assets and 0.75% of the Institutional Class’s average daily net assets for the LargeCap Fund; and · 1.10% of the Investor Class’s average daily net assets and 0.85% of the Institutional Class’s average daily net assets for the MidCap Fund. Any waivers or reimbursements have the effect of lowering the overall expense ratio for the applicable Fund and increasing the overall return to investors at the time any such amounts are waived and/or reimbursed. After expense waivers, the advisory fee paid to the Advisor for the fiscal year ended December 31, 2011 was equal to 0.05% of the LargeCap Fund’s average daily net assets and 0.39% of the MidCap Fund’s average daily net assets. A discussion regarding the basis for the Board’s approval of the Investment Advisory Agreement is available in the Funds’ 2011 annual report. Table of Contents - Prospectus 16 The Advisor was founded in 1919 and has its main office at 777 East Wisconsin Avenue, Milwaukee, Wisconsin 53202.The Advisor provides investment management services for individuals and institutional clients including pension and profit sharing plans.As of December 31, 2011, the Advisor had over $27 billion in assets under discretionary management. The Investment Management Team The individuals listed below are members of the Advisor’s investment management team that manages the Funds’ investments.No member of the investment management team is solely responsible for making recommendations for portfolio purchases and sales.The investment management team is supported by a staff of research analysts, traders and other investment professionals.Each Fund’s co-managers jointly review and approve the analysts’ recommendations and make the final buy and sell decisions for a Fund. The Funds’ SAI provides additional information about the members of the investment management team, including other accounts they manage, their ownership of Fund shares and their compensation. Douglas E. Guffy Mr. Guffy co-manages the LargeCap Fund.He is a Senior Portfolio Manager and First Vice President of the Advisor, having joined Baird Investment Management in April 2004.Previously, he had been a portfolio manager at American Express Financial Corp.He also served as a Group Director of Research and a research analyst during his nine years at American Express.Before joining American Express, he was an equity analyst for Banc One Investment Advisors.Mr. Guffy earned his B.S. in Economics and Government from Anderson University and his M.B.A. from Ball State University. Kenneth M. Hemauer, CFA Mr. Hemauer co-manages the LargeCap and MidCap Funds.He is a Senior Vice President of the Advisor and Director of Research for Baird Investment Management.He joined Baird Investment Management in 2001, after spending seven years as a Senior Analyst in the Equity Research Department of the Advisor.He received both a B.B.A. degree and an M.S. degree in Finance from the University of Wisconsin-Madison.He earned the Chartered Financial Analyst designation in 1995. Charles F. Severson, CFA Mr.Severson co-manages the MidCap Fund.He is a Senior Portfolio Manager and Senior Vice President of the Advisor.He joined the Advisor in 1987 as an Institutional Salesman.In 1991, Mr.Severson joined Baird Investment Management as a Portfolio Manager.He has a B.B.A. degree in Accounting and Finance and an M.S. degree in Finance from the University of Wisconsin-Madison.He earned the Chartered Financial Analyst designation in 1990. Table of Contents - Prospectus 17 Financial Highlights The financial highlights table is intended to help you understand each Fund’s financial performance for the past five years.Certain information reflects financial results for a single Fund share.The total returns presented in the table represent the rate that an investor would have earned or lost on an investment in the Fund for the stated periods (assuming reinvestment of all dividends and distributions).This information has been audited by Grant Thornton LLP, whose report, along with each Fund’s financial statements, is included in the Funds’ annual report, which is available upon request. Baird LargeCap Fund – Institutional Class Year Ended December 31, Per Share Data: Net asset value, beginning of year $8.93 $7.57 $5.59 $9.33 $8.53 Income from investment operations: Net investment income 0.01 0.01 0.03 0.03 0.02 Net realized and unrealized gains (losses) on investments (0.22) 1.36 1.98 (3.74) 0.80 Total from investment operations (0.21) 1.37 2.01 (3.71) 0.82 Less distributions: Distributions from net investment income (0.01) (0.01) (0.03) (0.03) (0.02) Net asset value, end of year $8.71 $8.93 $7.57 $5.59 $9.33 Total return (2.34%) 18.06% 36.27% (39.88%) 9.63% Supplemental data and ratios: Net assets, end of year $20,485,829 $23,399,325 $20,741,302 $16,349,025 $27,644,009 Ratio of expenses to average net assets 0.75% 0.75% 0.75% 0.75% 0.75% Ratio of expenses to average net assets (before waivers) 1.35% 1.40% 1.39% 1.17% 1.10% Ratio of net investment income to average net assets 0.12% 0.14% 0.46% 0.32% 0.25% Ratio of net investment income (loss) to average net assets (before waivers) (0.48%) (0.51%) (0.18%) (0.10%) (0.10%) Portfolio turnover rate (1) 38.2% 52.0% 58.7% 43.0% 72.2% (1)Portfolio turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. Table of Contents - Prospectus 18 Baird LargeCap Fund – Investor Class Year Ended December 31, Per Share Data: Net asset value, beginning of year $8.91 $7.56 $5.59 $9.29 $8.50 Income from investment operations: Net investment income (loss) (0.01) (0.02) 0.02 0.00(1) 0.00(1) Net realized and unrealized gains (losses) on investments (0.22) 1.37 1.97 (3.70) 0.79 Total from investment operations (0.23) 1.35 1.99 (3.70) 0.79 Less distributions: Distributions from net investment income ― ― (0.02) ― ― Net asset value, end of year $8.68 $8.91 $7.56 $5.59 $9.29 Total return (2.58%) 17.86% 35.79% (39.94%) 9.29% Supplemental data and ratios: Net assets, end of year $155,357 $140,839 $347,385 $261,198 $740,779 Ratio of expenses to average net assets 1.00% 1.00% 1.00% 1.00% 1.00% Ratio of expenses to average net assets (before waivers) 1.60% 1.65% 1.64% 1.42% 1.35% Ratio of net investment income (loss) to average net assets (0.13%) (0.11%) 0.21% 0.07% 0.00% Ratio of net investment loss to average net assets (before waivers) (0.73%) (0.76%) (0.43%) (0.35%) (0.35%) Portfolio turnover rate (2) 38.2% 52.0% 58.7% 43.0% 72.2% (1)Amount is less than $0.005. (2)Portfolio turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. Table of Contents - Prospectus 19 Baird MidCap Fund – Institutional Class Year Ended December 31, Per Share Data: Net asset value, beginning of year $10.04 $7.90 $5.63 $9.62 $9.33 Income from investment operations: Net investment income (loss)(1) (0.01) (0.01) 0.02 0.01 (0.01) Net realized and unrealized gains (losses) on investments 0.54 2.15 2.27 (3.99) 1.99 Total from investment operations 0.53 2.14 2.29 (3.98) 1.98 Less distributions: Distributions from net investment income ― ― (0.02) (0.01) ― Distributions from net realized gains (0.59) ― ― ― (1.69) Total distributions (0.59) ― (0.02) (0.01) (1.69) Net asset value, end of year $9.98 $10.04 $7.90 $5.63 $9.62 Total return 5.19% 27.09% 40.90% (41.53%) 20.89% Supplemental data and ratios: Net assets, end of year $40,880,008 $33,432,268 $25,513,554 $18,163,034 $36,616,547 Ratio of expenses to average net assets 0.85% 0.85% 0.85% 0.85% 0.85% Ratio of expenses to average net assets (before waivers) 1.21% 1.30% 1.34% 1.19% 1.11% Ratio of net investment income (loss) to average net assets (0.10%) (0.10%) 0.25% 0.06% (0.06%) Ratio of net investment loss to average net assets (before waivers) (0.46%) (0.55%) (0.24%) (0.28%) (0.32%) Portfolio turnover rate (2) 44.8% 62.7% 61.3% 74.0% 72.3% Calculated using average shares outstanding during the year. Portfolio turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. Table of Contents - Prospectus 20 Baird MidCap Fund – Investor Class Year Ended December 31, Per Share Data: Net asset value, beginning of year $9.76 $7.69 $5.49 $9.40 $9.17 Income from investment operations: Net investment income (loss)(1) (0.03) (0.03) 0.00(2) (0.02) (0.04) Net realized and unrealized gains (losses) on investments 0.52 2.10 2.21 (3.89) 1.96 Total from investment operations 0.49 2.07 2.21 (3.91) 1.92 Less distributions: Distributions from net investment income ― ― (0.01) ― ― Distributions from net realized gains (0.59) ― ― ― (1.69) Total distributions (0.59) ― (0.01) ― (1.69) Net asset value, end of year $9.66 $9.76 $7.69 $5.49 $9.40 Total return 4.93% 26.92% 40.52% (41.70%) 20.61% Supplemental data and ratios: Net assets, end of year $2,581,043 $1,118,855 $1,576,880 $1,563,786 $4,783,844 Ratio of expenses to average net assets 1.10% 1.10% 1.10% 1.10% 1.10% Ratio of expenses to average net assets (before waivers) 1.46% 1.55% 1.59% 1.44% 1.36% Ratio of net investment income (loss) to average net assets (0.35%) (0.35%) 0.00% (0.19%) (0.31%) Ratio of net investment loss to average net assets (before waivers) (0.71%) (0.80%) (0.49%) (0.53%) (0.57%) Portfolio turnover rate (3) 44.8% 62.7% 61.3% 74.0% 72.3% Calculated using average shares outstanding during the year. Amount is less than $0.005. Portfolio turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. Table of Contents - Prospectus 21 Your Account Distribution of Shares Distributor The Advisor, Robert W. Baird & Co. Incorporated, is also the distributor (the “Distributor”) for shares of the Funds, and a member of the Financial Industry Regulatory Authority, Inc. (“FINRA”). Rule 12b-1 Plan The Funds have adopted a distribution and shareholder service plan pursuant to Rule 12b-1 under the Investment Company Act of 1940 (the “Rule 12b-1 Plan”).Under the Rule 12b-1 Plan, the Investor Class shares pay the Distributor a fee at an annual rate of 0.25% of their average daily net asset value.The Distributor uses this fee primarily to finance activities that promote the sale of Investor Class shares.Such activities include, but are not necessarily limited to, compensating brokers, dealers, financial intermediaries and sales personnel for distribution and shareholder services, printing and mailing prospectuses to persons other than current shareholders, printing and mailing sales literature, and advertising.Because 12b-1 fees are ongoing, over time these fees will increase the cost of your investment and may cost you more than paying other types of sales charges. Sales and Networking Programs The Distributor has established a referral program pursuant to which it may pay cash compensation to its sales personnel for sales of Institutional Class shares of the Funds.Compensation paid to participants in this program for sales of Institutional Class shares of the Funds may be more or less than compensation they receive for sales of shares of other investment companies.These payments may influence the Distributor’s sales personnel to recommend the Institutional Class shares of the Funds over another investment.The Distributor will pay compensation under the referral program out of its own resources.Accordingly, the referral program will not affect the price an investor will pay for Institutional Class shares of the Funds.Please see “Fees and Expenses of the Funds” for information about the Funds’ fees and expenses. From time to time, the Distributor may also pay brokers, dealers or other financial intermediaries for the provision of certain marketing support and administrative, shareholder and other services on behalf of their clients who are Fund shareholders, including the distribution and marketing of the Funds.In some circumstances, the Funds may directly pay the intermediary for performing sub-transfer agency and related services provided that the aggregate fee does not exceed what the Funds would pay the transfer agent if the intermediary’s clients were direct shareholders of the Funds.Any such payments in excess of these limitations will be made from the Distributor’s own resources and will not increase costs to the Funds.The payments to these firms may vary based on the types of services provided, the level of sales activity and amount of their clients’ assets invested in the Funds.These payments may influence the broker, dealer or intermediary to recommend a particular Fund, or a particular class of Fund shares, over another investment.The Distributor may be reimbursed for such payments, if permissible, under the Funds’ Rule 12b-1 Plan. Description of Classes Each Fund offers two classes of shares:Investor Class and Institutional Class.The classes differ with respect to their minimum investments.In addition, expenses of the classes differ.Investor Class shares impose a Rule 12b-1 fee that is assessed against the assets of a Fund attributable to that class.Accordingly, the performance information for the Investor Class shares would be lower than the performance information shown for the Institutional Class shares above under “Performance” in the “Summary Section” for each Fund. Table of Contents - Prospectus 22 The Distributor may select financial institutions, such as banks, fiduciaries, custodians, investment advisers and broker-dealers, as agents to provide sales or administrative services for their clients or customers who beneficially own Investor Class shares.Financial institutions will receive 12b-1 fees from the Distributor based upon shares owned by their clients or customers.The Distributor will determine the schedule of such fees and the basis upon which such fees will be paid. Share Price Shares of each class in a Fund are sold at their net asset value (“NAV”). Shares may be purchased or redeemed on days the New York Stock Exchange (the “NYSE”) is open.The NYSE is closed most national holidays and Good Friday. The NAV for each class of shares of a Fund is determined as of the close of regular trading on the NYSE (currently 3:00 p.m., Central time) Monday through Friday, except on days the NYSE is not open.If the NYSE closes early, the Fund will calculate the NAV on that day.If an emergency exists as permitted by the SEC, NAV may be calculated at a different time. The NAV for a class of shares is determined by adding the value of each Fund’s investments, cash and other assets attributable to a particular share class, subtracting the liabilities attributable to that class and then dividing the result by the total number of shares outstanding in the class. When making a purchase request, make sure your request is in good order.“Good order” means your purchase request includes: ·The name of the Fund; ·The dollar amount of shares to be purchased; ·Purchase application or investment stub; and ·Check payable to Baird Funds or, if paying by wire, receipt of Federal Funds. Each Fund’s investments are valued at market value when market quotations are readily available or otherwise at fair value in accordance with pricing and valuation policies and procedures approved by the Board of Directors.The valuation committee of the Advisor is responsible for fair value determinations, subject to the ultimate supervision of the Board of Directors.In general, the “fair value” of a security means the amount that a Fund might reasonably expect to receive for the security upon its current sale.Pursuant to Accounting Standards Codifications 820 (formerly Statement of Financial Accounting Standards No. 157), “fair value” means “the price that would be received to sell [a security] in an orderly transaction between market participants at the measurement date.” Under the Funds’ pricing and valuation policies and procedures, stocks are generally valued according to market value.Most stocks held by the Funds are listed on a U.S. exchange, and their market values are equal to their last quoted sales prices (or, for NASDAQ-listed stocks, the NASDAQ Official Closing Prices). If there were no transactions on a particular trading day or for securities not listed on an exchange, stocks will be valued at the average of their most recent bid and asked prices. Investments in short-term money market instruments (i.e., debt securities with remaining maturities of 60 days or less) are generally valued at acquisition cost plus or minus any amortized premium or discount.Mutual fund shares are valued at their last calculated NAV.When a market quote for a security is not readily available or deemed to be inaccurate by the Advisor, the Advisor will value the security at “fair value” as determined in accordance with the Funds’ pricing and valuation policies and procedures.In such instances, the Advisor may use broker quotes or prices obtained from alternative independent pricing services or, if broker quotes or prices from alternative pricing services are unavailable or are deemed to be unreliable, fair value will be determined by the valuation committee of the Advisor.In determining fair value, the valuation committee takes into account all relevant factors and available information.Consequently, the price of the security used by a Fund to calculate its NAV may differ from a quoted or published price for the same security.Fair value pricing involves subjective judgments and it is possible that the fair value determined for a security is materially different than the value that could be realized upon the sale of that security. Table of Contents - Prospectus 23 Buying Shares Minimum Investments Initial Purchase Subsequent Purchases Investor Class Shares $1,000 - IRAs $2,500 - all other accounts Institutional Class Shares No minimum Minimum Investment Reductions – Institutional Class Shares The minimum initial investment amount for Institutional Class shares is waived for all employees, directors and officers of the Advisor or the Funds and members of their families (including parents, grandparents, siblings, spouses, children and in-laws of such employees, directors and officers).It is also waived for clients of the Advisor who acquire shares of a Fund made available through a mutual fund asset allocation program offered by the Advisor.Also, the minimum initial investment amount for Institutional Class shares may be waived or reduced at the discretion of the Distributor, including waivers or reductions for purchases made through certain registered investment advisers and qualified third-party platforms. Timing of Requests Shares may only be purchased on days when the NYSE is open for business.Your price per share will be the NAV next computed after your request is received in good order by a Fund or its agents.All requests received in good order before the close of regular trading on the NYSE will be executed at the NAV computed on that day.Requests received after the close of regular trading on the NYSE will receive the next business day’s NAV. Receipt of Orders The Funds may authorize one or more broker-dealers to accept on their behalf purchase and redemption orders that are in good order.In addition, these broker-dealers may designate other financial intermediaries to accept purchase and redemption orders on a Fund’s behalf.Contracts with these agents require the agents to track the time that purchase and redemption orders are received.Purchase and redemption orders must be received by the Funds or their authorized intermediaries before the close of regular trading on the NYSE to receive that day’s share price. Customer Identification Procedures The Company, on behalf of each Fund, is required to comply with various anti-money laundering laws and regulations.To help the government fight the funding of terrorism and money laundering activities, Federal law requires all financial institutions, including mutual funds, to obtain, verify and record information that identifies each person who opens an account. In compliance with the USA PATRIOT Act, please note that U.S. Bancorp Fund Services, LLC, the Company’s transfer agent (the “Transfer Agent”), will verify certain information on your account application as part of the Funds’ Anti-Money Laundering Program.As requested on the account application, you should supply your full name, date of birth, social security number and permanent street address.Mailing addresses containing only a P.O. Box will not be accepted.If you require assistance when completing your application, please call (toll free) 1-866-44BAIRD. Table of Contents - Prospectus 24 If the Company or the Transfer Agent does not have a reasonable belief of the identity of a shareholder, the initial purchase will be rejected or the shareholder will not be allowed to perform a transaction on the account until such information is received.The Funds also reserve the right to close the account within five business days if clarifying information and/or documentation is not received.The shareholder will be notified of such action within five business days.Any delay in processing your order will affect the purchase price you receive for your shares.The Company, the Distributor and the Transfer Agent are not liable for fluctuations in NAV experienced as a result of such delays in processing.If at any time the Company or the Transfer Agent detects suspicious behavior or if certain account information matches government lists of suspicious persons, the Company or the Transfer Agent may determine not to open an account, may reject additional purchases, may close an existing account, may file a suspicious activity report and/or may take other action. The Funds may not be sold to investors residing outside the U.S. and its territories, except upon evidence of compliance with the laws of the applicable foreign jurisdictions. Market Timing Policy Depending on various factors (including the size of the Fund, the amount of assets the Advisor typically maintains in cash or cash equivalents, and the dollar amount, number and frequency of trades), short-term or excessive trading into and out of the Funds, generally known as market timing, may harm all shareholders by: disrupting investment strategies; increasing brokerage, administrative and other expenses; decreasing tax efficiency; diluting the value of shares held by long-term shareholders; and impacting Fund performance.The Board has approved policies that seek to discourage frequent purchases and redemptions and curb the disruptive effects of market timing (the “Market Timing Policy”).Pursuant to the Market Timing Policy, the Funds may decline to accept an application or may reject a purchase request, including an exchange, from a market timer or an investor who, in the Advisor’s sole discretion, has a pattern of short-term or excessive trading or whose trading has been or may be disruptive to the Funds.For these purposes, the Advisor may consider an investor’s trading history in the Funds or other Baird Funds.The Funds, the Advisor and affiliates thereof are prohibited from entering into arrangements with any shareholder or other person to permit frequent purchases and redemptions of Fund shares. The Company monitors and enforces its market timing policy through: · Regular reports to the Board by the Funds’ Chief Compliance Officer regarding any instances of suspected market timing; · Monitoring of trade activity; and · Restrictions and prohibitions on purchases and/or exchanges by persons believed to engage in frequent trading activity. In addition, if market timing is detected in an omnibus account held by a financial intermediary, the Funds may request that the intermediary restrict or prohibit further purchases or exchanges of Fund shares by any shareholder that has been identified as having violated the Market Timing Policy.The Funds may also request that the intermediary provide identifying information, such as social security numbers, and trading information about the underlying shareholders in the account in order to review any unusual patterns of trading activity discovered in the omnibus account. While the Funds seek to take action that will detect and deter market timing, the risks of market timing cannot be completely eliminated.For example, the Funds may not be able to identify or reasonably detect or deter market timing transactions that may be facilitated by financial intermediaries or made difficult to identify through the use of omnibus accounts by those intermediaries that transmit purchase, exchange, or redemption orders to the Funds on behalf of their customers who are the beneficial owners.More specifically, unless the financial intermediaries have the ability to detect and deter market timing transactions themselves, the Funds may not be able to determine whether the purchase or sale is connected with a market timing transaction.Additionally, there can be no assurance that the systems and procedures of the Transfer Agent will be able to monitor all trading activity in a manner that would detect market timing.However, the Funds, the Advisor, the Distributor and the Transfer Agent will attempt to detect and deter market timing in transactions by all Fund investors, whether directly through the Transfer Agent or through financial intermediaries. Table of Contents - Prospectus 25 Householding In an effort to decrease costs, the Funds intend to reduce the number of duplicate prospectuses and annual and semi-annual reports you receive by sending only one copy of each to those addresses shared by two or more accounts and to shareholders we reasonably believe are from the same family or household.Once implemented, if you would like to discontinue householding for your accounts, please call the Funds toll-free at 1-866-44BAIRD to request individual copies of these documents.Once the Funds receive notice to stop householding, we will begin sending individual copies 30 days after receiving your request.This policy does not apply to account statements. Methods of Buying To Open an Account To Add to an Account By Telephone You may not use the telephone purchase option for your initial purchase of a Fund’s shares.However, you may call the Funds (toll-free) at 1-866-44BAIRD to open a new account by requesting an exchange into another Baird Fund.See “Exchanging Shares.” You may call the Funds (toll-free) at 1-866-44BAIRD to place your order for Fund shares.Money will then be moved from your bank account to your Fund account upon request.Only bank accounts held at domestic institutions that are Automated Clearing House (“ACH”) members may be used for telephone transactions.The minimum telephone purchase is $100. By Mail Make your check payable to “Baird Funds.”All checks must be in U.S. dollars drawn on a U.S. financial institution.Forward the check and your application to the address below.To prevent fraud, the Funds will not accept cash, money orders, third party checks, traveler’s checks, credit card checks, starter checks or U.S. Treasury checks for the purchase of shares.If your check is returned for any reason, a $25 fee will be assessed against your account and you will be responsible for any loss incurred by the Fund(s).The Funds will only accept payment by cashier’s check when the cashier’s check is in excess of $10,000.The Funds are unable to accept post-dated checks, post-dated on-line bill pay checks or any conditional order or payment. Fill out the investment stub from an account statement, or indicate the Fund name andaccount number on your check.Make your check payable to “Baird Funds.”Forward the check and stub to the address below. Table of Contents - Prospectus 26 To Open an Account To Add to an Account By Federal Funds Wire Forward your application to Baird Funds at the address below.Call (toll-free) 1-866-44BAIRD to obtain an account number.Wire funds using the instructions to the right. Notify the Funds of an incoming wire by calling (toll-free) 1-866-44BAIRD.Use the following instructions: U.S. Bank, N.A. 777 E. Wisconsin Ave. Milwaukee, WI 53202 ABA#:075000022 Credit: U.S. Bancorp Fund Services, LLC Account #: 112-952-137 Further Credit: (name of Fund, share class) (name/title on the account) (account #) Wired funds must be received prior to 3:00 pm Central time to be eligible for same day pricing.The Funds, the Advisor and the Transfer Agent are not responsible for the consequences of delays resulting from the banking or Federal Reserve Wire system, or from incomplete wiring instructions. Automatic Investment Plan Open a Fund account with one of the other methods.If by mail, be sure to include your checking account number on the appropriate section of your application and enclose a voided check or deposit slip with your initial purchase application. Call the Funds (toll-free) at 1-866-44BAIRD for instructions on how to set up an Automatic Investment Plan if you did not select the option on your original application.Regular automatic investments (minimum of $100) will be taken from your checking account on a monthly basis.If you do not have sufficient funds in your account or if your account is closed at the time of the automatic transaction, you will be assessed a $25 fee. Through Shareholder Service Organizations To purchase shares for another investor, call the Funds (toll-free) at 1-866-44BAIRD. To purchase shares for another investor, call the Funds (toll-free) at 1-866-44BAIRD. By Exchange Call the Funds (toll-free) at 1-866-44BAIRD to obtain exchange information.See “Exchanging Shares.” Call the Funds (toll-free) at 1-866-44BAIRD to obtain exchange information.See “Exchanging Shares.” You should use the following addresses when sending documents by mail or by overnight delivery: By Mail Baird Funds, Inc. c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, Wisconsin 53201-0701 By Overnight Delivery Baird Funds, Inc. c/o U.S. Bancorp Fund Services, LLC 615 E. Michigan Street, Third Floor Milwaukee, Wisconsin 53202 Table of Contents - Prospectus 27 NOTE:The Funds and the Transfer Agent do not consider the U.S. Postal Service or other independent delivery services to be their agents.Therefore, deposit in the mail or with such services, or receipt at the Transfer Agent’s post office box, of purchase orders or redemption requests does not constitute receipt by the Transfer Agent. Selling Shares Methods of Selling To Sell Some or All of Your Shares By Telephone Call the Funds (toll-free) at 1-866-44BAIRD to place the order.(Note: for security reasons, requests by telephone will be recorded.)Telephone redemptions involving $50,000 or more of Investor Class shares are not permitted. By Mail Send a letter to the Funds that indicates the dollar amount or number of shares you wish to redeem.The letter should contain the Fund’s name, the account number and the number of shares or the dollar amount of shares to be redeemed.Be sure to have all shareholders sign the letter and, if necessary, have the signature guaranteed.For IRA accounts, requests submitted without an election regarding tax withholding will be subject to tax withholding. Systematic Withdrawal Plan The Funds offer shareholders a Systematic Withdrawal Plan.Call the Funds (toll-free) at 1-866-44BAIRD to obtain information on how to arrange for regular monthly or quarterly fixed withdrawal payments.The minimum payment you may receive is $50 per period.Note that this plan may deplete your investment and affect your income or yield. Shareholder Service Organization Consult your account agreement for information on redeeming shares. By Exchange Call the Funds (toll-free) at 1-866-44BAIRD to obtain exchange information.See “Exchanging Shares” for further information. Payment of Redemption Proceeds You may request redemption of your shares at any time.Your shares will be redeemed at the next NAV per share calculated after your order is received in good order by a Fund or its agents.All requests received in good order before the close of regular trading on the NYSE will be executed at the NAV computed on that day.Requests received after the close of regular trading on the NYSE will receive the next business day’s NAV.You may receive the proceeds in one of three ways: When making a purchase request, make sure your request is in good order.“Good order” means your purchase request includes: ·The name of the Fund; ·The number of shares or the dollar amount of shares to be redeemed; ·Signatures of all registered shareholders exactly as the shares are registered and, if necessary, with a signature guarantee; and ·The account number. 1) A check mailed to your account’s address.Your proceeds will typically be sent on the business day following the day on which the Fund or its agent receives your request in good order.Checks will not be forwarded by the U.S. Postal Service, so please notify us if your address has changed prior to a redemption request.A redemption request made within 15 days of an address change will require a signature guarantee.Proceeds will be sent to you in this way, unless you request one of the alternatives described below. 2) The proceeds transmitted by Electronic Funds Transfer (“EFT”) to a properly pre-authorized bank account.The proceeds usually will arrive at your bank two banking days after we process your redemption. 3) The proceeds transmitted by wire to a pre-authorized bank account for a $15 fee.This fee will be deducted from your redemption proceeds for complete redemptions.In the case of a partial redemption, the fee will be deducted from the remaining account balance.The fee is paid to the Transfer Agent to cover costs associated with the transfer.The Advisor reserves the right to waive the wire fee in limited circumstances.The proceeds usually will arrive at your bank the first banking day after we process your redemption.Be sure to have all necessary information from your bank.Your bank may charge a fee to receive wired funds. Table of Contents - Prospectus 28 Before selling recently purchased shares, please note that if the Transfer Agent has not yet collected payment for the shares you are selling, there may be a delay in sending the proceeds until the payment is collected, which may take up to 12 calendar days from the purchase date.This procedure is intended to protect the Funds and their shareholders from loss. The Transfer Agent will send redemption proceeds by wire or EFT only to the bank and account designated on the account application or in written instructions (with signatures guaranteed) subsequently received by the Transfer Agent, and only if the bank is a member of the Federal Reserve System.If the dollar or share amount requested to be redeemed is greater than the current value of your account, your entire account balance will be redeemed.If you choose to redeem your account in full, any Automatic Investment Plan currently in effect for the account will be terminated unless you indicate otherwise in writing and any Systematic Withdrawal Plan will be terminated. Signature Guarantees The Transfer Agent may require a signature guarantee for certain redemption requests.A signature guarantee ensures that your signature is genuine and protects you from unauthorized account redemptions.A signature guarantee or other acceptable signature verification of each owner is required to redeem shares in the following situations: · If you are requesting a change in ownership on your account; · When redemption proceeds are payable or sent to any person, address or bank account not on record; · If a change of address request has been received by the Transfer Agent within the last 15 days; and · For all redemptions of Investor Class shares totaling $50,000 or more from any shareholder account. In addition to the situations described above, the Funds and/or the Transfer Agent reserve the right to require a signature guarantee or other acceptable signature verification in other instances based on the circumstances relative to the particular situation. Signature guarantees are designed to protect both you and the Funds from fraud.Signature guarantees can be obtained from most banks, credit unions or saving associations, or from broker-dealers, national securities exchanges, registered securities exchanges or clearing agencies deemed eligible by the SEC.Notaries cannot provide signature guarantees. Non-financial transactions including establishing or modifying certain services on an account may require a signature guarantee, signature verification from a Signature Validation Program member, or other acceptable form of authentication from a financial institution. Corporate, Trust and Other Accounts Redemption requests from corporate, trust and institutional accounts, and executors, administrators and guardians, require documents in addition to those described above evidencing the authority of the officers, trustees or others.In order to avoid delays in processing redemption requests for these accounts, you should call the Funds (toll-free) at 1-866-44BAIRD before making the redemption request to determine what additional documents are required. Table of Contents - Prospectus 29 Transfer of Ownership In order to change the account registrant or transfer ownership of an account, additional documents will be required.To avoid delays in processing these requests, you should call the Funds (toll-free) at 1-866-44BAIRD before making your request to determine what additional documents are required. Exchanging Shares You may exchange all or a portion of your investment from the same class of one Baird Fund to another.You may also exchange between classes of a Fund or other Baird Funds if you meet the minimum investment requirements for the class into which you would like to exchange.Any new account established through an exchange will be subject to the minimum investment requirements applicable to the shares acquired.Exchanges will be executed on the basis of the relative NAV of the shares exchanged.The exchange privilege may be exercised only in those states where the class of shares of the Fund being acquired legally may be sold. An exchange is considered to be a sale of shares for federal income tax purposes on which you may realize a taxable capital gain or loss. Call the Funds (toll-free) at 1-866-44BAIRD to learn more about exchanges and other Baird Funds. More Information about the Exchange Privilege The Funds are intended as long-term investment vehicles and not to provide a means of speculating on short-term market movements.In addition, excessive trading can hurt a Fund’s performance and shareholders.Therefore, each Fund may terminate, without notice, the exchange privilege of any shareholder who uses the exchange privilege excessively.See “Your Account—Buying Shares—Market Timing Policy.”The Funds may change or temporarily suspend the exchange privilege during unusual market conditions. General Transaction Policies The Funds reserve the right to: · Vary or waive any minimum investment requirement. · Refuse, change, discontinue, or temporarily suspend account services, including purchase, exchange, or telephone redemption privileges, for any reason. · Reject any purchase or the purchase side of an exchange request for any reason.Generally, a Fund does this if the purchase or exchange is disruptive to the efficient management of the Fund (due to the timing of the investment or a shareholder’s history of excessive trading). · Reinvest a distribution check in your account at a Fund’s then-current NAV and reinvest all subsequent distributions if you elect to receive distributions in cash and the U.S. Postal Service cannot deliver your check, or if a distribution check remains uncashed for six months. · Redeem all shares in your account if your balance falls below the Fund’s minimum requirements for the applicable class of shares.If, within 60 days of a Fund’s written request, you have not increased your account balance, you may be required to redeem your shares.The Funds will not require you to redeem shares if the value of your account drops below the investment minimum due to fluctuations of NAV. · Delay paying redemption proceeds for up to seven days after receiving a request. · Modify or terminate the Automatic Investment and Systematic Withdrawal Plans at any time. Table of Contents - Prospectus 30 · Modify or terminate the exchange privilege after a 60-day written notice to shareholders. · Make a “redemption in kind” (a payment in portfolio securities rather than cash) if the amount you are redeeming is in excess of the lesser of (i) $250,000 or (ii) 1% of a Fund’s assets. In such cases, you may incur brokerage costs in converting these securities to cash.The Funds expect that any redemptions in kind will be made with readily marketable securities.However, shareholders who receive a redemption in kind will bear market risk until they sell the securities. For federal income tax purposes, redemptions in-kind are taxed in the same manner as redemptions made in cash. · Reject any purchase or redemption request that does not contain all required documentation. If you elect telephone privileges on the account application or in a letter to the Funds, you may be responsible for any fraudulent telephone orders as long as the Funds have taken reasonable precautions to verify your identity.In addition, once you place a telephone transaction request, it cannot be canceled or modified. Telephone trades must be received by or prior to market close.During periods of significant economic or market change, shareholders may encounter higher than usual call waits and telephone transactions may be difficult to complete.Please allow sufficient time to place your telephone transaction.If you are unable to contact the Funds by telephone, you may also mail the requests to the Funds at the address listed under “Buying Shares.” Your broker-dealer or other financial organization may establish policies that differ from those of the Funds.For example, the organization may charge transaction fees, set higher minimum investments, or impose certain limitations on buying or selling shares in addition to those identified in this prospectus.Contact your broker-dealer or other financial organization for details. Inactive Accounts.Your mutual fund account may be transferred to your state of residence if no activity occurs within your account during the “inactivity period” specified in your state’s abandoned property laws.If the Funds are unable to locate the investor, then they will determine whether the investor’s account can legally be considered abandoned.The Funds are legally obligated to escheat (or transfer) abandoned property to the appropriate state’s unclaimed property administrator in accordance with statutory requirements.The investor’s last known address of record determines which state has jurisdiction. Distributions and Taxes Distributions Each Fund makes distributions to its shareholders from the Fund’s net investment income and any realized net capital gains. Distributions from a Fund’s net investment income are declared and paid annually.Net capital gains, if any, are generally distributed annually.It is expected that each Fund’s distributions will be primarily distributions of net capital gains. Each share class determines its net investment income and net capital gains distributions in the same manner.However, because Investor Class shares have Rule 12b-1 distribution fees, distributions of net investment income paid to Investor Class shareholders will be lower per share than those paid to Institutional Class shareholders. All of your distributions from a Fund’s net investment income and net capital gains will be reinvested in additional shares of the same class of that Fund unless you instruct otherwise on your account application or have redeemed all shares you held in the Fund. Table of Contents - Prospectus 31 Taxation Fund distributions are taxable to most shareholders regardless of whether the distributions are received in cash or reinvested in Fund shares.Distributions of a Fund’s investment company taxable income (which includes dividends, interest, net short-term capital gains and net gains from foreign currency transactions), if any, generally are taxable to the Fund’s shareholders as ordinary income, except to the extent any of the distributions are attributable to and reported as “qualified dividends,” as described below.For corporate shareholders, distributions of a Fund’s investment company taxable income may be eligible for the corporate dividends-received deduction.Distributions from these Funds may not be subject to federal income tax if you are a tax-exempt investor or are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account, in which case you may be subject to federal income tax upon withdrawal from such tax-deferred arrangements. For non-corporate shareholders, to the extent that a distribution of investment company taxable income is attributable to and reported as “qualified dividend” income, the receipt of such income may be eligible for the reduced federal income tax rate applicable to net long-term capital gains. The current federal income tax provisions applicable to “qualified dividends” are scheduled to expire for tax years beginning after December 31, 2012.If a Fund has gross income (excluding net capital gain) of which more than 95% was “qualified dividends,” all of that Fund’s distributions of investment company taxable income will be eligible for the lower rates on “qualified dividends.”Certain holding period requirements also must be satisfied by both a Fund and the shareholder to obtain “qualified dividend” treatment. For non-corporate shareholders, distributions of a Fund’s net capital gain (the excess of net long-term capital gains over net short-term capital losses) will generally be taxable as long-term capital gains (currently taxed at 15% but scheduled to increase to 20% for tax years beginning after December 31, 2012) whether reinvested in additional Fund shares or received in cash and regardless of the length of time that a shareholder has owned Fund shares. A distribution of a Fund’s investment company taxable income or net capital gain declared by the Fund in October, November or December, but paid during January of the following year, is taxable as if received on December 31 of the year such distribution was declared. If the value of shares is reduced below a shareholder’s cost basis as a result of a distribution by a Fund, the distribution will be taxable even though it, in effect, represents a return of invested capital.Investors considering buying shares just prior to a distribution of a Fund’s investment company taxable income or net capital gain should be aware that, although the price of shares purchased at that time may reflect the amount of the forthcoming distribution, those who purchase just prior to the record date for a distribution may receive a distribution which will be taxable to them. For tax years beginning in 2013, individuals, trusts, and estates are scheduled to be subject to a Medicare tax of 3.8% (in addition to regular income tax).The Medicare tax will be imposed on the lesser of the taxpayer’s (i) investment income, net of deductions properly allocable to such income or (ii) the amount by which the taxpayer’s modified adjusted gross income exceeds certain thresholds ($250,000 for married individuals filing jointly, $200,000 for unmarried individuals and $125,000 for married individuals filing separately).Each Fund anticipates that it will distribute income that will be includable in a shareholder’s investment income for purposes of this Medicare tax. The federal income tax status of all distributions made by each Fund for the preceding year will be reported to shareholders annually.Distributions made by the Funds may also be subject to state and local taxes.Please note that distributions of both investment company taxable income and net capital gain are taxable even if reinvested in additional Fund shares. Table of Contents - Prospectus 32 Shareholders who sell, exchange or redeem shares generally will have a capital gain or loss from the sale, exchange or redemption.The amount of the gain or loss and the rate of tax will depend mainly upon the amount paid for the shares, the amount received from the sale, exchange or redemption, and how long the shares were held by a shareholder.Gain or loss realized upon a sale, exchange or redemption of Fund shares will generally be treated as long-term capital gain or loss if the shares have been held for more than one year, and, if held for one year or less, as short-term capital gain or loss.Any loss arising from the sale, exchange or redemption of shares held for six months or less, however, is treated as a long-term capital loss to the extent of any amounts treated as distributions of net capital gain received on such shares.In determining the holding period of such shares for this purpose, any period during which your risk of loss is offset by means of options, short sales or similar transactions is not counted. If you purchase Fund shares within 30 days before or after selling, exchanging or redeeming shares of the same Fund at a loss, all or part of that loss will not be deductible and will instead increase the basis of the newly acquired shares to preserve the loss until a future sale, exchange or redemption. Each Fund is required to report to you and the IRS the cost basis of Fund shares acquired after January 1, 2012, when you subsequently redeem those Fund shares.The Fund will determine cost basis using the average cost method unless you elect in writing (and not over the telephone) any alternate IRS-approved cost basis method.Please see the SAI for more information regarding cost basis reporting. Additional tax information may be found in the SAI.Because everyone’s tax situation is unique, always consult your tax professional about federal, state and local tax consequences of an investment in the Funds. Table of Contents - Prospectus 33 BAIRD FUNDS, INC. PRIVACY POLICY Protecting the privacy of Fund shareholders is important to us.The following is a description of the practices and policies through which Baird Funds, Inc. protects the privacy and security of your non-public personal information. What Information We Collect We collect and maintain information about you so that we can open and maintain your account in the Funds and provide various services to you.We may collect and maintain the following personal information about you: · Information we receive from you or your financial advisor on account applications or other forms, correspondence, or conversations, such as your name, address, e-mail address, phone number, social security number, assets, income and date of birth; and · Information about your transactions with us, our affiliates, or others, such as your account number and balance, positions, activity, history, cost basis information, and other financial information. What Information We Disclose We do not sell any non-public personal information about our current or former shareholders to third parties.We do not disclose any non-public personal information about our current or former shareholders to anyone, except as permitted or required by law.We are permitted by law to share any of the information we collect, as described above, with our affiliates.In addition, we may share such information with nonaffiliated third parties to the extent necessary to effect, process, administer or enforce a transaction that the shareholder requests or authorizes, in connection with maintaining or servicing the shareholder’s account, as requested by regulatory authorities or as otherwise permitted or required by law.For example, we are permitted by law to disclose all of the information we collect, as described above, to our transfer agent to process your transactions.We may also provide your name and address to third party service providers who send account statements and other Fund-related material to you. How We Protect Your Information We restrict access to your non-public personal information to those persons who require such information to provide products or services to you.We maintain physical, electronic, and procedural safeguards that comply with federal standards to protect the confidentiality, integrity and security of your non-public personal information. We will continue to adhere to the privacy policies and practices in this notice even after your account is closed or becomes inactive. In the event that you hold shares of the Fund(s) through a financial intermediary, including, but not limited to, a broker-dealer, bank, or trust company, the privacy policy of your financial intermediary would govern how your non-public personal information would be shared with nonaffiliated third parties. Table of Contents - Prospectus PP-1 For More Information You can find more information about the Funds in the following documents: Statement of Additional Information (“SAI”) The SAI contains details about the investments and techniques of the Funds and certain other additional information.A current SAI is on file with the Securities and Exchange Commission (“SEC”) and is incorporated by reference into this prospectus.This means that the SAI is legally considered a part of this prospectus even though it is not physically within this prospectus. Annual and Semi-Annual Reports The Funds’ annual and semi-annual reports provide information regarding the Funds’ financial reports and portfolio holdings.The annual report contains a discussion of the market conditions and investment strategies that significantly affected the Funds’ performance during the Funds’ last fiscal year. You can obtain a free copy of these documents, request other information, or make general inquiries about the Funds by calling the Funds (toll-free) at 1-866-44BAIRD or by writing to: Baird Funds, Inc. c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 The Funds’ prospectuses, SAI and the annual and semi-annual reports are also available, free of charge, on the Funds’ website at www.bairdfunds.com. You may write to the SEC’s Public Reference Room at the regular mailing address or the e-mail address below and ask them to mail you information about the Funds, including the SAI.They will charge you a fee for this duplicating service.You can also visit the SEC’s Public Reference Room and review and copy documents while you are there.For more information about the operation of the SEC’s Public Reference Room, call the SEC at the telephone number below. Public Reference Section Securities and Exchange Commission treet Washington, D.C. 20549-1520 publicinfo@sec.gov (202) 551-8090 Reports and other information about the Funds are also available on the EDGAR database on the SEC’s Internet website at http://www.sec.gov. 1940 Act File No. 811-09997 Table of Contents - Prospectus BAIRD FUNDS, INC. Statement of Additional Information Baird LargeCap Fund (Investor Class: BHGSX) (Institutional Class: BHGIX) Baird MidCap Fund (Investor Class: BMDSX) (Institutional Class: BMDIX) May1, 2012 This Statement of Additional Information (“SAI”) is not a prospectus and should be read in conjunction with the Prospectus dated May 1, 2012 of the Baird LargeCap Fund and the Baird MidCap Fund (each a “Fund” and collectively the “Funds”).Each Fund is a series of Baird Funds, Inc. (the “Company”).This SAI contains additional information about principal strategies and risks already described in the Prospectus, as well as descriptions of non-principal strategies not described in the Prospectus.Copies of the Funds’ Prospectus may be obtained, free of charge, by writing the Funds at 615 East Michigan Street, P.O. Box 701, Milwaukee, Wisconsin 53201-0701, by calling (toll-free) 1-866-44BAIRD, or on the Funds’ website at www.bairdfunds.com.You should read this SAI together with the Prospectus and retain it for further reference. The Funds’ audited financial statements for the year ended December31, 2011 are incorporated herein by reference to the Funds’ 2011 Annual Report.A copy of the Annual Report may be obtained without charge by calling the Funds (toll-free) at 1-866-44BAIRD. Table of Contents - SAI TABLE OF CONTENTS Page BAIRD FUNDS, INC. 3 INVESTMENT STRATEGIES AND RISKS 3 INVESTMENT OBJECTIVES AND LIMITATIONS 10 NET ASSET VALUE 13 ADDITIONAL PURCHASE AND REDEMPTION INFORMATION 14 DESCRIPTION OF SHARES 16 ADDITIONAL INFORMATION CONCERNING TAXES 16 MANAGEMENT OF THE COMPANY 18 CONTROL PERSONS AND PRINCIPAL SHAREHOLDERS 24 PORTFOLIO TRANSACTIONS 26 INVESTMENT ADVISORY AND OTHER SERVICES 30 PORTFOLIO MANAGERS 33 DISTRIBUTOR 35 DISTRIBUTION PLAN 36 PORTFOLIO HOLDINGS DISCLOSURE POLICY 38 ANTI-MONEY LAUNDERING PROGRAM 39 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM AND FINANCIAL STATEMENTS 39 COUNSEL 40 PERFORMANCE 40 BAIRD FUNDS, INC. The Company is an open-end, diversified management investment company.Each Fund is a series of common stock of the Company, a Wisconsin corporation that was incorporated on June 9, 2000.The Company is authorized to issue shares of common stock in series and classes.Each series of the Company is currently divided into two classes, an Investor Class and an Institutional Class.The Company also offers another equity fund and five fixed income funds that are described in separate Prospectuses and SAIs. INVESTMENT STRATEGIES AND RISKS General Information Regarding the Funds The investment advisor to the Funds is Robert W. Baird & Co. Incorporated (the “Advisor”).As a principal investment strategy, the Funds principally invest in the following equity securities: common stocks, preferred stocks and securities convertible into common stocks.The Funds may also invest in common or ordinary shares of foreign companies and American Depositary Receipts representing common or ordinary shares of foreign companies that are traded on U.S. exchanges. Note on Percentage Limitations Whenever an investment objective, policy or strategy of a Fund set forth in the Fund’s Prospectus or this SAI states a maximum (or minimum) percentage of the Fund’s assets that may be invested in any type of security or asset class, the percentage is determined immediately after the Fund’s acquisition of that investment, except with respect to percentage limitations on temporary borrowing and illiquid securities.Accordingly, any later increase or decrease resulting from a change in the market value of a security or in the Fund’s assets (e.g., due to net sales or redemptions of Fund shares) will not cause the Fund to violate a percentage limitation.As a result, due to market fluctuations, cash inflows or outflows or other factors, the Fund may exceed such percentage limitations from time to time. Sector and Industry Limitations The Funds seek broad diversification of their investments across various economic sectors and industries. An economic sector refers to a large segment of the general economy and is comprised of multiple industries that operate in that segment. Under the Global Industry Classification Standards (“GICS”), an industry classification system developed by S&P in collaboration with Morgan Stanley Capital International Barra, there are 10 economic sectors that comprise nearly all business activity within the economy, including energy, materials, industrials, consumer discretionary, consumer staples, health care, financials, information technology, telecommunication services and utilities. Within each economic sector, there are numerous industries and sub-industries. An industry is a group of companies that conduct similar business activities. Each Fund generally will not purchase a security if, as a result, the Fund will have more than 30% of its total assets in a single economic sector or more than 25% of its total assets in a single industry. Significant exposure to a particular economic sector will subject the Funds to special risks associated with that sector. The performance of a particular sector may be vulnerable to general economic conditions, changes in prevailing interest rates, political developments, adverse laws and regulations and their enforcement, social and reputational changes, and the performance of industries and companies within the sector. Table of Contents - SAI B-3 Securities Lending.As a non-principal investment strategy, the Funds may lend their portfolio securities to unaffiliated domestic broker-dealers and other institutional investors pursuant to agreements requiring that the loans be secured by collateral equal in value to at least the market value of the securities loaned.The Funds lend their portfolio securities in order to increase their return because of the interest and other income the Funds can earn from investing the collateral.During the term of such arrangements, a Fund will maintain such value by the daily marking-to-market of the collateral.Collateral for such loans may include cash, securities of the U.S. government, its agencies or instrumentalities, or an irrevocable letter of credit issued by a bank which meets the investment standards stated below under “Money Market Instruments,” or any combination thereof.There may be risks of delay in receiving additional collateral or in recovering the securities loaned or even a loss of rights in the collateral should the borrower of the securities fail financially.However, loans will be made only to borrowers deemed by the Advisor to be of good standing and when, in the Advisor’s judgment, the income to be earned from the loan justifies the attendant risks.When a Fund lends its securities, the Fund continues to receive interest or dividends on the securities loaned and may simultaneously earn interest on the investment of the cash collateral which will be invested in readily marketable, high-quality, short-term obligations.A Fund will be responsible for the risks associated with the investment of cash collateral, including the risk that the Fund may lose money on the investment or may fail to earn sufficient income to meet its obligations to the borrower.Dividends received by a Fund on the loaned securities are not eligible for the reduced rate of federal income tax applicable to “qualified dividends.”Although voting rights, or rights to consent, attendant to securities on loan pass to the borrower, such loans may be called at any time and will be called so that the securities may be voted by a Fund if a material event affecting the investment is to occur. The Funds’ securities lending agent is U.S. Bank, the Funds’ custodian.U.S. Bank receives a fee for its services as securities lending agent.Some of U.S. Bank’s services may be delegated to U.S. Bancorp Asset Management, Inc. (formerly known as FAF Advisors, Inc.), an affiliate of the Funds’ custodian, transfer agent and administrator.Investments of the cash collateral received from borrowers of the Funds’ securities are made by U.S. Bancorp Asset Management, Inc. in accordance with applicable guidelines.The Funds have policies and procedures designed to ensure that securities are loaned only to qualified borrowers, that investments of the cash collateral are consistent with applicable guidelines, that the amount of cash collateral received is at least equal to the market value of the securities on loan (which are marked to market on a daily basis), and that the loans can be called on demand. An investment of the cash collateral made by the Funds’ securities lending agent in asset-backed commercial paper originally issued by the KKR Atlantic Funding Trust (now called the Atlantic East Funding, LLC) has experienced an unrealized loss and is priced at fair value by the Valuation Committee of the Advisor.As of March 31, 2012, the fair value of the Funds’ interest in Atlantic East Funding LLC represented 0.41% and 0.17% of the total net assets of the LargeCap Fund and MidCap Fund, respectively.The Funds have obtained an agreement from the Funds’ transfer agent and administrator (and/or certain of its affiliates) to cover losses on the investment up to a certain amount. Money Market Instruments.As a non-principal investment strategy, the Funds may invest from time to time in “money market instruments,” a term that includes, among other things, U.S. government obligations, repurchase agreements, cash, bank obligations, commercial paper, variable amount master demand notes and corporate bonds with remaining maturities of 13 months or less.These investments are used to help meet anticipated redemption requests or if other suitable securities are unavailable. Table of Contents - SAI B-4 Bank obligations include bankers’ acceptances, negotiable certificates of deposit and non-negotiable time deposits, including U.S. dollar-denominated instruments issued or supported by the credit of U.S. or foreign banks or savings institutions.Although the Funds will invest in money market obligations of foreign banks or foreign branches of U.S. banks only where the Advisor determines the instrument to present minimal credit risks, such investments may nevertheless entail risks that are different from those of investments in domestic obligations of U.S. banks due to differences in political, regulatory and economic systems and conditions.All investments in bank obligations are limited to the obligations of financial institutions having more than $1billion in total assets at the time of purchase, and investments by a Fund in the obligations of foreign banks and foreign branches of U.S. banks will not exceed 20% of the Fund’s net assets at the time of purchase.Each Fund may also make interest-bearing savings deposits in commercial and savings banks in amounts not in excess of 5% of its net assets. Investments by a Fund in commercial paper will consist of issues rated at the time A-1 by S&P, Prime-1 by Moody’s or a similar short-term credit rating by another nationally recognized statistical rating organization.In addition, the Funds may acquire unrated commercial paper and corporate bonds that are determined by the Advisor at the time of purchase to be of comparable quality to rated instruments that may be acquired by a Fund as previously described. The Funds may also purchase variable amount master demand notes which are unsecured instruments that permit the indebtedness thereunder to vary and provide for periodic adjustments in the interest rate.Although the notes are not normally traded and there may be no secondary market in the notes, a Fund may demand payment of the principal of the instrument at any time.The notes are not typically rated by credit rating agencies, but issuers of variable amount master demand notes must satisfy the same criteria as set forth above for issuers of commercial paper.If an issuer of a variable amount master demand note defaulted on its payment obligation, a Fund might be unable to dispose of the note because of the absence of a secondary market and might, for this or other reasons, suffer a loss to the extent of the default.The Funds invest in variable amount master demand notes only when the Advisor deems the investment to involve minimal credit risk. Exchange-Traded Funds, Investment Companies and Index-Based Investments.As a non-principal investment strategy, the Funds may invest from time to time in securities issued by other investment companies within the limits prescribed by the 1940 Act.The Funds typically invest in money market mutual funds when the stock markets are expected to decline or when attractive equity investments are otherwise unavailable.A Fund may acquire exchange-traded funds and other mutual funds as a means of investing cash temporarily in instruments that may generate returns comparable to the Fund’s benchmark index.As a shareholder of another investment company, a Fund would bear, along with other shareholders, a pro-rata portion of the other investment company’s expenses, including advisory fees, and such fees and other expenses will be borne indirectly by the Fund’s shareholders.These expenses would be in addition to the advisory and other expenses that a Fund bears directly in connection with its own operations. The Funds may invest in investment companies or vehicles (such as exchange traded funds) that seek to track the composition and performance of a specific index.For example, without limitation, the LargeCap Fund may invest in iShares Russell 1000 Growth Index Fund, iShares S&P 500 Growth Index Fund, iShares S&P Index Fund or SPDR S&P 500 ETF; and the MidCap Fund may invest in iShares Russell Midcap Growth Index Fund, iShares Russell Midcap Index Fund, iShares S&P MidCap 400 Growth Index Fund or iShares S&P MidCap 400 Index Fund.Investments in index-based investments are subject to the same risks as investments in the securities that comprise the index.Accordingly, the market price of index-based investments fluctuates in relation to changes in the value of the underlying portfolio of securities. Table of Contents - SAI B-5 U.S. Government Obligations.As a non-principal investment strategy, the Funds may invest in a variety of U.S. Treasury obligations including bonds, notes and bills that mainly differ only in their interest rates, maturities and time of issuance.The Funds may also invest in other securities issued, sponsored or guaranteed by the U.S. government, its agencies and instrumentalities, such as obligations of Federal Home Loan Banks, Federal Farm Credit Banks, Federal Land Banks, the Federal Housing Administration, Farmers Home Administration, Export-Import Bank of the United States, Small Business Administration, Government National Mortgage Association (“GNMA”), Federal National Mortgage Association (“FNMA”), commonly referred to as “Fannie Mae,” General Services Administration, Central Bank for Cooperatives, Federal Home Loan Mortgage Corporation (“FHLMC”), commonly referred to as “Freddie Mac,” Federal Intermediate Credit Banks, Maritime Administration, and Resolution Trust Corp.No assurance can be given that the U.S. government will provide financial support to U.S. government-sponsored agencies or instrumentalities where it is not obligated to do so by law.For instance, securities issued by GNMA are supported by the full faith and credit of the United States, while securities issued by FNMA and FHLMC are supported only by the discretionary authority of the U.S. government.In September 2008, at the direction of the U.S. Department of the Treasury, FNMA and FHLMC were placed into conservatorship under the Federal Housing Finance Agency, an independent regulator.The U.S. government also took steps to provide additional financial support to FNMA and FHLMC.While the U.S. government provides financial support to various U.S. government-sponsored agencies and instrumentalities, such as those listed above, no assurance can be given that it will always do so. Borrowings.As a non-principal investment strategy, the Funds may borrow money from banks to the extent allowed (as described below) to meet shareholder redemptions.Any borrowings by a Fund may not remain outstanding for more than 15 business days.If the securities held by a Fund should decline in value while borrowings are outstanding, the Fund’s net asset value will decline in value by proportionately more than the decline in value suffered by the Fund’s securities.As a result, a Fund’s net asset value may be subject to greater fluctuation until the borrowing is paid off.The Funds have established a line of credit with their custodian bank by which each Fund may borrow money for temporary or emergency purposes.Each Fund may pledge assets to secure bank borrowings which are limited to 33 1/3% of a Fund’s total assets. Preferred Stocks.As a non-principal investment strategy, the Funds may invest in preferred stocks.Preferred stocks are securities that represent an ownership interest providing the holder with claims on the issuer’s earnings and assets before common stock but after bond owners.Unlike debt securities, the obligations of an issuer of preferred stock, including dividend and other payment obligations, may not typically be accelerated by the holders of such preferred stock on the occurrence of an event of default (such as a covenant default or filing of a bankruptcy petition) or other non-compliance by the issuer with the terms of the preferred stock.Often, however, on the occurrence of any such event of default or non-compliance by the issuer, preferred stockholders will be entitled to gain representation on the issuer’s board of directors or increase their existing board representation. In addition, preferred stockholders may be granted voting rights with respect to certain issues on the occurrence of any event of default.The Funds will limit their investments in preferred stock to no more than 5% of their respective net assets. Options.As a non-principal investment strategy, the Funds may purchase put and call options for both hedging and speculative purposes.Option purchases by a Fund will not exceed 5% of the Fund’s net assets.Such options may relate to particular securities or to various indices and may or may not be listed on a national securities exchange and issued by the Options Clearing Corporation.This is a highly specialized activity that entails greater than ordinary investment risks, including the complete loss of the amount paid as premiums to the writer of the option. Regardless of how much the market price of the underlying security or index increases or decreases, the option buyer’s risk is limited to the amount of the original investment for the purchase of the option. Table of Contents - SAI B-6 However, options may be more volatile than the underlying securities or indices, and therefore, on a percentage basis, an investment in options may be subject to greater fluctuation than an investment in the underlying securities.In contrast to an option on a particular security, an option on an index provides the holder with the right to make or receive a cash settlement upon exercise of the option.The amount of this settlement will be equal to the difference between the closing price of the index at the time of exercise and the exercise price of the option expressed in dollars, times a specified multiple. The Funds will engage in unlisted over-the-counter options only with broker-dealers deemed creditworthy by the Advisor.Closing transactions in certain options are usually effected directly with the same broker-dealer that effected the original option transaction.The Funds bear the risk that the broker-dealer will fail to meet its obligations.There is no assurance that a liquid secondary trading market exists for closing out an unlisted option position.Furthermore, unlisted options are not subject to the protections afforded purchasers of listed options by the Options Clearing Corporation, which performs the obligations of its members who fail to perform in connection with the purchase or sale of options. A call option gives the purchaser of the option the right to buy, and a writer the obligation to sell, the underlying security or index at the stated exercise price at any time prior to the expiration of the option, regardless of the market price of the security.The premium paid to the writer is in consideration for undertaking the obligations under the option contract. A put option gives the purchaser the right to sell the underlying security or index at the stated exercise price at any time prior to the expiration date of the option, regardless of the market price of the security or index.Put and call options purchased by a Fund will be valued at the last sale price or, in the absence of such a price, at the mean between bid and asked prices. The Funds may purchase put options on portfolio securities at or about the same time that the Funds purchase the underlying security or at a later time.By buying a put, a Fund limits the risk of loss from a decline in the market value of the security until the put expires.Any appreciation in the value of and yield otherwise available from the underlying security, however, will be partially offset by the amount of the premium paid for the put option and any related transaction costs.Call options may be purchased by a Fund in order to acquire the underlying security at a later date at a price that avoids any additional cost that would result from an increase in the market value of the security.A call option may also be purchased to increase a Fund’s return to investors at a time when the call is expected to increase in value due to anticipated appreciation of the underlying security.Prior to its expiration, a purchased put or call option may be sold in a “closing sale transaction” (a sale by a Fund, prior to the exercise of the option that the Fund has purchased, of an option of the same series), and profit or loss from the sale will depend on whether the amount received is more or less than the premium paid for the option plus the related transaction costs.In addition, the Funds may sell covered call options listed on a national securities exchange.Such options may relate to particular securities or to various indices.A call option on a security is covered if a Fund owns the security underlying the call or has an absolute and immediate right to acquire that security without additional cash consideration (or, if additional cash consideration is required, cash or cash equivalents in such amount as required are held in a segregated account by its custodian) upon conversion or exchange of other securities held by the Fund.A call option on an index is covered if a Fund maintains with its custodian cash or cash equivalents equal to the contract value.A call option is also covered if a Fund holds a call on the same security or index as the call written where the exercise price of the call held is (i)equal to or less than the exercise price of the call written; or (ii) greater than the exercise price of the call written provided the difference is maintained by the Fund in cash or cash equivalents in a segregated account with its custodian. The aggregate value of a Fund’s assets subject to covered options written by the Fund will not exceed 5% of the value of its net assets. Table of Contents - SAI B-7 A Fund’s obligations under a covered call option written by the Fund may be terminated prior to the expiration date of the option by the Fund executing a closing purchase transaction, which is effected by purchasing on an exchange an option of the same series (i.e., same underlying security or index, exercise price and expiration date) as the option previously written.Such a purchase does not result in the ownership of an option.A closing purchase transaction will ordinarily be effected to realize a profit on an outstanding option, to prevent an underlying security from being called, to permit the sale of the underlying security or to permit the writing of a new option containing different terms.The cost of such a liquidation purchase plus transaction costs may be greater than the premium received upon the original option, in which event a Fund will have incurred a loss in the transaction.An option position may be closed out only on an exchange that provides a secondary market for an option of the same series.There is no assurance that a liquid secondary market on an exchange will exist for any particular option.A covered call option writer, unable to effect a closing purchase transaction, will not be able to sell an underlying security until the option expires or the underlying security is delivered upon exercise with the result that the writer in such circumstances will be subject to the risk of market decline during such period.A Fund will write an option on a particular security only if the Advisor believes that a liquid secondary market will exist on an exchange for options of the same series which will permit the Fund to make a closing purchase transaction in order to close out its position. By writing a covered call option on a security, a Fund foregoes the opportunity to profit from an increase in the market price of the underlying security above the exercise price except insofar as the premium represents such a profit, and it is not able to sell the underlying security until the option expires or is exercised or the Fund effects a closing purchase transaction by purchasing an option of the same series.Except to the extent that a written call option on an index is covered by an option on the same index purchased by a Fund, movements in the index may result in a loss to the Fund; however, such losses may be mitigated by changes in the value of securities held by the Fund during the period the option was outstanding.The use of covered call options will not be a primary investment technique of the Funds.When a Fund writes a covered call option, an amount equal to the net premium (the premium less the commission) received by the Fund is included in the liability section of the Fund’s statement of assets and liabilities.The amount of the liability will be subsequently marked-to-market to reflect the current value of the option written.The current value of the traded option is the last sale price or, in the absence of a sale, the average of the closing bid and asked prices.If an option expires on the stipulated expiration date or if a Fund enters into a closing purchase transaction, the Fund will realize a gain (or loss if the cost of a closing purchase transaction exceeds the net premium received when the option is sold) and the liability related to such option will be eliminated.Any gain on a covered call option on a security may be offset by a decline in the market price of the underlying security during the option period.If a covered call option on a security is exercised, a Fund may deliver the underlying security held by the Fund or purchase the underlying security in the open market.In either event, the proceeds of the sale will be increased by the net premium originally received, and a Fund will realize a gain or loss.Premiums from expired options written by a Fund and net gains from closing purchase transactions are treated as short-term capital gains for federal income tax purposes, and losses on closing purchase transactions are short-term capital losses. As noted previously, there are several risks associated with transactions in options on securities and indices. These risks include (i) an imperfect correlation between the change in market value of the securities a Fund holds and the prices of options relating to the securities purchased or sold by the Fund; and (ii) the possible lack of a liquid secondary market for an option. A decision as to whether, when and how to use options involves the exercise of skill and judgment, and a transaction may be unsuccessful to some degree because of market behavior or unexpected events. Table of Contents - SAI B-8 Foreign Securities and American Depositary Receipts (“ADRs”).As a non-principal investment strategy, each Fund may invest up to 15% of its total assets in foreign equity securities including common stocks, ordinary shares and ADRs.Foreign equity securities are equity securities issued by a corporation or other issuer domiciled outside the United States that derives more than 50% of its assets or revenues from outside the U.S.The Funds may invest in sponsored and unsponsored ADRs.ADRs are receipts issued by a bank or trust company evidencing ownership of underlying securities issued by a foreign issuer.ADRs in which the Funds may invest will be listed on a national securities exchange or may trade in the over-the-counter market.ADR prices are denominated in U.S. dollars; the underlying security may be denominated in a foreign currency.The underlying security may be subject to foreign government taxes which would reduce the yield on such securities.Investments in ADRs also involve certain inherent risks, such as political or economic instability of the country of issue, the difficulty of predicting international trade patterns and the possibility of imposition of exchange controls.Such securities may also be subject to greater fluctuations in price than securities of domestic corporations.In addition, there may be less publicly available information about a foreign company than about a domestic company.Foreign companies generally are not subject to uniform accounting, auditing and financial reporting standards comparable to those applicable to domestic companies.With respect to certain foreign countries, there is a possibility of expropriation or confiscatory taxation, or diplomatic developments, which could affect investment in those countries. While “sponsored” and “unsponsored” ADR programs are similar, there are differences regarding ADR holders’ rights and obligations and the practices of market participants.A depositary may establish an unsponsored facility without participation by (or acquiescence of) the underlying issuer; typically, however, the depositary requests a letter of non-objection from the underlying issuer prior to establishing the facility.Holders of unsponsored ADRs generally bear all the costs of the ADR facility.The depositary usually charges fees upon the deposit and withdrawal of the underlying securities, the conversion of dividends into U.S. dollars, the disposition of non-cash distribution, and the performance of other services.The depositary of an unsponsored facility frequently is under no obligation to distribute shareholder communications received from the underlying issuer or to pass through voting rights to ADR holders in respect of the underlying securities. Sponsored ADR facilities are created in generally the same manner as unsponsored facilities, except that sponsored ADRs are established jointly by a depositary and the underlying issuer through a deposit agreement.The deposit agreement sets out the rights and responsibilities of the underlying issuer, the depositary and the ADR holders.With sponsored facilities, the underlying issuer typically bears some of the costs of the ADR (such as dividend payment fees of the depositary), although ADR holders may bear costs such as deposit and withdrawal fees.Depositories of most sponsored ADRs agree to distribute notices of shareholder meetings, voting instructions, and other shareholder communications and information to the ADR holders at the underlying issuer’s request. Although the Funds’ investments in foreign companies will primarily consist of companies located in industrialized or developed countries, some foreign companies may be domiciled in or derive substantial revenues from countries in emerging markets, which may be more susceptible to political, social or economic instability in those countries and greater price volatility. Illiquid Securities.Each Fund may hold up to 15% of the value of its net assets in illiquid securities.In general, illiquid securities are securities that cannot be sold or disposed of within seven days at their approximate market value.Securities that are not registered under the federal securities laws and cannot be sold to the U.S. public because of Securities and Exchange Commission regulations (known as “restricted securities”) generally are regarded as illiquid securities unless the Advisor determines otherwise.If a Fund should hold more than 15% of its net assets in illiquid securities, the Advisor will consider appropriate steps to protect maximum liquidity, including the orderly sale of illiquid securities.Please note that a considerable period may elapse between a decision to sell such securities and the time when such securities can be sold.If, during such a period, adverse market conditions were to develop, a Fund might obtain a less favorable price than prevailed when it decided to sell. Table of Contents - SAI B-9 Cash or Similar Investments; Temporary Strategies As a non-principal investment strategy, under normal market conditions, each Fund may invest up to 20% of its net assets in cash or similar short-term, investment grade securities such as U.S. government securities, repurchase agreements, commercial paper or certificates of deposit.In addition, in limited circumstances, to retain the flexibility to respond promptly to changes in market, economic or political conditions or in the case of unusually large cash inflows or redemptions, the Advisor may invest up to 100% of a Fund’s total assets in such investments.When a Fund takes a temporary position, the Fund may not achieve its investment objective. Portfolio Turnover The portfolio turnover rate for a Fund is calculated by dividing the lesser of amounts of purchases or sales of portfolio securities for the reporting period by the monthly average value of the portfolio securities owned during the reporting period.The calculation excludes all securities, including options, whose maturities or expiration dates at the time of acquisition are one year or less.Portfolio turnover may vary greatly from year to year as well as within a particular year, and may be affected by cash requirements for redemption of shares and by requirements which enable the Funds to receive favorable tax treatment.Portfolio turnover will not be a limiting factor in making portfolio decisions, and the Funds may engage in short-term trading to achieve their respective investment objectives. Each Fund may sell a portfolio investment soon after its acquisition if the Advisor believes that such a disposition is consistent with attaining the investment objective of a Fund.Portfolio investments may be sold for a variety of reasons, such as a more favorable investment opportunity or other circumstances bearing on the desirability of continuing to hold such investments.A high rate of portfolio turnover (over 100%) may involve correspondingly greater transaction costs, which must be borne directly by a Fund and ultimately by its shareholders.High portfolio turnover may result in the realization of substantial net capital gains.To the extent short-term capital gains are realized, distributions attributable to such gains will be taxed at ordinary income rates (for non-corporate shareholders, currently as high as 35% but scheduled to increase to 39.6% for tax years beginning after December 31, 2012) for federal income tax purposes.The table below shows the portfolio turnover rate for each Fund for the last two fiscal years. Portfolio Turnover Rate During Fiscal Years Ended December 31, LargeCap Fund 38.2% 52.0% MidCap Fund 44.8% 62.7% INVESTMENT OBJECTIVES AND LIMITATIONS Investment Objectives The investment objective of a Fund cannot be changed without shareholder approval, which requires the approval of a “majority of the Fund’s outstanding voting securities,” as defined below. Table of Contents - SAI B-10 Fundamental Investment Limitations The Funds are subject to the fundamental investment limitations enumerated in this subsection, which may be changed only by a vote of the holders of a majority of the Fund’s outstanding voting securities.A “majority of the outstanding voting securities” of a Fund means the lesser of (1) 67% of the shares of common stock of the Fund represented at a meeting at which the holders of more than 50% of the outstanding shares of the Fund are present in person or by proxy, or (2) more than 50% of the outstanding shares of the Fund. Each Fund: 1.May not, with respect to 75% of its total assets, purchase the securities of any one issuer (except securities issued or guaranteed by the U.S. government, or its agencies or instrumentalities) if, as a result, (i) more than 5% of the Fund’s total assets would be invested in the securities of that issuer, or (ii) the Fund would hold more than 10% of the outstanding voting securities of that issuer. 2.May (i) borrow from banks for temporary or emergency purposes (but not for leveraging or the purchase of investments), and (ii) make other investments or engage in other transactions permissible under the 1940 Act, which may involve a borrowing, including borrowing through reverse repurchase agreements, provided that the combination of (i) and (ii)shall not exceed 33 1/3% of the value of the Fund’s total assets (including the amount borrowed), less the Fund’s liabilities (other than borrowings).If the amount borrowed at any time exceeds 33 1/3% of the Fund’s total assets, the Fund will, within three days thereafter (not including Sundays, holidays and any longer permissible period), reduce the amount of the borrowings such that the borrowings do not exceed 33 1/3% of the Fund’s total assets.The Fund may also borrow money from other persons to the extent permitted by applicable laws. 3.May not issue senior securities, except as permitted under the 1940 Act. 4.May not act as an underwriter of another issuer’s securities, except to the extent that the Fund may be deemed to be an underwriter within the meaning of the Securities Act of 1933, as amended, in connection with the purchase and sale of portfolio securities. 5.May not purchase or sell physical commodities unless acquired as a result of ownership of other securities or other instruments (but this shall not prevent the Fund from purchasing or selling options, futures contracts or other derivative instruments, or from investing in securities or other instruments backed by physical commodities). 6.May not make loans if, as a result, more than 33 1/3% of the Fund’s total assets would be lent to other persons, except through (i) purchases of debt securities or other debt instruments, or (ii) engaging in repurchase agreements. 7.May not purchase the securities of any issuer if, as a result, more than 25% of the Fund’s total assets would be invested in the securities of issuers, the principal business activities of which are in the same industry. 8.May not purchase or sell real estate, unless acquired as a result of ownership of securities or other instruments (but this shall not prohibit the Fund from purchasing or selling securities or other instruments backed by real estate or of issuers engaged in real estate activities). Table of Contents - SAI B-11 With respect to Fundamental Investment Limitation No. 2, “any longer permissible period” means any longer period authorized by the SEC in accordance with Section 18(f)(1) of the 1940 Act and “applicable laws” means the Investment Company Act of 1940, as amended, any rule, regulation or exemptive order thereunder or SEC staff interpretation thereof. With respect to Fundamental Investment Limitation No. 3, the 1940 Act permits the Funds to enter into options, futures contracts, forward contracts, repurchase agreements and reverse repurchase agreements provided that these types of transactions are covered in accordance with SEC positions. With respect to Fundamental Investment Limitation No. 7, each Fund defines “industry” in accordance with the Global Industry Classification Standards (“GICS”), an industry classification system developed by S&P in collaboration with Morgan Stanley Capital International Barra (“MSCI”).GICS is comprised of 10 sectors, 24 industry groups, 68 industries and 154 sub-industries.A company is assigned to a single GICS sub-industry according to the definition of its principal business activity as determined by S&P and MSCI.Revenues are a significant factor in defining principal business activity; however, earnings analysis and market perception are also important criteria for classification.Each Fund may be concentrated in a sector but will not be concentrated in any industry. Non-Fundamental Investment Limitations The following are the Funds’ non-fundamental operating policies, which may be changed by the Company’s Board of Directors (the “Board”) without shareholder approval. Each Fund may not: 1.Sell securities short, unless the Fund owns or has the right to obtain securities equivalent in kind and amount to the securities sold short, or unless it covers such short sale as required by the current rules and positions of the SEC or its staff, and provided that transactions in options, futures contracts, options on futures contracts, or other derivative instruments are not deemed to constitute selling securities short. 2.Purchase securities on margin, except that the Fund may obtain such short-term credits as are necessary for the clearance of transactions; and provided that margin deposits in connection with futures contracts, options on futures contracts, or other derivative instruments shall not constitute purchasing securities on margin. 3.Purchase securities of other investment companies except in compliance with the 1940 Act and applicable state law. 4.Make any loans, other than loans of portfolio securities, except through (i) purchases of debt securities or other debt instruments, or (ii) repurchase agreements. 5.Borrow money except from banks or through reverse repurchase agreements or mortgage dollar rolls. 6.Make any change in the Fund’s investment policy of investing at least 80% of its net assets in the investments suggested by the Fund’s name without first providing the Fund’s shareholders with at least a 60-day notice. Each Fund’s non-fundamental investment policies listed above may be changed with the approval of the Board.Unless noted otherwise, if a percentage restriction set forth in the Funds’ Prospectus or this SAI is adhered to at the time of investment, a later increase or decrease in percentage resulting from a change in the Fund’s assets (i.e., due to cash inflows or redemptions) or in market value of the investment or the Fund’s assets will not constitute a violation of that restriction.This does not, however, apply to the borrowing policy set forth above. Table of Contents - SAI B-12 For purposes of each Fund’s policy to invest a minimum percentage of its assets in investments suggested by the Fund’s name, “assets” is defined as net assets plus borrowings for investment purposes. NET ASSET VALUE Shares of the Funds are sold on a continual basis at the net asset value (“NAV”) next computed following receipt of an order in proper form by a dealer, the Funds’ distributor, Robert W. Baird & Co. Incorporated (the “Distributor”), or U.S. Bancorp Fund Services, LLC (the “Transfer Agent”).Shares of the Funds may be purchased or redeemed only on days the New York Stock Exchange (“NYSE”) is open. The NAV per share for each class of shares of a Fund is determined as of the close of regular trading on the NYSE (currently, 3:00 p.m., Central time), Monday through Friday, except on days the NYSE is not open.The NYSE is closed on the following holidays: New Year’s Day, Martin Luther King, Jr. Day, Presidents’ Day, Good Friday, Memorial Day, Independence Day, Labor Day, Thanksgiving Day, and Christmas Day.The NAV per share of a Fund is calculated separately for the Investor Class shares and Institutional Class shares by adding the value of all portfolio securities and other assets per class (including interest or dividends accrued, but not yet collected), subtracting the liabilities, and dividing the result by the number of outstanding shares of that class.The result, rounded to the nearest cent, is the NAV per share. When determining NAV, expenses are accrued and applied daily.Common stocks and other equity-type securities are valued at the last sales price on the national securities exchange (other than NASDAQ) on which such securities are primarily traded, and with respect to equity securities traded on NASDAQ, such securities are valued using the NASDAQ Official Closing Price.However, securities traded on a national securities exchange (including NASDAQ) for which there were no transactions on a given day, and securities not listed on a national securities exchange (including NASDAQ), are valued at the average of the most recent bid and asked prices.Debt securities are generally valued by an independent pricing service, which uses valuation methods such as matrix pricing and other analytical pricing models, as well as market transactions and dealer quotations.Debt securities purchased with a remaining maturity of 60 days or less are valued at acquisition cost plus or minus any amortized discount or premium.Investments in mutual funds are valued at their stated NAV.Any securities or other assets for which market quotations are not readily available or are not priced by an independent pricing service are valued at fair value as determined in good faith by the Advisor in accordance with procedures approved by the Board.In accordance with such procedures, the Advisor may use broker quotes or obtain prices from an alternative independent pricing service or, if the broker quotes or prices from an alternative independent pricing service are unavailable or deemed to be unreliable, fair value will be determined by a valuation committee of the Advisor.In determining fair value, the valuation committee takes into account all relevant factors and available information.Fair value pricing involves subjective judgments and there is no single standard for determining a security’s fair value.As a result, different mutual funds could reasonably arrive at a different fair value for the same security.It is possible that the fair value determined for a security is materially different from the value that could be realized upon the sale of that security or from the values that other mutual funds may determine. The calculation of the NAV of a Fund may not take place contemporaneously with the determination of the prices of portfolio securities used in such calculation.Events affecting the values of portfolio securities that occur between the time their prices are determined and 3:00 p.m. Central time, and at other times, may not be reflected in the calculation of NAV of the Funds. Table of Contents - SAI B-13 ADDITIONAL PURCHASE AND REDEMPTION INFORMATION Fees for Certain Shareholder Services.Broker-dealers and other financial intermediaries may be paid by the Advisor, the Distributor or the Funds for advertising, distribution or shareholder services.These payments may be in addition to any amounts paid by the Funds under the distribution and shareholder servicing plan adopted by the Board (see “Distribution Plan,” below).Depending on the terms of the particular account, broker-dealers and other financial intermediaries also may charge their customers fees for automatic investment, redemption and other services provided.Such fees may include, for example, account maintenance fees, compensating balance requirements or fees based upon account transactions, assets or income.The intermediaries are responsible for providing information concerning these services and any charges to any customer who must authorize the purchase of Fund shares prior to such purchase. Suspension of Redemption Right.Under the 1940 Act, the Funds may suspend the right of redemption or postpone the date of payment for shares during any period when (a) trading on the NYSE is restricted by applicable rules and regulations of the SEC; (b) the NYSE is closed for other than customary weekend and holiday closings; (c) the SEC has by order permitted such suspension; or (d) an emergency exists as determined by the SEC.The Funds may also suspend or postpone the recording of the transfer of their shares upon the occurrence of any of the foregoing conditions. Redemption in Kind.The Company has filed an election pursuant to Rule 18f-1 under the 1940 Act which provides that each Fund is obligated to redeem shares solely in cash up to $250,000 or 1% of the NAV of the class of shares of the Fund being redeemed, whichever is less, for any one shareholder within a 90-day period.Any redemption beyond this amount may be made in assets other than cash.For federal income tax purposes, redemptions in kind are taxed in the same manner as redemptions made in cash. Involuntary Redemptions.In addition to the situations described in the Funds’ Prospectus under “General Transaction Policies,” a Fund may redeem shares involuntarily when appropriate under the 1940 Act, such as to reimburse the Fund for any loss sustained by reason of the failure of a shareholder to make full payment for shares purchased by the shareholder or to collect any charge relating to a transaction effected for the benefit of a shareholder which is applicable to Fund shares as provided in the Funds’ Prospectus. Exchange Privilege. By use of the exchange privilege, shareholders authorize the Transfer Agent to act on exchange instructions received in writing or by telephone from any person representing himself to be the shareholder, or, in some cases, the shareholder’s registered representative or account representative of record, and believed by the Transfer Agent to be genuine.The Transfer Agent’s records of such instructions are binding.The exchange privilege may be modified or terminated at any time upon notice to shareholders. Shares in a Fund from which the shareholder is withdrawing an investment will be redeemed at the NAV per share next determined on the date of receipt.Shares of the new Fund into which the shareholder is investing will be purchased at the NAV per share next determined after acceptance of the request by the Fund’s Transfer Agent in accordance with the policies for accepting investments.Exchanges of shares will be available only in states where they may legally be made. Automatic Investment Plan.The Investor Class and Institutional Class shares of the Funds offer an Automatic Investment Plan whereby a shareholder may automatically make purchases of shares of a Fund on a regular, monthly or quarterly basis ($100 minimum per transaction).Under the Automatic Investment Plan, a shareholder’s designated bank or other financial institution debits a preauthorized amount from the shareholder’s account each month or quarter and applies the amount to the purchase of Fund shares.The Automatic Investment Plan must be implemented with a financial institution that is a member of the Automated Clearing House.No service fee is currently charged by a Fund for participation in the Automatic Investment Plan. Table of Contents - SAI B-14 The Automatic Investment Plan permits an investor to use “Dollar Cost Averaging” in making investments.Instead of trying to time market performance, a fixed dollar amount is invested in Fund shares at predetermined intervals.This may help investors reduce their average cost per share because the agreed upon fixed investment amount allows more Fund shares to be purchased during periods of lower Fund share prices and fewer Fund shares to be purchased during periods of higher Fund share prices.In order to be effective, Dollar Cost Averaging should usually be followed on a sustained, consistent basis.Investors should be aware, however, that Fund shares bought using Dollar Cost Averaging are purchased without regard to their price on the day of investment or to market trends.Dollar Cost Averaging does not assure a profit and does not protect against losses in a declining market.In addition, while investors may find Dollar Cost Averaging to be beneficial, it will not prevent a loss if an investor ultimately redeems his Fund shares at a price that is lower than their purchase price. Systematic Withdrawal Plan.The Funds offer shareholders a Systematic Withdrawal Plan, which allows a shareholder who owns shares of a Fund worth at least $5,000 at current NAV at the time the shareholder initiates the Systematic Withdrawal Plan to designate that a fixed sum ($50 minimum per transaction) be distributed to the shareholder or as otherwise directed at regular intervals. In-Kind Payments.Payment for shares of a Fund may, in the discretion of the Fund, be made in the form of securities that are permissible investments for the Fund as described in its Prospectus.For further information about this form of payment, contact the Funds (toll-free) at 1-866-44BAIRD.In connection with an in-kind securities payment, a Fund will require, among other things, that the securities be valued on the day of purchase in accordance with the pricing methods used by the Fund; that the Fund receives satisfactory assurances that it will have good and marketable title to the securities received by it; that the securities be in proper form for transfer to the Fund; that adequate information be provided to the Fund concerning certain tax matters relating to the securities; and that the amount of the purchase be at least $1,000,000. Individual Retirement Accounts (Investor Class Only).The Company has a plan (the “Traditional IRA”) available for use by individuals with earned income who wish to use shares of a Fund as a funding medium for individual retirement saving.However, except for rollover contributions, an individual who has attained, or will attain, age 70 ½ before the end of the taxable year may only contribute to a Traditional IRA for his or her non-working spouse under age 70 ½. The Company also has available a Roth Individual Retirement Account (the “Roth IRA”) for retirement saving for use by individuals with earned income.For 2012, a single individual with adjusted gross income of up to $125,000 may contribute to a Roth IRA (for married couples filing jointly, the adjusted gross income limit is $183,000), and contributions may be made even after the Roth IRA owner has attained age 70 ½, as long as the account owner has earned income. The Company permits certain employers (including self-employed individuals) to make contributions to employees’ Traditional IRAs if the employer establishes a Simplified Employee Pension (“SEP”) plan. Savings Incentive Match Plan for Employees of Small Employers (Investor Class Only).The Company also has available a simplified tax-favored retirement plan for employees of small employers (a “SIMPLE IRA Plan”).If an employer establishes a SIMPLE IRA Plan, contributions under the SIMPLE IRA Plan are made to eligible employees’ SIMPLE Individual Retirement Accounts (“SIMPLE IRAs”).Each eligible employee may choose to defer a percentage of his or her pre-tax compensation to the employee’s SIMPLE IRA.The employer must generally make an annual matching contribution to the SIMPLE IRA of each eligible employee equal to the employee’s salary reduction contributions, up to a limit of 3% of the employee’s compensation.Alternatively, the employer may make an annual non-discretionary contribution to the SIMPLE IRA of each eligible employee equal to 2% of each employee’s compensation. Table of Contents - SAI B-15 In the SIMPLE IRA Plan and in Traditional and Roth IRAs, distributions of net investment income and net capital gains will be automatically reinvested. The foregoing brief descriptions are not complete or definitive explanations of the SIMPLE IRA Plan, the Traditional IRA, or the Roth IRA available for investment in the Funds.Any person who wishes to establish a retirement plan account may do so by contacting the Funds (toll-free) at 1-866-44BAIRD.The complete plan documents and applications will be provided to existing or prospective shareholders upon request, without obligation.The Company recommends that investors consult their attorneys or tax advisors to determine if the retirement programs described herein are appropriate for their needs. DESCRIPTION OF SHARES The Company’s Articles of Incorporation authorize the Board to issue an indefinite number of shares of common stock, $.01 par value per share, which is classified into a total of eight series (two of which are listed below) (each, a “series” or “Fund”).Each series is divided into two classes designated as Investor Class shares and Institutional Class shares (each, a “Class”) and consists of the number of shares set forth next to its Fund name in the table below: Class of Common Stock Fund in which Stock Represents Interest Number of Authorized Shares in Each Series Investor Class LargeCap Fund Indefinite Institutional Class Indefinite Investor Class MidCap Fund Indefinite Institutional Class Indefinite The remaining series of common stock representing interests in six other investment portfolios are described in separate SAIs.The Board may classify or reclassify any particular class of shares into one or more additional series or classes.Each share of common stock of each class is entitled to one vote, and each share is entitled to participate equally in distributions of net investment income and net capital gains by the respective class of shares and in the residual assets of the respective class in the event of liquidation.However, each class of shares bears its own expenses, and the Investor Class has exclusive voting rights on matters pertaining to the distribution and shareholder servicing plan (see “Distribution Plan,” below). ADDITIONAL INFORMATION CONCERNING TAXES Each Fund intends to qualify as a regulated investment company under Subchapter M of the Internal Revenue Code of 1986, as amended (the “Code”), and to distribute its income to shareholders each year, so that the Fund itself generally will be relieved of federal income and excise taxes.However, if a Fund were to fail to qualify as a regulated investment company and was unable to obtain relief from such failure: (1) the Fund would be taxed at regular corporate rates without any deduction for distributions to shareholders; and (2) shareholders would be taxed as if they received dividends from a corporation, although corporate shareholders could be eligible for the dividends received deduction.This taxation would increase the cost of investing in the Funds for shareholders and would make it more economical for shareholders to invest directly in securities held by the Funds instead of investing indirectly in such securities through the Funds. Table of Contents - SAI B-16 Under recent legislation known as the Foreign Account Tax Compliance Act (“FATCA”), beginning in 2014 the United States will impose a 30% withholding tax on certain payments made to certain foreign entities.This withholding tax could affect the Funds’ return on their investments in foreign securities and affect a shareholder’s return if the shareholder holds its Fund shares through a foreign intermediary subject to FATCA. Each Fund is required to report to the IRS the cost basis of shares acquired by a shareholder on or after January 1, 2012 (“covered shares”) when the shareholder redeems such shares.These requirements do not apply to shares held through a tax-deferred arrangement, such as a 401(k) plan or an IRA.Shares acquired before January 1, 2012 (“non-covered shares”) are treated as if held in a separate account from covered shares.The Funds are not required to determine or report a shareholder’s cost basis in non-covered shares and are not responsible for the accuracy and reliability of any information provided for non-covered shares. The cost basis of a share is generally its purchase price adjusted for distributions, returns of capital, and other corporate actions.Cost basis is used to determine whether the redemption of a share results in a gain or loss.If you redeem shares during any year, then the Fund will report the gain/loss, cost basis, and holding period of such shares to the IRS and you on Consolidated Form 1099. A cost basis method is the method by which a Fund determines which specific shares are deemed to be sold when a shareholder sells less than its entire position in the Fund and has made multiple purchases of Fund shares on different dates at differing net asset values.If a shareholder does not affirmatively elect a cost basis method, a Fund will use the average cost method, which averages the basis of all Fund shares in an account regardless of holding period, and shares sold or transferred are deemed to be those with the longest holding period first.Each shareholder may elect in writing (and not over the telephone) any alternate IRS-approved cost basis method to calculate the cost basis in its shares.The default cost basis method applied by a Fund or the alternate method elected by a shareholder may not be changed after the settlement date of a sale of Fund shares. If you hold Fund shares through a financial intermediary (or another nominee), please contact that broker or nominee with respect to the reporting of cost basis and available elections for your account. You are encouraged to consult your tax adviser regarding the application of these cost basis reporting rules and, in particular, which cost basis calculation method you should elect. Capital Loss Carryforwards As of December 31, 2011, the accumulated capital loss carryforwards for the Funds were as follows: Unexpiring Losses Expiring in 2016 Expiring in 2017 LargeCap Fund $ - $407,235 $3,017,282 There were no accumulated net realized capital loss carryovers for the MidCap Fund. To the extent that a Fund realizes future net capital gains, taxable distributions will be reduced by any unused capital loss carryforwards as permitted by the Internal Revenue Code.If a Fund incurs net capital losses in taxable years beginning after December 22, 2010, those losses will be carried forward to one or more subsequent taxable years without expiration.A Fund must use any such carryforwards, which will not expire, before it uses any losses from earlier periods.This increases the likelihood that these earlier losses will expire unused at the conclusion of the eight-year carryforward period. Table of Contents - SAI B-17 MANAGEMENT OF THE COMPANY Under the laws of the State of Wisconsin, the business and affairs of the Funds are managed under the direction of the Board.The Board is responsible for acting on behalf of the shareholders. The Company does not normally hold shareholders’ meetings except when required by the 1940 Act or other applicable law. Board Leadership Structure The Board is comprised of four Independent Directors – John W. Feldt, Frederick P. Stratton, Jr., Marlyn J. Spear and G. Frederick Kasten, Jr. – and one Interested Director – Cory L. Nettles.Mr. Kasten, an Independent Director, serves as Chairman of the Board.The Board has established two standing committees – the Audit Committee and the Nominating Committee.Mr. Feldt, an Independent Director, serves as Chairman of the Audit Committee.The Audit Committee and the Nominating Committee are each comprised entirely of Independent Directors.In accordance with the fund governance standards prescribed by the SEC under the 1940 Act, the Independent Directors on the Nominating Committee select and nominate all candidates for Independent Director positions. Each Director was appointed to serve on the Board because of his or her experience, qualifications, attributes and/or skills as set forth in the subsection “Director Qualifications,” below.The Board reviews its leadership structure regularly.The Board believes that its leadership structure is appropriate and effective in light of the size of the Company, the nature of its business and industry practices. The Board’s role is one of oversight rather than management.The Board’s committee structure assists with this oversight function.The Board’s oversight extends to the Funds’ risk management processes.Those processes are overseen by Fund officers, including the President, Treasurer, Secretary and Chief Compliance Officer (“CCO”), who regularly report to the Board on a variety of matters at Board meetings. The Advisor reports to the Board, on a regular and as-needed basis, on actual and possible risks affecting the Funds and the Company as a whole.The Advisor reports to the Board on various elements of risk, including investment, credit, liquidity, valuation, operational and compliance risks, as well as any overall business risks that could impact the Funds. The Board has appointed the CCO who reports directly to the Independent Directors and participates in the Board’s regular meetings.In addition, the CCO presents an annual report to the Board in accordance with the Funds’ compliance policies and procedures.The CCO, together with the other Fund officers, regularly discusses risk issues affecting the Company during Board meetings.The CCO also provides updates to the Board on the operation of the Funds’ compliance policies and procedures and on how these procedures are designed to mitigate risk.Finally, the CCO and/or representatives of the Advisor’s legal department report to the Board in the event any material risk issues arise in between Board meetings. Directors and Officers Directors and officers of the Company, together with information as to their principal business occupations during the last five years and other information, are shown in the following table.Each officer and Director holds the same positions with the Company and each Fund. Table of Contents - SAI B-18 Name, Address and Age (as of 12/31/11) Position(s) Held with the Company Term of Office and Length of Time Served Principal Occupation(s) During Past 5 Years Number of Portfolios in Fund Complex Overseen by Director Other Directorships Held by Director Independent Directors G. Frederick Kasten, Jr. c/o Robert W. Baird & Co. Incorporated 777 East Wisconsin Ave Milwaukee, WI53202 Age:72 Independent Director and Chairman Indefinite; Since September 2000 Retired; Chairman, the Advisor (January 2000-December 2005); Chairman and CEO, the Advisor (January 1998-January 2000); President, Chairman and CEO, the Advisor (June 1983-January 1998); President, the Advisor (January 1979-January 1983). 8 None John W. Feldt c/o University of Wisconsin Foundation 1848 University Ave Madison, WI53726 Age:69 Independent Director Indefinite; Since September 2000 Retired; Senior Vice President-Finance, University of Wisconsin Foundation (1985-2006); Vice President-Finance, University of Wisconsin Foundation (1980-1985); Associate Director, University of Wisconsin Foundation (1967-1980). 8 Director of Thompson Plumb Funds, Inc., a mutual fund complex (3 portfolios). Frederick P. Stratton, Jr. 10134 N. Port Washington Road, #2B Mequon, WI 53092 Age:72 Independent Director Indefinite; Since May 2004 Retired; Chairman Emeritus, Briggs & Stratton Corporation, a manufacturing company, since 2003; Chairman of the Board, Briggs & Stratton Corporation (2001-2002); Chairman and CEO, Briggs & Stratton Corporation (1986-2001). 8 Director of Weyco Group, Inc., a men’s footwear distributor; Director of Wisconsin Energy Corporation and its subsidiaries, Wisconsin Electric Power Company and Wisconsin Gas LLC. Table of Contents - SAI B-19 Name, Address and Age (as of 12/31/11) Position(s) Held with the Company Term of Office and Length of Time Served Principal Occupation(s) During Past 5 Years Number of Portfolios in Fund Complex Overseen by Director Other Directorships Held by Director Marlyn J. Spear, CFA c/o Robert W. Baird & Co. Incorporated 777 East Wisconsin Ave Milwaukee, WI53202 Age: 58 Independent Director Indefinite; Since January 2008 Chief Investment Officer, Building Trades United Pension Trust Fund, since July 1989; Investment Officer, Northwestern Mutual Financial Network (1988-1989); Assistant Vice President, Firstar Trust Company (1978-1987); Financial Analyst, Harco Holdings, Inc. (1976-1978). 8 Management Trustee of AFL-CIO Housing Investment Trust, a mutual fund complex (1 portfolio). Interested Director Cory L. Nettles* Generation Growth Capital, Inc. 411 East Wisconsin Ave Suite 1710 Milwaukee, WI 53202 Age: 41 Interested Director Indefinite; Since January 2008 Managing Director, Generation Growth Capital, Inc., a private equity fund, since March 2007; Of Counsel, Quarles & Brady LLP, a law firm, since January 2005; Secretary, Wisconsin Department of Commerce (January 2003-January 2005). 8 Director of Weyco Group, Inc., a men’s footwear distributor. * Mr. Nettles is considered an “interested person” of the Company (as defined in the 1940 Act) because of his association with the law firm, Quarles & Brady LLP, which provides legal services to the Advisor.The legal services that Quarles & Brady LLP has provided to the Advisor include litigation, real estate, trademark and miscellaneous securities related matters that did not relate to the Company or the Funds.Mr. Nettles also serves as a senior advisor to Baird Private Equity, a division of the Advisor. Officers Name, Address and Age (as of 12/31/11) Position(s) Held with the Company Term of Office and Length of Time Served Principal Occupation(s) During Past 5 Years Mary Ellen Stanek 777 East Wisconsin Ave Milwaukee, WI53202 Age:55 President Re-elected by Board annually; Since September 2000 Managing Director, the Advisor, and Chief Investment Officer, Baird Advisors, a department of the Advisor, since March 2000 Charles B. Groeschell 777 East Wisconsin Ave Milwaukee, WI53202 Age: 58 Vice President Re-elected by Board annually; Since January 2010 Managing Director, the Advisor, and Senior Portfolio Manager, Baird Advisors, a department of the Advisor, since February 2000 Table of Contents - SAI B-20 Name, Address and Age (as of 12/31/11) Position(s) Held with the Company Term of Office and Length of Time Served Principal Occupation(s) During Past 5 Years Todd S. Nichol 777 East Wisconsin Ave Milwaukee, WI53202 Age: 49 Vice President, Chief Compliance Officer and AML Compliance Officer Re-elected by Board annually; Since August 2004 Chief Compliance Officer, the Advisor since October 2004; AML Compliance Officer, the Advisor, since February 2012; Assistant Compliance Director, the Advisor since August 2002; Senior Vice President, the Advisor since January 2005; First Vice President, the Advisor (January 2004-January 2005) Heidi Schneider 777 East Wisconsin Ave Milwaukee, WI 53202 Age: 40 Vice President Re-elected by Board annually; Since August 2010 Senior Vice President, the Advisor since September 2007; Controller, the Advisor (April 1997-September 2007) Dominick P. Zarcone 777 East Wisconsin Ave Milwaukee, WI 53202 Age: 53 Treasurer Re-elected by the Board annually; Since March 2011 Chief Financial Officer, the Advisor, since March 2011; Chief Operating Officer–Investment Banking, the Advisor (June 2004-March 2011); Managing Director, the Advisor since February 1995 Charles M. Weber 777 East Wisconsin Ave Milwaukee, WI 53202 Age:48 Secretary Re-elected by Board annually; Since September 2005 Managing Director, the Advisor since January 2009; Senior Vice President, the Advisor (July 2005–December 2008); Associate General Counsel, the Advisor since July 2005; Partner, Quarles & Brady LLP, a law firm (October 1998-June 2005) Dustin J. Hutter 777 East Wisconsin Ave Milwaukee, WI 53202 Age: 35 Assistant Treasurer Re-elected by the Board annually; Since February 2011 Senior Vice President, the Advisor since January 2011; First Vice President, the Advisor (January 2008-December 2010); Vice President, the Advisor (January 2006-December 2007); Assistant Controller, the Advisor since January 2006 Andrew D. Ketter 777 East Wisconsin Ave Milwaukee, WI 53202 Age: 37 Assistant Secretary Re-elected by the Board annually; Since February 2011 First Vice President and Associate General Counsel, the Advisor since September 2010; Associate, Quarles & Brady LLP, a law firm (September 2002-August 2010) Director Qualifications The following is a brief discussion of the experience, qualifications, attributes and/or skills that led to the Board’s conclusion that each individual identified below is qualified to serve as a Director of the Company. John W. Feldt.Mr. Feldt has served as a Director of the Company since September 2000.He serves as an independent director of Thompson Plumb Funds, Inc., a mutual fund complex with three portfolios.He also served as independent trustee of Nakoma Mutual Funds, a mutual fund complex with one portfolio, from March 2006 to November 2011.While employed with the University of Wisconsin Foundation, Mr. Feldt served as Senior Vice President-Finance from 1985 to 2006, as Vice President-Finance from 1980 to 1985 and as Associate Director from 1967 to 1980.Through his board experience with mutual funds and his business experience, Mr. Feldt is experienced with financial, accounting, regulatory and investment matters. Table of Contents - SAI B-21 Frederick P. Stratton, Jr.Mr. Stratton has served as a Director of the Company since May 2004.He also serves as an independent director of Weyco Group, Inc., a men’s footwear distributor, and Wisconsin Energy Corporation and its subsidiaries, Wisconsin Electric Power Company and Wisconsin Gas LLC.Mr. Stratton has served as Chairman Emeritus of Briggs & Stratton Corporation, a manufacturing company, since 2003.At Briggs & Stratton Corporation, he also served as Chairman from 2001 to 2002 and Chairman and CEO from 1986 to 2001.While at Briggs & Stratton Corporation, Mr. Stratton had management responsibilities for the company’s retirement trust assets.In addition, prior to joining Briggs & Stratton Corporation, he spent eight years as an investment analyst and was a CFA charterholder.Through his board experience with mutual funds and public companies and his business experience, Mr. Stratton is experienced with financial, accounting, regulatory and investment matters. Marlyn J. Spear, CFA.Ms. Spear has served as a Director of the Company since January 2008.She serves as Management Trustee of AFL-CIO Housing Investment Trust, a mutual fund complex with one portfolio.Ms. Spear has served as Chief Investment Officer of the Building Trades United Pension Trust Fund since July 1989.She served as Investment Officer of Northwestern Mutual Financial Network from 1988 to 1989, as Assistant Vice President of Firstar Trust Company from 1978 to 1987 and as Financial Analyst of Harco Holdings, Inc. from 1976 to 1978.Ms. Spear has earned the Chartered Financial Analyst designation.Through her experience as a director and trustee of mutual funds and her business experience, Ms. Spear is experienced with financial, accounting, regulatory and investment matters. G. Frederick Kasten, Jr.Mr. Kasten has served as a Director and Chairman of the Company since September 2000.He also served as an independent director of Regal-Beloit Corporation, a manufacturing company from 1995 to 2011.Mr. Kasten has held numerous positions with the Advisor including Chairman from January 2000 to December 2005, Chairman and CEO from January 1998 to January 2000, President, Chairman and CEO from June 1983 to January 1998, and President from January 1979 to January 1983.Through his board experience with mutual funds and public companies and his business experience, Mr. Kasten is experienced with financial, accounting, regulatory and investment matters. Cory L. Nettles.Mr. Nettles has served as a Director of the Company since January 2008.He serves as an independent director of Weyco Group, Inc., a men’s footwear distributor.He also served as director of The PrivateBank, a financial institution from January 2007 to October 2010.Mr. Nettles has served as Managing Director of Generation Growth Capital, Inc., a private equity fund, since March 2007.He is also Of Counsel at Quarles & Brady LLP, a law firm, since January 2005 and serves as a senior advisor to Baird Private Equity, a division of the Advisor.Mr. Nettles served as Secretary of the Wisconsin Department of Commerce from January 2003 to January 2005.Through his experience with investment funds and public companies, his employment experience and his legal training and practice, Mr. Nettles is experienced with financial, accounting, legal, regulatory and investment matters. Board Committees The Board has two standing committees — an Audit Committee and a Nominating Committee.The Audit Committee is responsible for advising the full Board with respect to accounting, auditing and financial matters affecting the Company and meets at least semi-annually.During the fiscal year ended December 31, 2011, the Audit Committee met two times.John W. Feldt, Marlyn J. Spear and Frederick P. Stratton, Jr., all of whom are Independent Directors, comprise the Audit Committee. Table of Contents - SAI B-22 The Nominating Committee is responsible for seeking and reviewing candidates for consideration as nominees to serve as Directors of the Company and meets as often as it deems necessary.During the fiscal year ended December 31, 2011, the Nominating Committee met once.John W. Feldt, Marlyn J. Spear and Frederick P. Stratton, Jr., all of whom are Independent Directors, comprise the Nominating Committee.The Nominating Committee will consider properly qualified candidates for the Board submitted by shareholders.Shareholders who wish to recommend a Director nominee may do so by submitting the appropriate information about the candidate to the Company’s Secretary. A Valuation Committee, which is not comprised of members of the Board, was established by the Board.The Valuation Committee is responsible for (1)monitoring the valuation of Fund securities and other investments; and (2)as required, determining the fair value of securities and other investments of the Funds when market prices are not readily available or are deemed to be inaccurate or prices are not otherwise provided by a third-party pricing service approved by the Board or an independent dealer, after considering all relevant factors.The Valuation Committee’s fair value determinations are subsequently reported to the Board. The Valuation Committee meets as necessary when a price is not readily available.During the fiscal year ended December 31, 2011, the Valuation Committee met three times.The Valuation Committee consists of: Dominick P. Zarcone, Treasurer; Mary Ellen Stanek, President; Dustin J. Hutter, Assistant Treasurer; Patrick S. Lawton, Managing Director of the Advisor; Mark A. Roble, Managing Director of the Advisor; Jay E. Schwister, Managing Director of the Advisor; Gary A. Elfe, Managing Director of the Advisor; and Todd A. Nichol, Chief Compliance Officer. Board Compensation With respect to fiscal year 2011, each Director received an annual fee of $40,000, plus $5,000 per Board meeting attended ($2,500 per meeting attended by telephone) and reimbursement of travel and related expenses.In addition, each Director is reimbursed by the Company for travel and other expenses incurred in connection with attendance at such meetings.Committee members do not receive compensation for committee meetings attended.Officers of the Funds receive no compensation or expense reimbursement from the Funds or the Advisor for serving in such capacity, except that the Advisor pays compensation to Todd S. Nichol for his services as Chief Compliance Officer of the Funds.Neither the Company nor the Funds maintain any deferred compensation, pension or retirement plans, and no pension or retirement benefits are accrued as part of Company or Fund expenses.For the fiscal year ended December 31, 2011, the Directors received the following compensation from the Funds and other series of the Company: Name of Director Aggregate Compensation from Funds Pension or Retirement Benefits Accrued as Part of Fund Expenses Estimated Annual Benefits Upon Retirement Total Compensation from Funds and Fund Complex Paid to Directors(1) Large Cap Fund Mid Cap Fund John W. Feldt $8,572 $8,571 $0 $0 $17,143 G. Frederick Kasten, Jr. $8,572 $8,571 $0 $0 $17,143 Marlyn J. Spear $8,572 $8,571 $0 $0 $17,143 Frederick P. Stratton, Jr. $8,572 $8,571 $0 $0 $17,143 Cory L. Nettles $8,215 $8,214 $0 $0 $16,429 Compensation shown in the above table represents compensation paid directly by the Funds.For fiscal 2011, compensation received by the Directors for overseeing all series of the Company, including the other funds within the Fund Complex (not discussed in this SAI), totaled $60,000 for John W. Feldt, $60,000 for G. Frederick Kasten, Jr., $60,000 for Marlyn J. Spear, $60,000 for Frederick P. Stratton, Jr., and $57,500 for Cory L. Nettles. Table of Contents - SAI B-23 Board Ownership of the Funds As of December 31, 2011, the Directors beneficially owned the following amounts (by dollar range) in the Fund Complex (Note: the Directors only own Institutional Class shares): Name of Director LargeCap Fund MidCap Fund Aggregate Dollar Range of Equity Securities Beneficially Owned in All Registered Investment Companies Overseen by Director in Family of Investment Companies John W. Feldt None Over $100,000 Over $100,000 Marlyn J. Spear None $10,001 - $50,000 Over $100,000 Frederick P. Stratton, Jr. None Over $100,000 Over $100,000 G. Frederick Kasten, Jr. None None Over $100,000 Cory L. Nettles $10,001 - $50,000 $50,001 - $100,000 Over $100,000 CONTROL PERSONS AND PRINCIPAL SHAREHOLDERS A principal shareholder is any person who owns of record or beneficially 5% or more of the outstanding shares of the Fund.A control person is one who owns, beneficially or through controlled companies, more than 25% of the voting securities of the Fund or who acknowledges the existence of control.Shareholders with a controlling interest could affect the outcome of proxy voting or the direction of the management of the Fund.As of March 31, 2012, no person other than the Regents of the University of Colorado was a control person of the Funds.The Regents of the University of Colorado is considered a contol person of the MidCap Fund by virtue of its ownership of 26.04% of the Fund. As of March 31, 2012, the following shareholders are known by the Fund to own of record or to beneficially own 5% or more of the outstanding shares of the Fund: LargeCap Fund Name and Address Class of Shares % Ownership Type of Ownership Parent Company Jurisdiction Princor Financial Services Corp. DCGT as TTEE and/or CUST FBO Various Qualified Plans 711 High Street Des Moines, IA 50392-0001 Institutional 63.08% Record The Principal Financial Group DE Baird Foundation 777 East Wisconsin Avenue Milwaukee, WI 53202-5300 Institutional 18.12% Beneficial N/A N/A Glen F. Hackmann c/o Robert W. Baird & Company, Inc. 777 East Wisconsin Avenue Milwaukee, WI 53202-5300 Institutional 5.89% Beneficial N/A N/A Stifel Nicolaus & Co., Inc. Robert W. Burns 501 North Broadway St. Louis, MO 63102-2131 Investor 11.06% Record N/A N/A Robert W. Baird & Co., Inc. Trustee FBO Colleen Beres Roth IRA 1600 West Adams Street, Apt. 203 Hartland, WI 53029-9304 Investor 10.08% Beneficial N/A N/A Table of Contents - SAI B-24 Name and Address Class of Shares % Ownership Type of Ownership Parent Company Jurisdiction Robert W. Baird & Co., Inc. Trustee FBO Jennifer Lynn Saleh IRA 104 Wyseferry Court Morrisville, NC 27560-9600 Investor 8.36% Beneficial N/A N/A Patrick Rollo JJR Portfolio S31 W26897 Sunset Drive Waukesha, WI 53189-6231 Investor 7.53% Beneficial N/A N/A Dawn H. Strombeck Trustee Jackson T. Strombeck 2000 Trust 305 Badger Drive Hartland, WI 53029-1843 Investor 7.41% Beneficial N/A N/A Robert W. Baird & Co., Inc. Trustee FBO Reik W. Read Roth IRA 9905 North Lamplighter Lane Mequon, WI 53092-5344 Investor 5.63% Beneficial N/A N/A Charles Schwab & Co., Inc. 101 Montgomery Street San Francisco, CA 94104-4151 Investor 5.08% Record N/A N/A MidCap Fund Name and Address Class of Shares % Ownership Type of Ownership Parent Company Jurisdiction Regents of the University of Colorado 1800 Grant Street, Suite 600 Denver, CO 80203-1148 Institutional 26.04% Beneficial N/A N/A Princor Financial Services Corp. DCGT as TTEE and/or CUST FBO Various Qualified Plans 711 High Street Des Moines, IA 50392-0001 Institutional 20.50% Record N/A N/A Robert W. Baird & Company, Inc. 777 East Wisconsin Avenue Milwaukee, WI 53202-5300 Institutional 14.26% Record N/A N/A Wells Fargo Bank FBO Various Retirement Plans 1525 West Street Charlotte, NC 28288-1076 Institutional 7.24% Record N/A N/A National Financial Services LLC 200 Liberty Street 1 World Financial Center Attn: Mutual Fund Dept. 5th Floor New York, NY 10281 Institutional 7.15% Record N/A N/A Table of Contents - SAI B-25 Name and Address Class of Shares % Ownership Type of Ownership Parent Company Jurisdiction Charles Schwab & Co., Inc. For the Sole Benefit of Its Customers 101 Montgomery Street San Francisco, CA 94104-4151 Institutional 6.84% Record N/A N/A National Financial Services LLC 200 Liberty Street 1 World Financial Center Attn: Mutual Fund Dept. 5th Floor New York, NY 10281 Investor 43.66% Record Fidelity Global Brokerage Group, Inc. DE Charles Schwab & Co., Inc. For the Sole Benefit of Its Customers 101 Montgomery Street San Francisco, CA 94104-4151 Investor 27.48% Record The Charles Schwab Corporation DE First Clearing LLC 2801 Market Street St. Louis, MO 63103-2523 Investor 7.12% Record N/A N/A Associated Trust Company Cust. FBO Milwaukee Public Museum Inc. 401K P.O. Box 22037 Green Bay, WI 54305-2037 Investor 7.05% Beneficial N/A N/A As of March 31, 2012, the officers and Directors of the Companydid not beneficially own (as the term is defined inSection 13(d) under the Securities and Exchange Actof 1934, as amended) any Investor Class shares of the Funds.The officers and Directors as a group owned beneficially less than 1% of the outstanding Institutional Class shares of the LargeCap Fund and 4.8% of the outstanding Institutional Class shares of the MidCap Fund as of March 31, 2012. PORTFOLIO TRANSACTIONS Subject to the general supervision of the Board, the Advisor is responsible for, makes decisions with respect to, and places orders for all purchases and sales of portfolio securities for each Fund. Equity securities are generally bought and sold in brokerage transactions placed on U.S. stock exchanges or in the over-the-counter market in exchange for negotiated brokerage commissions.Accordingly, the cost of transactions may vary among different brokers.With respect to over-the-counter transactions, the Advisor will normally deal directly with dealers who make a market in the securities involved except in those circumstances where better prices and execution are available elsewhere. Fixed income securities purchased and sold by the Funds are generally traded in the over-the-counter market on a net basis (i.e., without commission) through dealers, or otherwise involve transactions directly with the issuer of an instrument.The cost of securities purchased from underwriters includes an underwriting commission or concession, and the prices at which securities are purchased from and sold to dealers include a dealer’s mark-up or mark-down. Table of Contents - SAI B-26 The Funds may participate, if and when practicable, in bidding for the purchase of portfolio securities directly from an issuer in order to take advantage of the lower purchase price available to members of a bidding group.A Fund will engage in this practice, however, only when the Advisor, in its sole discretion, believes such practice to be in the Fund’s interests. The investment advisory agreement between the Company and the Advisor provides that, in executing portfolio transactions and selecting brokers or dealers, the Advisor will seek to obtain the most favorable prices and at reasonable commission rates.In assessing the best overall terms available for any transaction, the Advisor shall consider factors it deems relevant, including the breadth of the market in the security, the price of the security, the financial condition and execution capability of the broker or dealer, and the reasonableness of the commissions, if any, both for the specific transaction and on a continuing basis.In addition, as permitted by Section 28(e) of the Securities Exchange Act of 1934, the Agreement authorizes the Advisor to cause the Funds to pay commissions for research and brokerage services, a practice commonly referred to as “soft dollars.”The Advisor has adopted a soft dollar policy requiring it to undertake a three-step analysis to determine whether a research product or service falls within the Section 28(e) safe harbor.First, the Advisor must determine whether the product or service constitutes eligible research services under Section 28(e).Second, the Advisor must determine whether the product or service actually provides lawful and appropriate assistance in the performance of the Advisor’s investment decision-making responsibilities.Third, the Advisor must make a good faith determination that the amount of the commissions paid by the Funds and other clients of the Advisor is reasonable in light of the value of the research and brokerage products and services provided by the broker-dealer effecting the transaction. The types of research services that generally are considered eligible under Section 28(e) and that provide lawful and appropriate assistance to the Advisor in performing its investment decision-making responsibilities may consist of advice, either directly or through publications or writings, as to the value of securities or the advisability of purchasing or selling securities; or analyses and reports concerning issuers, industries, securities, economic factors and trends, portfolio strategy, as well as political factors and other topics related to securities and financial markets.Typical items that qualify as eligible research include: research reports analyzing the historical or prospective performance of a particular company or stock; discussions with research analysts regarding the advisability of investing in securities; meetings with corporate executives arranged by a broker-dealer to obtain oral reports on the performance of a company; seminars and conferences to the extent they provide substantive content relating to issuers, industries or securities; portfolio analysis software; financial, trade, industry and investment-related publications marketed to a narrow audience; and market, economic, political, company-specific and other data providing substantive content.The research services may be proprietary research offered by the broker or dealer executing a trade or research offered by third parties through the executing broker or dealer.The Advisor has determined that all of the research products and services purchased through the use of commissions paid out of the Funds’ and other clients’ accounts constitute eligible research services under Section 28(e), and provide lawful and appropriate assistance to the Advisor in the performance of its investment decision-making responsibilities with respect to those accounts. Historically, all of the brokerage commissions paid by the Funds have been paid to brokers and dealers who have provided research services to the Advisor.The brokerage commissions on stock trades have amounted to an average of $.05 per share.The Advisor believes that the brokerage commissions paid by the Funds have been reasonable in light of the quality of the execution and research services received.The Advisor generally does not have any directed brokerage or other formal arrangements with brokers or dealers under which the Advisor directs or specifically allocates a certain level of trading activity.Rather, various portfolio managers and research analysts employed by the Advisor regularly cast votes for broker-dealers based on the nature and quality of the research services they provide, and the Advisor’s managed account trading desk takes those votes into consideration, as part of the Advisor’s obligation to seek best execution, in selecting brokers and dealers to execute portfolio transactions for the Funds and the Advisor’s other managed accounts.However, in the case of research services currently provided by International Strategy & Investment Group (“ISI”), the Advisor attempts to provide a specific level of annual commissions to a particular broker-dealer as consideration for the receipt of such services.The services provided by ISI involve third party research data, reports and analyses on economic and market trends and individual company research at a budgeted annual commission level of $40,000.These commissions may be paid by the Funds and other accounts managed by the Advisor.During the fiscal year ended December 31, 2011, pursuant to this arrangement with ISI, the Large Cap Fund paid total brokerage commissions of $4,941 on transactions with a principal value of $4,211,378; and the MidCap Fund paid total brokerage commissions of $5,058 on transactions with a principal value of $4,690,410. Table of Contents - SAI B-27 During 2011, the Advisor had arrangements involving the use of brokerage commissions to pay for research services provided by the following third party research firms: QSG Research (“QSG”), Market Trends Investors (“MTI”) and Cornerstone Analytics (“Cornerstone”).QSG provided the Advisor with quantitative data that ranks companies based on revenue growth, cash flow growth, earnings momentum, growth sustainability and dividend growth.The cost of QSG’s research was $25,000 per year.During the fiscal year ended December 31, 2011, pursuant to the arrangement with QSG, the Large Cap Fund paid total brokerage commissions of $2,554 on transactions with a principal value of $3,810,249; and the MidCap Fund paid total brokerage commissions of $3,302 on transactions with a principal value of $5,008,449. Under an arrangement with MTI, MTI provided research and analysis on macroeconomic conditions, trends and movements, sector trend and rotation analyses and weekly communications with and direct access upon request to MTI analysts. The cost of MTI’s research was $30,000 per year.The Advisor pays for a portion of MTI’s research in hard dollars.During the fiscal year ended December 31, 2011, pursuant to this arrangement with MTI, the Large Cap Fund paid total brokerage commissions of $2,159 on transactions with a principal value of $1,942,181; and the MidCap Fund paid total brokerage commissions of $4,525 on transactions with a principal value of $4,590,803. Under an arrangement with Cornerstone, Cornerstone provided macro-level analytics for energy prices, including political and governmental analysis.The cost of Cornerstone’s research was $5,000 per year.During the fiscal year ended December 31, 2011, pursuant to this arrangement with Cornerstone, the Large Cap Fund paid total brokerage commissions of $396 on transactions with a principal value of $588,785; and the MidCap Fund paid total brokerage commissions of $3,487 on transactions with a principal value of $3,915,825. The Advisor paid for the research provided by each of QSG, MTI, and Cornerstone not paid by the Advisor in hard dollars by placing trades with a broker-dealer (currently, BNY Convergex and Knight Securities is used) that takes responsibility for paying QSG, MTI, and Cornerstone, respectively.The broker-dealer allocated $0.035 for each $0.05 in commissions paid by the Funds and other accounts managed by the Advisor toward payment for these research services. Some broker-dealers indicate the amount of commissions they expect to receive in exchange for the provision of a particular research service.Although the Advisor does not agree to direct a specific amount of commissions to a firm in that circumstance, it maintains an internal procedure to identify the broker-dealers that provide the Advisor with research services and the value of those research services, and seeks to direct sufficient commissions to ensure the continued receipt of research services it feels are valuable. Supplementary research information so received is in addition to, and not in lieu of, services required to be performed by the Advisor and does not reduce the advisory fees payable to it by the Funds.The Board will periodically review the commissions paid by the Funds to consider whether the commissions paid over representative periods of time appear to be reasonable in relation to the benefits inuring to the Funds.Research services furnished by firms through which a Fund effects its securities transactions may be used by the Advisor in servicing all of its accounts; not all of such services may be used by the Advisor in connection with the Fund.It is possible that certain of the supplementary research or other services received will primarily benefit one or more other accounts for which investment discretion is exercised.Conversely, a Fund may be the primary beneficiary of the research or services received as a result of portfolio transactions effected for such other account(s). Table of Contents - SAI B-28 Brokerage may not be allocated based on the sale of Fund shares.The Board, including a majority of the Independent Directors, has adopted policies and procedures designed to ensure that the selection of brokers is not influenced by considerations about the sale of Fund shares. Portfolio securities will not be purchased from or sold to (and savings deposits will not be made in and repurchase and reverse repurchase agreements will not be entered into with) the Advisor, or an affiliated person of the Advisor (as such term is defined in the 1940 Act), acting as principal.However, pursuant to SEC rules, the Funds may engage the Advisor or an affiliate of the Advisor to act as broker in connection with purchases or sales of portfolio securities effected on an agency basis.To date, the Funds have not done so.The Funds will not purchase securities during the existence of any underwriting or selling group relating thereto of which the Advisor or an affiliated person is a member, except to the extent permitted by the SEC. The Advisor manages numerous accounts in addition to the Funds and many of those accounts hold and invest in the same securities as the Funds.The Advisor allocates investment opportunities across the Funds and its other similarly managed accounts in a fair and equitable manner, with no account(s) being favored over others.In making investment allocations, the Advisor considers the clients’ investment goals and restrictions, uninvested cash, sector and issuer diversification, anticipated cash flows, risk tolerances, portfolio size and other relevant factors.The Funds generally do not invest in initial public offerings of equity securities, so allocations of new issues are usually not required. The Advisor may, when appropriate, aggregate purchases or sales of securities and allocate such trades among multiple client accounts, including the Funds.The Advisor will aggregate orders when it believes it will be advantageous to do so, such as the possibility of obtaining more favorable execution and prices.However, in some instances, bunching an order for a Fund with orders for other client accounts may adversely affect the price paid or received by the Fund or the size of the position obtained or sold by the Fund because the Fund’s order is being shared with other accounts.Aggregated orders that can only be partially filled will typically be allocated on a pro rata basis, subject to de minimis requirements.Each account participating in an aggregated order will receive the same average price. For the fiscal years ended December 31, 2011, 2010 and 2009, the following brokerage commissions were paid by the Funds, and all of those commissions were paid to brokers and dealers that provided research services to the Advisor: Brokerage Commissions Paid During Fiscal Years Ended December 31, LargeCap Fund $19,439 $27,001 $35,500 MidCap Fund $44,039 $54,406 $48,770 The Funds did not pay any commissions to brokers who were affiliated with the Funds or the Advisor during the past three fiscal years. The Funds did not acquire any securities of their regular brokers or dealers (as defined in Rule 10b-1 under the 1940 Act) during fiscal 2011. Table of Contents - SAI B-29 INVESTMENT ADVISORY AND OTHER SERVICES Advisory Services Pursuant to an Investment Advisory Agreement dated September 29, 2000, as amended (the “Advisory Agreement”), Robert W. Baird & Co. Incorporated, 777 East Wisconsin Avenue, Milwaukee, WI53202, furnishes continuous investment advisory services and management to the Funds.The Advisor is an investment advisory and brokerage firm formed in the State of Wisconsin on December 29, 1919. Baird Financial Corporation, a holding company, in combination with employees of the Advisor, owns substantially all of the outstanding stock of the Advisor.Baird Holding Company, in combination with employees of the Advisor, owns substantially all of the outstanding stock of Baird Financial Corporation.Employees of the Advisor own substantially all of the outstanding stock of Baird Holding Company. The Advisory Agreement is required to be approved annually (a) by the vote of a majority of the Independent Directors, cast in person at a meeting called for the purpose of voting on such approval, and (b) either by the full Board or by the vote of the shareholders.The Advisory Agreement was most recently approved by the Independent Directors on August 16, 2011.The Advisory Agreement terminates in the event of assignment and generally may be terminated by either party if certain conditions are met, without penalty, on a 60-day notice.The Advisory Agreement will continue in effect, unless sooner terminated, for successive one-year periods so long as it is approved annually.In the Advisory Agreement, the Advisor has agreed to pay all expenses incurred by it in connection with its advisory activities.These expenses do not include the cost of securities and other investments purchased or sold for a Fund and do not include brokerage commissions and any other transaction charges.Brokerage commissions and other transaction charges are included in the cost basis of the securities and other investments. As compensation for its advisory services, the LargeCap Fund and MidCap Fund pay to the Advisor a monthly management fee at the annual rate of 0.65% and 0.75%, respectively, of the average daily NAV of the applicable Fund.From time to time, the Advisor may voluntarily waive all or a portion of its management fee for the Funds.As described in the Prospectus, the Advisor has contractually agreed to waive its management fee and/or reimburse Fund expenses so as to limit the total annual fund operating expenses, including interest expense and fees and expenses incurred by each Fund in connection with a Fund’s investments in other investment companies and excluding taxes, brokerage commissions and extraordinary items of the LargeCap Fund and MidCap Fund to an annual rate of 0.75% and 0.85%, respectively, for the Institutional Class and 1.00% and 1.10%, respectively, for the Investor Class, through April 30, 2013.Pursuant to the Advisory Agreement, the Advisor can recapture any expenses or fees it has waived or reimbursed within a three-year period, if the expense ratios in those future years are less than the limits specified above and less than the limits in effect at that future time.However, the Funds are not obligated to pay any such waived fees more than three years after the end of the fiscal year in which the fees were waived or reimbursed. For the fiscal years ended December 31, 2011, 2010 and 2009, the following management fees were incurred under the Advisory Agreement, of which the Advisor waived the following amounts: Fiscal Year Ended Advisory Fee Waiver Advisory Fee after Waiver LargeCap Fund December 31, 2011 $146,615 $(136,264) $10,351 December 31, 2010 $136,716 $(136,939) $0 December 31, 2009 $119,299 $(118,040) $1,259 Table of Contents - SAI B-30 Fiscal Year Ended Advisory Fee Waiver Advisory Fee after Waiver MidCap Fund December 31, 2011 $286,318 $(136,295) $150,023 December 31, 2010 $221,088 $(133,302) $87,786 December 31, 2009 $170,406 $(110,382) $60,024 The Advisor may act as an investment advisor and administrator to other persons, firms, or corporations (including investment companies), and may have numerous advisory clients in addition to the Funds. Proxy Voting Policies The Board has adopted proxy voting policies and procedures that delegate the authority to vote proxies to the Advisor, subject to the supervision of the Board.The Board has also authorized the Advisor to retain a third party proxy voting service, such as ISS, to provide recommendations on proxy votes.The Advisor’s proxy voting policies and procedures provide that the Advisor will typically vote proxies in accordance with the recommendations made by ISS, and in the best interest of clients and Fund shareholders.However, because ISS’ guidelines do not address all potential voting issues and do not necessarily correspond to the Advisor’s opinions, there may be instances where the Advisor may not vote strictly according to ISS’ guidelines.In such a case, the Advisor submits the matter to its proxy voting committee. In situations where the Advisor’s interests conflict, or appear to conflict, with client interests, the proxy voting committee will take one of the following steps to resolve the conflict: · Vote the securities in accordance with a pre-determined policy based upon the recommendations of an independent third party, such as ISS; · Vote the securities in accordance with the best interest of clients, as determined in good faith by the committee, without consideration of any benefit to the Advisor or its affiliates; or · If the securities are held by a Fund, disclose the conflict to the Board and obtain the Fund’s direction as to how to vote the proxies (which shall be determined by a majority of the Independent Directors). Each Fund’s proxy voting record for the most recent 12-month period ended June 30 is available without charge, either upon request, by calling toll free, 1-866-44BAIRD, or by accessing the Funds’ website at www.bairdfunds.com, or both; and by accessing the SEC’s website at http://www.sec.gov. Code of Ethics The Company, the Advisor and the Distributor have adopted a joint written Code of Ethics under Rule 17j-1 of the 1940 Act.The Code of Ethics governs the personal securities transactions of directors, officers and employees who may have access to current trading information of the Funds.The Code of Ethics permits such persons to invest in securities for their personal accounts, including securities that may be purchased or held by the Funds, subject to certain restrictions.The Code of Ethics includes pre-clearance, reporting and other procedures to monitor personal transactions and ensure that such transactions are consistent with the best interests of the Funds. Table of Contents - SAI B-31 Fund Administration U.S. Bancorp Fund Services, LLC (“USBFS”) provides administrative personnel and services (including blue sky services) to the Company and the Funds.Administrative services include, but are not limited to, providing equipment, telephone facilities, various personnel, including clerical and supervisory, and computers as is necessary or beneficial to provide compliance services to the Funds and the Company. For the fiscal years ended December 31, 2011, 2010 and 2009, the Funds paid the following administrative fees to USBFS: Administration Fees Paid During Fiscal Years Ended December 31, LargeCap Fund $4,059 $3,985 $4,106 MidCap Fund $6,699 $5,472 $4,866 Custodian U.S. Bank, N.A. (“U.S. Bank”), 1555 North RiverCenter Drive, Suite 302, Milwaukee, Wisconsin 53212, serves as custodian of the Funds’ assets.Under the Custody Agreement between U.S. Bank and the Funds (the “Custody Agreement”), U.S. Bank has agreed to (i) maintain separate accounts in the name of the Funds; (ii) make receipts and disbursements of money on behalf of the Funds; (iii) collect and receive all income and other payments and distributions on account of a Fund’s portfolio investments; (iv) respond to correspondence from shareholders, security brokers and others relating to its duties; and (v) make periodic reports to the Company concerning the Funds’ operations.U.S. Bank may, at its own expense, open and maintain a custody account or accounts on behalf of the Funds with other banks or trust companies, provided that U.S. Bank shall remain liable for the performance of all of its duties under the Custody Agreement notwithstanding any delegation.U.S. Bank and USBFS are affiliates.U.S. Bank and its affiliates may participate in revenue sharing arrangements with service providers of mutual funds in which the Funds may invest. For the fiscal years ended December 31, 2011, 2010 and 2009, the Funds paid the following custody fees to U.S. Bank: Custody Fees Paid During Fiscal Years Ended December 31, LargeCap Fund $2,077 $5,395 $5,431 MidCap Fund $6,627 $6,971 $4,223 Transfer Agent USBFS, 615 East Michigan Street, Milwaukee, Wisconsin 53202, serves as transfer agent and dividend disbursing agent for the Funds under a transfer agent servicing agreement.As transfer and dividend disbursing agent, USBFS has agreed to (i) issue and redeem shares of the Funds; (ii) make dividend payments and other distributions to shareholders of the Funds; (iii) respond to correspondence by Fund shareholders and others relating to its duties; (iv) maintain shareholder accounts; and (v)make periodic reports to the Funds. Table of Contents - SAI B-32 For the fiscal years ended December 31, 2011, 2010 and 2009, the Funds paid the following transfer agency fees to USBFS: Transfer Agency Fees Paid During Fiscal Years Ended December 31, LargeCap Fund $15,330 $15,359 $15,495 MidCap Fund $18,670 $15,528 $15,299 Fund Accounting In addition, the Funds have entered into a fund accounting servicing agreement with USBFS pursuant to which USBFS has agreed to maintain the financial accounts and records of the Funds in compliance with the 1940 Act and to provide other accounting services to the Funds.For the fiscal years ended December 31, 2011, 2010 and 2009, the Funds paid the following accounting fees to USBFS: Accounting Fees Paid During Fiscal Years Ended December 31, LargeCap Fund $22,165 $22,273 $22,339 MidCap Fund $23,604 $23,372 $22,916 Financial Intermediaries From time to time, the Funds may pay, directly or indirectly, amounts to financial intermediaries that provide transfer-agent type and/or other administrative services relating to the Funds to their customers or other persons who beneficially own interests in the Funds, such as participants in 401(k) plans.These services may include, among other things, sub-accounting services, transfer agent-type services, answering inquiries relating to the Funds, transmitting, on behalf of the Funds, proxy statements, annual reports, updated prospectuses and other communications regarding the Funds, and related services as the Funds or the intermediaries’ customers or such other persons may reasonably request.In such cases, to the extent paid by the Funds, the Funds will not pay more for these services through intermediary relationships than it would if the intermediaries’ customers were direct shareholders in the Funds. PORTFOLIO MANAGERS Other Accounts Managed by Portfolio Managers of the Funds As described in the Prospectus under “The Investment Management Team,” each portfolio manager listed below is jointly responsible for the day-to-day management of each Fund he co-manages and, unless otherwise indicated, is jointly responsible for the day-to-day management of the other accounts set forth in the following table. The following provides information regarding other accounts managed by the portfolio managers as of December 31, 2011.The number of accounts listed in the following table includes accounts managed by the Advisor on a wrap-fee basis. Table of Contents - SAI B-33 Category of Account Total Number of Accounts Managed Total Assets in Accounts Managed (in millions) Number of Accounts for which Advisory Fee is Based on Performance Assets in Accounts for which Advisory Fee is Based on Performance (in millions) LargeCap Fund Douglas E. Guffy Other Registered Investment Companies 0 $0 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 89 $120.5 0 $0 Kenneth M. Hemauer Other Registered Investment Companies 0 $0 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 228 $244.4 0 $0 MidCap Fund Kenneth M. Hemauer Other Registered Investment Companies 0 $0 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 228 $244.4 0 $0 Charles F. Severson(1) Other Registered Investment Companies 0 $0 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 140 $121.9 0 $0 (1) Includes 1 account for which Mr. Severson has sole management responsibility. Table of Contents - SAI B-34 The Advisor and its individual portfolio managers advise multiple accounts for numerous clients.In addition to the Funds, these accounts may include separate accounts, collective trusts, and a portion of a state 529 education savings plan portfolio.The Advisor manages potential conflicts of interest between a Fund and other types of accounts through trade allocation policies and oversight by the Advisor’s investment management departments and compliance department.Allocation policies are designed to address potential conflicts of interest in situations where two or more Funds and/or other accounts participate in investment transactions involving the same securities. Compensation of Portfolio Managers The Advisor compensates portfolio managers with a base salary and an annual incentive bonus.A portfolio manager’s base salary is generally a fixed amount based on level of experience and responsibilities.A portfolio manager’s bonus is determined primarily by pre-tax investmentperformance of the accounts, including the Funds, andthe revenues and overall profitability of the Advisor and in certain cases, the revenues from and retention of accounts managed by a particular portfolio manager.Performance is measured relative to theappropriate benchmark’s long and short-term performance, measured on a one-three-five-year basis, as applicable, with greater weight given to long-term performance.Portfolio managers may own and may be offered an opportunity to purchase or sell common stock in the Advisor, Baird Holding Company or Baird Financial Corporation.Portfolio managers may also own and may be offered an opportunity to purchase or sell shares in private equity offerings sponsored by the Advisor. Ownership of Fund Shares by Portfolio Managers As of December 31, 2011, the portfolio managers beneficially owned the following amounts (by dollar range) in the Funds: Name of Portfolio Manager Dollar Range of Equity Securities in the LargeCap Fund Dollar Range of Equity Securities in the MidCap Fund Douglas E. Guffy $50,001 - $100,000 $10,001 - $50,000 Kenneth M. Hemauer $100,001 - $500,000 $100,001 - $500,000 Charles F. Severson $100,001 - $500,000 $500,001 - $1,000,000 The above ownership information relates only to the Institutional Class shares of the Funds. DISTRIBUTOR Robert W. Baird & Co. Incorporated also serves as the principal distributor for shares of the Funds pursuant to a Distribution Agreement with the Company dated September 26, 2000, as amended (the “Distribution Agreement”).The Distributor is registered as a broker-dealer under the Securities Exchange Act of 1934 and each state’s securities laws and is a member of the Financial Industry Regulatory Authority (“FINRA”).The offering of the Funds’ shares is continuous.The Distribution Agreement provides that the Distributor, as agent in connection with the distribution of Fund shares, will use its best efforts to distribute the Funds’ shares.As compensation for its services under the Distribution Agreement, the Distributor may retain all or a portion of the Rule 12b-1 fees payable under the Distribution and Shareholder Servicing Plan, discussed below. During each of the fiscal years ended December 31, 2011, 2010 and 2009, the Distributor did not receive any net underwriting discounts or commissions on the sale of Fund shares, any compensation on the redemptions or repurchases of Fund shares, or any brokerage commissions from the Funds.The Distributor retained a portion of the Rule 12b-1 fees, as described below. Table of Contents - SAI B-35 DISTRIBUTION PLAN The Board, including a majority of the Independent Directors, adopted a Distribution and Shareholder Servicing Plan (the “Plan”) for the Funds pursuant to Rule 12b-1 under the 1940 Act.The Plan authorizes payments by a Fund in connection with the distribution of Investor Class shares at an annual rate of 0.25% of the Fund’s average daily NAV.Payments may be made by a Fund under the Plan for the purpose of financing any activity primarily intended to result in the sale of shares of the Fund, as determined by the Board.Such activities typically include advertising; compensation for sales and sales marketing activities of financial service agents and others, such as dealers or distributors; shareholder account servicing; and production and dissemination of prospectuses and sales and marketing materials.To the extent any activity is one which a Fund may finance without the Plan, the Fund may also make payments to finance such activity outside of the Plan and not subject to its limitations.The Plan is a “compensation plan” which means that payments under the Plan are based upon a percentage of average daily net assets attributable to the Investor Class regardless of the amounts actually paid or expenses actually incurred by the Distributor; however, in no event, may such payments exceed the maximum allowable fee.It is, therefore, possible that the Distributor may realize a profit in a particular year as a result of these payments.The Plan increases the Investor Class’ expenses from what they would otherwise be.A Fund may engage in joint distribution activities with other Baird Funds and to the extent the expenses are not allocated to a specific Fund, expenses will be allocated based on the Fund’s net assets. Administration of the Plan is regulated by Rule 12b-1 under the 1940 Act, which requires that the Board receive and review at least quarterly reports concerning the nature and qualification of expenses which are made, that the Board, including a majority of the Independent Directors, approve all agreements implementing the Plan and that the Plan may be continued from year-to-year only if the Board, including a majority of the Independent Directors, concludes at least annually that continuation of the Plan is likely to benefit shareholders. Amounts Expensed Under the Plan For the fiscal year ended December 31, 2011, the following amounts were paid pursuant to the Plan: Fund 12b-1 Payments Paid LargeCap Fund $396 MidCap Fund $3,543 Of these amounts, payments were made for the following activities: Actual Rule 12b-1 Expenditures Incurred by the LargeCap Fund During the Fiscal Year Ended December 31, 2011 Total Dollars Allocated Advertising/Marketing $0 Printing/Postage $0 Payment to distributor $0 Payment to dealers $396 Compensation to sales personnel $0 Other $0 Total $396 Table of Contents - SAI B-36 Actual Rule 12b-1 Expenditures Incurred by the MidCap Fund During the Fiscal Year Ended December 31, 2011 Total Dollars Allocated Advertising/Marketing $0 Printing/Postage $0 Payment to distributor $0 Payment to dealers Compensation to sales personnel $0 Other $0 Total Interests of Certain Persons With the exception of the Advisor, in its capacity as the Funds’ investment advisor and principal underwriter of Fund shares, no “interested person” of a Fund, as defined in the 1940 Act, and no director of the Company has or had a direct or indirect financial interest in the Plan or any related agreement. Anticipated Benefits to the Funds The continuation of the Plan is approved annually by the Board, including a majority of the directors who are not interested persons (as defined in the 1940 Act) of the Funds and have no direct or indirect financial interest in the Plan or any related agreements.The Board has determined that the Plan is likely to benefit Investor Class shares by providing an incentive for brokers, dealers and other financial intermediaries to engage in sales and marketing efforts on behalf of the Funds and to provide enhanced services to Investor Class shareholders.The Board also determined that the Plan was important to the continued viability of the Investor Class because it is intended to increase assets under management, which in turn should result in certain economies of scale. Revenue Sharing Payments The Distributor, out of its own resources and without additional cost to the Funds or their shareholders, may provide additional cash payments or other compensation to broker-dealers and other financial intermediaries who market and sell shares of the Funds and/or who provide various administrative, sub-accounting and shareholder services.This practice is known as “revenue sharing.”These payments, if made, would be in addition to the 12b-1 fees payable out of Fund assets to firms that sell Investor Class shares.The revenue sharing payments may specifically be made in connection with the inclusion of the Funds in certain programs offered by broker-dealers or other financial intermediaries, invitations to conferences and seminars held or sponsored by those firms, access to branch offices and sales representatives of those firms and opportunities to make presentations and provide information to them.Revenue sharing payments may be structured as a flat fee, a percentage of net sales or net assets (or a combination thereof) or a fee based on the number of underlying client accounts.The Distributor currently has revenue sharing agreements with the following firms, under which the Distributor pays amounts other than the 12b-1 fee: Charles Schwab, Edward Jones & Co., Fidelity (National Financial), Pershing, BMO Harris/M&I Trust Company, Prudential, Raymond James, Morgan Stanley Smith Barney, Merrill Lynch (Financial Data Services), Morningstar Investment Services, LPL Financial, Wachovia and Vanguard. The Advisor may also pay cash or non-cash compensation to sales representatives of broker-dealers and other financial intermediaries in the form of occasional gift, meals and entertainment, and pay for exhibit space or sponsorships at regional or national events of broker-dealers and other financial intermediaries. Table of Contents - SAI B-37 Referral Program As indicated in the Prospectus, the Distributor has a referral program under which it may pay compensation to registered representatives of the Distributor for their efforts in selling Institutional Class shares.Such compensation will not exceed 0.10% per year of the value of the Institutional Class share accounts for which the registered representative is responsible. The prospect of receiving, or the receipt of additional payments or other compensation as described above may provide the Distributor’s registered representatives with an incentive to favor sales of shares of the Funds and other mutual funds whose affiliates offer similar compensation over the sale of shares of mutual funds that do not make such payments. PORTFOLIO HOLDINGS DISCLOSURE POLICY The Funds do not provide or permit others to provide information about the Funds’ portfolio holdings to any third party on a selective basis, except as permitted by the Company’s policy regarding disclosure of portfolio holdings (the “Disclosure Policy”).Pursuant to the Disclosure Policy, the Company may disclose information about the Funds’ portfolio holdings only in the following circumstances: · Each Fund discloses its portfolio holdings by mailing its annual and semi-annual reports to shareholders approximately two months after the end of the fiscal year and six-month period.In addition, the Company discloses the portfolio holdings of each Fund as of the end of the first and third fiscal quarters by filing Form N-Q with the SEC and as of the end of the second and fourth fiscal quarters by filing Form N-CSR with the SEC within 10 calendar days after mailing its annual and semi-annual reports to shareholders. · The Funds’ full portfolio holdings (without showing numbers of shares or dollar values) as of month-end and top ten holdings as of quarter-end are posted on the Company’s website no earlier than five business days after month-end and quarter-end, respectively.The monthly holdings information will remain posted on the website until the end of the following month.The quarterly top ten holdings information appears in each Fund’s fact sheet, which will remain posted on the website until the end of the following applicable calendar quarter. · The Funds may also provide portfolio holdings information to various ratings agencies, consultants, broker-dealers, investment advisers, financial intermediaries, investors and others, upon request, so long as such information, at the time it is provided, is posted on the Company’s website or otherwise publicly available. In limited circumstances, for the business purposes described below, the Funds’ portfolio holdings may be disclosed to, or known by, certain third parties in advance of their publication on the Company’s website. · The Advisor may disclose Fund portfolio holdings to the Funds’ service providers (administrator, fund accountant, custodian, transfer agent and independent pricing service) in connection with the fulfillment of their duties to the Funds.These service providers are required by contract with the Funds to keep such information confidential and not use it for any purpose other than the purpose for which the information was disclosed. · The Advisor may disclose Fund portfolio holdings to persons who owe a fiduciary duty or other duty of trust or confidence to the Funds, such as the Funds’ legal counsel and independent registered public accounting firm. Table of Contents - SAI B-38 · Disclosure of portfolio holdings as of a particular date may be made in response to inquiries from consultants, prospective clients or other persons, provided that the recipient signs a confidentiality agreement prohibiting disclosure and misuse of the holdings information. The Company is prohibited from entering into any other arrangements with third parties to disclose information regarding the Funds’ portfolio securities without (1) prior approval of the Advisor’s legal and compliance departments; and (2) the execution of a confidentiality agreement by the third parties.No compensation or other consideration may be received by the Funds or the Advisor in connection with the disclosure of portfolio holdings in accordance with this policy. The Board has delegated to the CCO the responsibility to monitor the foregoing policy and to address any violations thereof.The CCO reports to the Board and the Board reviews any disclosures of Fund portfolio holdings outside of the permitted disclosures described above on a quarterly basis to ensure that disclosure of information about portfolio holdings is in the best interest of Fund shareholders and to address any conflicts between the interests of Fund shareholders and those of the Advisor or any other Fund affiliate. ANTI-MONEY LAUNDERING PROGRAM The Company has established an Anti-Money Laundering Compliance Program (the “Program”) as required by the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (“USA PATRIOT Act”).In order to ensure compliance with this law, the Program provides for the development of internal practices, procedures and controls, the designation of an anti-money laundering compliance officer, an ongoing training program, an independent audit function to determine the effectiveness of the Program and a customer identification program.Mr. Todd Nichol has been designated as the Company’s anti-money laundering compliance officer. Procedures to implement the Program include, but are not limited to, determining that the Funds’ Distributor and transfer agent have established proper anti-money laundering procedures that require the reporting of suspicious and/or fraudulent activity, verifying the identity of the new shareholders, checking shareholder names against designated government lists, including the Office of Foreign Asset Control (“OFAC”), and undertaking a complete and thorough review of all new account applications.The Company will not transact business with any person or entity whose identity cannot be adequately verified. Pursuant to the USA PATRIOT Act and the Program, a Fund may be required to “freeze” the account of a shareholder if the shareholder appears to be involved in suspicious activity or if certain account information matches information on government lists of known terrorists or other suspicious persons, or a Fund may be required to transfer the account or proceeds of the account to a governmental agency. INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM AND FINANCIAL STATEMENTS Grant Thornton LLP, 175 West Jackson Boulevard, Chicago, Illinois 60604, has been selected as independent registered public accounting firm of the Funds.As such, it is responsible for auditing the financial statements of the Funds. The audited financial statements for the Funds for the fiscal year ended December 31, 2011, together with the report of Grant Thornton LLP, independent registered public accounting firm, that appear in the Funds’ Annual Report for the fiscal year ended December 31, 2011 are incorporated herein by reference. Table of Contents - SAI B-39 COUNSEL Godfrey & Kahn, S.C., 780 North Water Street, Milwaukee, Wisconsin 53202, serves as counsel to the Company and has passed upon the legality of the shares offered by the Funds. PERFORMANCE From time to time, the total return of Investor Class shares and Institutional Class shares of a Fund may be quoted in advertisements, shareholder reports or other communications to shareholders.Performance information is generally available by calling the Funds (toll-free) at 1-866-44BAIRD. Table of Contents - SAI B-40 Prospectus May 1, 2012 Baird SmallCap Value Fund (Investor Class: BSVSX) (Institutional Class: BSVIX) The Securities and Exchange Commission has not approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Table of Contents - SmallCap Value Fund Prospectus TABLE OF CONTENTS SUMMARY SECTON 2 Investment Objective 2 Fees and Expenses of the Fund 2 Principal Investment Strategies 3 Principal Risks 3 Performance 4 Investment Advisor 4 Portfolio Manager 4 Purchase and Sale of Fund Shares 4 Tax Information 5 Payments to Broker-Dealers and Other Financial Intermediaries 5 PRINCIPAL INVESTMENT STRATEGIES, RELATED RISKS ANDDISCLOSURE OF PORTFOLIO HOLDINGS 5 Investment Objective 5 Principal Investment Strategies 5 Principal Risks 6 Portfolio Holdings Disclosure Policy 8 Who May Want to Invest in the Fund 8 MANAGEMENT OF THE FUND 8 The Advisor 8 Portfolio Manager 9 Historical Performance Information for SmallCap Value Composite 9 YOUR ACCOUNT 10 Distribution of Shares 10 Description of Classes 11 Share Price 12 Buying Shares 12 Selling Shares 17 Exchanging Shares 19 General Transaction Policies 19 DISTRIBUTIONS AND TAXES 20 Distributions 20 Taxation 21 PRIVACY POLICY PP-1 FOR MORE INFORMATION Back Cover Please find the Privacy Policy for Baird Funds, Inc. inside the back cover of this prospectus. Summary Section Investment Objective The investment objective of the Baird SmallCap Value Fund (the “Fund”) is to provide long-term capital appreciation. Fees and Expenses of the Fund The table below describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Investor Class Shares Institutional Class Shares Management Fees 0.85% 0.85% Distribution and Service (12b-1)Fees 0.25% None Other Expenses(1) 1.55% 1.55% Total Annual Fund Operating Expenses 2.65% 2.40% Less: Expense Reimbursement(2) 1.40% 1.40% Total Annual Fund Operating Expenses After Expense Reimbursement 1.25% 1.00% “Other Expenses” are based on estimated amounts for the current fiscal year. Robert W. Baird & Co. Incorporated (the “Advisor”) has contractually agreed to waive management fees and/or reimburse other expenses in order to limit the Fund’s total annual fund operating expenses to 1.25% of average daily net assets for the Investor Class shares and 1.00% of average daily net assets for the Institutional Class shares.This obligation includes interest expense and the fees and expenses incurred by the Fund in connection with the Fund’s investments in other investment companies and excludes taxes, brokerage commissions and extraordinary expenses.If such excluded expenses were incurred, Fund expenses would be higher.The Advisor is entitled to recoup the fees waived and/or expenses reimbursed within a three-year period from the time the expenses were incurred to the extent of the expense limitation.The agreement will continue in effect at least through April30, 2013 and may only be terminated prior to the end of this term by or with the consent of the Board of Directors. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Please note that the one-year numbers below are based on the Fund’s net expenses resulting from the expense reimbursement agreement described above. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years Investor Class Shares Institutional Class Shares Table of Contents - SmallCap Value Fund Prospectus 2 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in total annual fund operating expenses or in the example, affect the Fund’s performance. Principal Investment Strategies The Fund normally invests at least 80% of its net assets in common stocks in a diversified portfolio of companies with small market capitalizations. The Advisor defines small-cap companies as those companies with market capitalizations within the range of companies in the Russell 2000® Value Index at the time of investment. Although the Fund invests principally in U.S. companies, the Fund may invest up to 15% of its total assets in equity securities (consisting of common stocks, ordinary shares and ADRs) of foreign companies that are traded on U.S. exchanges. The Advisor seeks to identify industries and business models that it believes are priced at a discount to their true value because they are currently out of favor with the market or have earnings or profit potential that may be underestimated by Wall Street analysts. The Advisor seeks to purchase small-cap securities believed to have favorable valuation characteristics and opportunities for increased growth.The Fund may have significant investments in the financial services sector. The Advisor will typically sell a security held by the Fund when the investment thesis changes, the company’s fundamentals deteriorate, the Advisor identifies portfolio structure or risk management needs and/or the security’s valuation relative to its peer group is no longer attractive. Principal Risks Please be aware that you may lose money by investing in the Fund.The following is a summary description of certain risks of investing in the Fund. Stock Market Risks Stock prices vary and may fall, thus reducing the value of the Fund’s investments.Certain stocks selected for the Fund’s portfolio may decline in value more than the overall stock market.The U.S. and international markets have experienced extreme price volatility, reduced liquidity and valuation difficulties in recent years.Continuing market problems may have adverse effects on the Fund. Value-Style Investing Risks Because the Fund focuses on value-style stocks, its performance may at times be better or worse than the performance of funds that focus on other types of stocks or that have a broader investment style.Value style investing may go out of favor with investors, negatively impacting the Fund’s growth and performance. Value stocks may also fail to appreciate as much as anticipated, and their intrinsic value may not be recognized by the broader market. Management Risks The Advisor’s judgments about the attractiveness, value and potential appreciation of particular companies’ stocks may prove to be incorrect.Such errors could result in a negative return and a loss to you. Equity Securities Risks Equity securities may experience sudden, unpredictable drops in value or long periods of decline in value.This may occur because of factors that affect securities markets generally or factors affecting specific industries, sectors or companies in which the Fund invests. Table of Contents - SmallCap Value Fund Prospectus 3 Common Stock Risks Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value as market confidence in and perceptions of their issuers change. Holders of common stocks are generally subject to greater risk than holders of preferred stocks and debt obligations of the same issuer because common stockholders generally have inferior rights to receive payments from issuers in comparison with the rights of preferred stockholders, bondholders and other creditors. Small Market Capitalization Risks Stocks of companies with small market capitalizations involve a higher degree of risk than investments in the broad-based equities market. Small-cap stocks are often more volatile and less liquid than investments in larger companies, and are more likely to be adversely affected by poor economic or market conditions. In addition, small-cap companies may lack the management experience, financial resources and product diversification of larger companies, making them more susceptible to market pressures and business failure. Financial Sector Risks The Fund may invest a relatively large percentage of its assets in the financial sector and, therefore, the Fund’s performance may be adversely affected by volatility in financial and credit markets.Financial services companies are subject to extensive government regulation, interest rate risk, credit losses and price competition, among other factors. Foreign Securities Risks Securities of foreign issuers and ADRs are subject to certain inherent risks, such as political or economic instability of the country of issue and greater fluctuation in price than the securities of domestic corporations.Foreign companies generally are not subject to uniform auditing and financial reporting standards comparable to those applicable to domestic companies. Performance No historical performance is available for the Fund because it did not commence operation until May 1, 2012. The Fund’s primary benchmark index against which it will measure performance will be the Russell 2000® Value Index. Investment Advisor Robert W. Baird & Co. Incorporated is the Fund’s investment advisor. Portfolio Manager Name Portfolio Manager of the Fund Since Title Michelle E. Stevens Senior Portfolio Manager for Baird Investment Management and Managing Director of the Advisor Purchase and Sale of Fund Shares You may purchase or redeem shares of the Fund on any day the New York Stock Exchange (the “NYSE”) is open by written request via mail (Baird Funds, Inc. c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701) or overnight delivery (Baird Funds, Inc. c/o U.S. Bancorp Fund Services, LLC, 615 E. Michigan Street, Third Floor, Milwaukee, WI 53202), by wire transfer, by telephone at 1-866-442-2473, or through a financial intermediary.Purchases and redemptions by telephone are only permitted if you previously established these options on your account. Table of Contents - SmallCap Value Fund Prospectus 4 The minimum initial and subsequent investment amounts are shown below, although the Fund may reduce or waive them in some cases in its discretion. Initial Purchase Subsequent Purchases Investor Class $1,000 – Individual Retirement Accounts (Traditional/Roth/SIMPLE/SEP IRAs) and Coverdell Education Savings Account $2,500 – All Other Accounts Institutional Class $25,000 – All Account Types No minimum Tax Information The Fund’s distributions may be subject to federal income tax and may be taxed as ordinary income or long-term capital gains. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase Fund shares through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Principal Investment Strategies, Related Risks and Disclosure of Portfolio Holdings This prospectus describes the Baird SmallCap Value Fund (the “Fund”), an investment portfolio offered by Baird Funds, Inc. (“Baird Funds” or the “Company”). Investment Objective The investment objective of the Fund is to provide long-term capital appreciation. This investment objective is fundamental and may not be changed without shareholder approval. Principal Investment Strategies The Fund normally invests at least 80% of its net assets in common stocks in a diversified portfolio of companies with small market capitalizations. The Advisor defines small-cap companies as those companies with market capitalizations within the range of companies in the Russell 2000® Value Index at the time of investment. As of March 31, 2012, the market capitalization of companies in the Russell 2000® Value Index ranged from $320 million to $3.3 billion, with median and weighted average market capitalizations of $463 million and $1.185 billion, respectively. The Index is reconstituted annually in June. Although the Fund principally invests in U.S. companies, the Fund may invest up to 15% of its total assets in equity securities consisting of common stocks, ordinary shares and ADRs of foreign companies that are traded on U.S. exchanges. The Advisor seeks to identify industries and business models that it believes are priced at a discount to their true value because they are currently out of favor with the market or have earnings or profit potential that may be underestimated by Wall Street analysts. The Advisor seeks to purchase small-cap securities believed to have favorable valuation characteristics and opportunities for increased growth. The Advisor primarily considers the following factors: Table of Contents - SmallCap Value Fund Prospectus 5 · Valuation – Low price/earnings, price/book and price/cash flow ratios. These characteristics are evaluated based upon a proprietary analysis of forecasted levels of profitability. · Balance Sheet Strength – Above average projected net margins, returns on equity, returns on assets, free cash flow generation, and revenue and earnings growth rates; trends in balance sheet items, including inventories, accounts receivable and payable are also scrutinized. · Product Offering/Market Position – The company offers a valuable product or service and has a good market position within a viable industry. · Accounting Policies and Management – The company possesses sound financial and accounting policies and has a high quality management team with a track record of success. The Advisor will typically sell a security held by the Fund when the investment thesis changes, the company’s fundamentals deteriorate, the Advisor identifies portfolio structure or risk management needs and/or the security’s valuation relative to its peer group is no longer attractive. The Fund will provide its shareholders with at least a 60-day notice of any change in the Fund’s policy to invest at least 80% of its assets in the types of securities suggested by its name. The 80% limitation is measured at the time of investment. Foreign Securities and American Depositary Receipts (“ADRs”) The Fund may invest up to 15% of its net assets in common stocks or ordinary shares of foreign issuers and ADRs that are traded on a major U.S. exchange.ADRs are receipts generally issued by U.S. banks or trust companies evidencing ownership of the underlying foreign securities and denominated in U.S. dollars.ADRs may be sponsored or unsponsored.“Sponsored” ADRs are issued jointly by the issuer of the underlying security and the depository and “unsponsored” ADRs are issued without the participation of the issuer of the deposited security.Holders of unsponsored ADRs generally bear all costs of the facility.With sponsored facilities, the underlying issuer typically bears some of the costs of the facility. Cash or Similar Investments; Temporary Strategies Under normal circumstances, the Fund may invest up to 10% of its total assets in cash or liquid reserves (such as U.S. government securities, money market instruments, repurchase agreements, commercial paper or certificates of deposit). However, the Fund may invest up to 100% of its net assets in cash or other short-term instruments as a temporary defensive position during adverse market, economic or political conditions and in other limited circumstances.To the extent the Fund engages in any temporary strategies or maintains a substantial cash position, the Fund may not achieve its investment objective. Note Regarding Percentage Limitations Whenever an investment objective, policy or strategy of the Fund set forth in this Prospectus or the Fund’s SAI states a maximum (or minimum) percentage of the Fund’s assets that may be invested in any type of security or asset class, the percentage is determined immediately after the Fund’s acquisition of that investment, except with respect to percentage limitations on temporary borrowing and illiquid investments.Accordingly, any later increase or decrease resulting from a change in the market value of a security or in the Fund’s assets (e.g., due to net sales or redemptions of Fund shares) will not cause the Fund to violate a percentage limitation.As a result, due to market fluctuations, cash inflows or outflows or other factors, the Fund may exceed such percentage limitations from time to time. Principal Risks The main risks of investing in the Fund are: Stock Market Risks Equity security prices vary and may fall, thus reducing the value of the Fund’s investments.Certain stocks selected for the Fund’s portfolio may decline in value more than the overall stock market.U.S. and international markets have experienced extreme price volatility, reduced liquidity and valuation difficulties in recent years.As a result, many of the above risks may be increased. Continuing market problems may have adverse effects on the Fund. Table of Contents - SmallCap Value Fund Prospectus 6 Value-Style Investing Risks Because the Fund focuses on value-style stocks, its performance may at times be better or worse than the performance of funds that focus on other types of stocks or that have a broader investment style.Value style investing may go out of favor with investors, negatively impacting the Fund’s growth and performance. Value stocks may also fail to appreciate as much as anticipated, and their intrinsic value may not be recognized by the broader market. Management Risks The Advisor’s judgments about the attractiveness, value and potential appreciation of particular companies’ stocks may prove to be incorrect.Such errors could result in a negative return and a loss to you. Equity Securities Risks Equity securities may experience sudden, unpredictable drops in value or long periods of decline in value.This may occur because of factors that affect the securities markets in general, such as adverse changes in economic conditions, the general outlook for corporate earnings, interest rates or investor sentiment.Equity securities may also lose value because of factors affecting an entire industry or sector, such as increases in production costs, or factors directly related to a specific company, such as decisions made by its management. Common Stock Risks Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value as market confidence in and perceptions of their issuers change. These investor perceptions are based on various and unpredictable factors including: expectations regarding government, economic, monetary and fiscal policies; inflation and interest rates; economic expansion or contraction; and global or regional political, economic and banking crises. Holders of common stocks are generally subject to greater risk than holders of preferred stocks and debt obligations of the same issuer because common stockholders generally have inferior rights to receive payments from issuers in comparison with the rights of preferred stockholders, bondholders and other creditors. Small Market Capitalization Risks Stocks of companies with small market capitalizations involve a higher degree of risk than investments in the broad-based equities market. Small-cap stocks are often more volatile and less liquid than investments in larger companies, and are more likely to be adversely affected by poor economic or market conditions.The frequency and volume of trading in securities of small companies may be substantially less than is typical of larger companies.Therefore, the securities of small-cap companies may be subject to greater and more abrupt price fluctuations.In addition, small-cap companies may lack the management experience, financial resources and product diversification of larger companies, making them more susceptible to market pressures and business failure. A significant percentage of the outstanding shares of a small company may also be held by management, which could cause management to have greater influence over actions requiring shareholder approval.The risks of investing in small companies generally increase as the size of the companies decreases. Financial Sector Risks The Fund may invest a relatively large percentage of its assts in the financial sector and, therefore, the Fund’s performance may be adversely affected by volatility in financial and credit markets.Financial services companies are subject to extensive government regulation, interest rate risk, credit losses and price competition, among other factors.In recent years, the financial sector has been significantly impacted by bankruptcies and consolidations of major financial firms.These events may continue to have a significant negative impact on the valuations and stock prices of companies in this sector. Table of Contents - SmallCap Value Fund Prospectus 7 Foreign Securities Risks Securities of foreign issuers and ADRs are subject to certain inherent risks, such as political or economic instability of the country of issue, the difficulty of predicting international trade patterns and the possibility of imposition of exchange controls.Such securities may also be subject to greater fluctuations in price than securities of domestic corporations.In addition, there may be less publicly available information about a foreign company than about a domestic company.Foreign companies generally are not subject to uniform accounting, auditing and financial reporting standards comparable to those applicable to domestic companies.With respect to certain foreign countries, there is a possibility of expropriation or confiscatory taxation, or diplomatic developments, which could affect investments in those countries. The Fund cannot guarantee that it will achieve its investment objective. Portfolio Holdings Disclosure Policy A description of the Fund’s policies and procedures with respect to the disclosure of the Fund’s portfolio holdings is available in the Statement of Additional Information (“SAI”) and on the Company’s website at www.bairdfunds.com. Who May Want to Invest in the Fund The Fund may be appropriate for investors who: · Wish to invest for the long-term; · Want to realize capital appreciation on investments in equity securities; · Are looking for a small-cap value equity component to their portfolio; · Are willing to assume the risk of investing in equity securities; and · Have long-term goals such as planning for retirement. The Fund is not appropriate for investors who have short-term financial goals. Before investing in a Fund, you should carefully consider: · Your investment goals; · The amount of time you are willing to leave your money invested; and · The amount of risk you are willing to take. Management of the Fund The Advisor Robert W. Baird & Co. Incorporated, subject to the general supervision of the Company’s Board of Directors (the “Board”), is responsible for the day-to-day management of the Fund in accordance with the Fund’s investment objective and policies.This includes making investment decisions and buying and selling securities.Pursuant to an Investment Advisory Agreement between the Company and the Advisor, for its services, the Advisor receives an annual fee of 0.85% of the average daily net assets of the Fund.The advisory fee is accrued daily and paid monthly. The Advisor has contractually agreed to waive its fees and/or reimburse the Fund’s total annual fund operating expenses at least through April 30, 2013 to the extent necessary to ensure that the Fund’s total operating expenses, including interest expense and the fees and expenses incurred by the Fund in connection with the Fund’s investments in other investment companies and excluding taxes, brokerage commissions and extraordinary expenses, do not exceed an annual rate of 1.25% of the Investor Class’s average daily net assets and an annual rate of 1.00% of the Institutional Class’s average daily net assets. Table of Contents - SmallCap Value Fund Prospectus 8 Any waivers or reimbursements have the effect of lowering the overall expense ratio for the Fund and increasing the overall return to investors at the time any such amounts are waived and/or reimbursed. A discussion regarding the basis for the Board’s approval of the Investment Advisory Agreement will be available in the Funds’ semi-annual report for the period ended June30, 2012. The Advisor was founded in 1919 and has its main office at 777 East Wisconsin Avenue, Milwaukee, Wisconsin 53202.The Advisor provides investment management services for individuals and institutional clients including pension and profit sharing plans.As of December 31, 2011, the Advisor had $28 billion in assets under management. Portfolio Manager Michelle E. Stevens, CFA, is the portfolio manager for the Fund and has managed the Fund since its inception.Ms. Stevens joined the Advisor in December 2011 as a Managing Director and is a Senior Portfolio Manager for Baird Investment Management.From October 2008 to December 2011, Ms. Stevens was Principal and the Chief Investment Officer of Riazzi Asset Management. From June 2001 through September 2008, she was Principal, Portfolio Manager and Value Equity Chief Investment Officer at Transamerica Investment Management, LLC. The Fund’s SAI provides additional information about the portfolio manager of the Fund, including other accounts she manages, her ownership of Fund shares and her compensation. Historical Performance Information for SmallCap Value Composite The following table sets forth the historical composite performance data for all advisory accounts that have investment objectives, policies, strategies and risks substantially similar to those of the Fund (the “SmallCap Value Composite”).The SmallCap Value Composite accounts were managed solely by Michelle E. Stevens, the portfolio manager of the Fund, while she was employed by the Advisor (December 2011 to present), Riazzi Asset Management (October 2008 to December 2011) and Transamerica Investment Management, LLC (June 2001 through September 2008). The SmallCap Value Composite includes all fully discretionary fee-paying accounts that are fully invested in the small cap value investment strategy including those accounts no longer managed by the portfolio manager. PERFORMANCE OF THE SMALLCAP VALUE ACCOUNTS IS HISTORICAL AND DOES NOT REPRESENT THE FUTURE PERFORMANCE OF THE FUND OR THE ADVISOR. All returns presented were calculated on a total return basis and include all dividends and interest, accrued income, and realized and unrealized gains and losses and are net of transaction costs.All returns presented below reflect the deduction the Fund’s Institutional Class total estimated annual fund operating expenses, both before and after the Advisor’s contractual fee waiver and/or expense reimbursement, as set forth under the heading “Fees and Expenses of the Fund.”Because Investor Class shares are subject to higher expenses than the Institutional Class, if the Fund’s Investor Class expenses had been deducted, the returns would be lower than those shown below.Securities transactions are accounted for on the trade date and accrual accounting is utilized.Cash and cash equivalents are included in performance returns.The Composite’s returns are calculated on a time-weighted basis.The SmallCap Value Composite is not subject to the diversification requirements, tax restrictions or investment limitations imposed on the Fund by the Investment Company Act of 1940, as amended, or Subchapter M of the Internal Revenue Code of 1986, as amended (the “Code”).Consequently, the performance results of the SmallCap Value Composite could have been adversely affected if it had been regulated under the federal securities and tax laws.The investment results of the Composite are unaudited and are not intended to predict or suggest the future returns of the Fund.The standards used to calculate total return as presented in the following table, which are referred to as the Global Investment Performance Standards (GIPS®) developed by the CFA Institute, differ from the standards required by the Securities and Exchange Commission (the “SEC”) for calculation of average annual total return. Table of Contents - SmallCap Value Fund Prospectus 9 SmallCap Value Accounts Managed by Michelle E. Stevens Periods ended 3/31/12 Average Annual Total Returns SmallCap Value Composite (1) (after deducting the Fund’s Net Annual Operating Expenses) SmallCap Value Composite (1) (after deducting the Fund’s Total Annual Operating Expenses) Russell 2000® Value Index (2) 1 Year 5.83% 4.36% -1.07% 3 Year 20.84% 19.19% 25.36% 5 Year 3.31% 1.87% 0.01% Since Inception (1) 6.81% 5.33% 4.21% The SmallCap Value Composite began on March 1, 2005. The Composite represents small cap value accounts that Michelle E. Stevens managed while she was at Transamerica Investment Management, LLC through September 2008, while she was at Riazzi Asset Management, LLC from October 2008 to December 2011 and while she was at the Advisor from December 2011 to the present, without a break in performance.For the periods for which performance is provided, Ms. Stevens had sole responsibility for managing the accounts included in the Composite. The Russell 2000® Value Index measures the performance of the small-cap value segment of the U.S. equity universe and includes those Russell 2000® Index companies with lower price-to-book ratios and lower forecasted growth values. Your Account Distribution of Shares Distributor The Advisor, Robert W. Baird & Co. Incorporated, is also the distributor (the “Distributor”) for shares of the Fund, and a member of the Financial Industry Regulatory Authority, Inc. (“FINRA”). Table of Contents - SmallCap Value Fund Prospectus 10 Rule 12b-1 Plan The Fund has adopted a distribution and shareholder service plan pursuant to Rule 12b-1 under the Investment Company Act of 1940 (the “Rule 12b-1 Plan”).Under the Rule 12b-1 Plan, the Investor Class shares pay the Distributor a fee at an annual rate of 0.25% of their average daily net asset value.The Distributor uses this fee primarily to finance activities that promote the sale of Investor Class shares.Such activities include, but are not necessarily limited to, compensating brokers, dealers, financial intermediaries and sales personnel for distribution and shareholder services, printing and mailing prospectuses to persons other than current shareholders, printing and mailing sales literature, and advertising.Because 12b-1 fees are ongoing, over time these fees will increase the cost of your investment and may cost you more than paying other types of sales charges. Sales and Networking Programs The Distributor has established a referral program pursuant to which it may pay cash compensation to its sales personnel for sales of Institutional Class shares of the Fund.Compensation paid to participants in this program for sales of Institutional Class shares of the Fund may be more or less than compensation they receive for sales of shares of other investment companies.These payments may influence the Distributor’s sales personnel to recommend the Institutional Class shares of the Fund over another investment.The Distributor will pay compensation under the referral program out of its own resources.Accordingly, the referral program will not affect the price an investor will pay for Institutional Class shares of the Fund.Please see “Fees and Expenses of the Fund” for information about the Fund’s fees and expenses. From time to time, the Distributor may also pay brokers, dealers or other financial intermediaries for the provision of certain marketing support and administrative, shareholder and other services on behalf of their clients who are Fund shareholders, including the distribution and marketing of the Fund.In some circumstances, the Fund may directly pay the intermediary for performing sub-transfer agency and related services provided that the aggregate fee does not exceed what the Fund would pay the transfer agent if the intermediary’s clients were direct shareholders of the Fund.Any such payments in excess of these limitations will be made from the Distributor’s own resources and will not increase costs to the Fund.The payments to these firms may vary based on the types of services provided, the level of sales activity and amount of their clients’ assets invested in the Fund.These payments may influence the broker, dealer or intermediary to recommend the Fund, or a particular class of Fund shares, over another investment.The Distributor may be reimbursed for such payments, if permissible, under the Fund’s Rule 12b-1 Plan. Description of Classes The Fund offers two classes of shares:Investor Class and Institutional Class.The classes differ with respect to their minimum investments.In addition, expenses of the classes differ.Investor Class shares impose a Rule 12b-1 fee that is assessed against the assets of the Fund attributable to that class.Accordingly, the performance information for the Investor Class shares would be lower than the performance information shown for the Institutional Class shares for the Fund. The Distributor may select financial institutions, such as banks, fiduciaries, custodians, investment advisers and broker-dealers, as agents to provide sales or administrative services for their clients or customers who beneficially own Investor Class shares.Financial institutions will receive 12b-1 fees from the Distributor based upon shares owned by their clients or customers.The Distributor will determine the schedule of such fees and the basis upon which such fees will be paid. Table of Contents - SmallCap Value Fund Prospectus 11 Share Price Shares of each class in the Fund are sold at their net asset value (“NAV”). Shares may be purchased or redeemed on days the New York Stock Exchange (the “NYSE”) is open.The NYSE is closed most national holidays and Good Friday. The NAV for each class of shares of the Fund is determined as of the close of regular trading on the NYSE (currently 3:00 p.m., Central time) Monday through Friday, except on days the NYSE is not open.If the NYSE closes early, the Fund will calculate the NAV on that day.If an emergency exists as permitted by the SEC, NAV may be calculated at a different time. The NAV for a class of shares is determined by adding the value of the Fund’s investments, cash and other assets attributable to a particular share class, subtracting the liabilities attributable to that class and then dividing the result by the total number of shares outstanding in the class. The Fund’s investments are valued at market value when market quotations are readily available or otherwise at fair value in accordance with pricing and valuation policies and procedures approved by the Board of Directors.The valuation committee of the Advisor is responsible for fair value determinations, subject to the ultimate supervision of the Board of Directors.In general, the “fair value” of a security means the amount that the Fund might reasonably expect to receive for the security upon its current sale.Pursuant to Financial Accounting Standards Board ASC Topic 820, “fair value” means “the price that would be received to sell [a security] in an orderly transaction between market participants at the measurement date.” Under the Fund’s pricing and valuation policies and procedures, stocks are generally valued according to market value.Most stocks held by the Fund are listed on a U.S. exchange, and their market values are equal to their last quoted sales prices (or, for NASDAQ-listed stocks, the NASDAQ Official Closing Prices). If there were no transactions on a particular trading day, stocks will be valued at the average of their most recent bid and asked prices. Investments in short-term money market instruments (i.e., debt securities with remaining maturities of 60 days or less) are generally valued at acquisition cost plus or minus any amortized premium or discount.Mutual fund shares are valued at their last calculated NAV.When a market quote for a security is not readily available or deemed to be inaccurate by the Advisor, the Advisor will value the security at “fair value” as determined in accordance with the Fund’s pricing and valuation policies and procedures.In such instances, the Advisor may use broker quotes or prices obtained from alternative independent pricing services or, if broker quotes or prices from alternative pricing services are unavailable or are deemed to be unreliable, fair value will be determined by the valuation committee of the Advisor.In determining fair value, the valuation committee takes into account all relevant factors and available information.Consequently, the price of the security used by the Fund to calculate its NAV may differ from a quoted or published price for the same security.Fair value pricing involves subjective judgments and it is possible that the fair value determined for a security is materially different than the value that could be realized upon the sale of that security. Buying Shares Minimum Investments Initial Purchase Subsequent Purchases Investor Class Shares $1,000 - IRAs $2,500 - all other accounts Institutional Class Shares No minimum Table of Contents - SmallCap Value Fund Prospectus 12 Minimum Investment Reductions – Institutional Class Shares The minimum initial investment amount for Institutional Class shares is waived for all employees, directors and officers of the Advisor or the Company and members of their families (including parents, grandparents, siblings, spouses, children and in-laws of such employees, directors and officers).It is also waived for clients of the Advisor who acquire shares of a Fund made available through a mutual fund asset allocation program offered by the Advisor.Also, the minimum initial investment amount for Institutional Class shares may be waived or reduced at the discretion of the Distributor, including waivers or reductions for purchases made through certain registered investment advisers and qualified third-party platforms. Timing of Requests Shares may only be purchased on days when the NYSE is open for business. Your price per share will be the NAV next computed after your request is received in good order by the Fund or its agents.All requests received in good order before the close of regular trading on the NYSE will be executed at the NAV computed on that day.Requests received after the close of regular trading on the NYSE will receive the next business day’s NAV. When making a purchase request, make sure your request is in good order.“Good order” means your purchase request includes: · The name of the Fund; · The dollar amount of shares to be purchased; · Purchase application or investment stub; and · Check payable to Baird Funds or, if paying by wire, receipt of Federal Funds. Receipt of Orders The Fund may authorize one or more broker-dealers to accept on its behalf purchase and redemption orders that are in good order.In addition, these broker-dealers may designate other financial intermediaries to accept purchase and redemption orders on the Fund’s behalf.Contracts with these agents require the agents to track the time that purchase and redemption orders are received.Purchase and redemption orders must be received by the Fund or its authorized intermediaries before the close of regular trading on the NYSE to receive that day’s share price. Customer Identification Procedures The Company, on behalf of the Fund, is required to comply with various anti-money laundering laws and regulations.To help the government fight the funding of terrorism and money laundering activities, Federal law requires all financial institutions, including mutual funds, to obtain, verify and record information that identifies each person who opens an account. In compliance with the USA PATRIOT Act, please note that U.S. Bancorp Fund Services, LLC, the Company’s transfer agent (the “Transfer Agent”), will verify certain information on your account application as part of the Fund’s Anti-Money Laundering Program.As requested on the account application, you should supply your full name, date of birth, social security number and permanent street address.Mailing addresses containing only a P.O. Box will not be accepted.If you require assistance when completing your application, please call (toll free) 1-866-44BAIRD. Table of Contents - SmallCap Value Fund Prospectus 13 If the Company or the Transfer Agent does not have a reasonable belief of the identity of a shareholder, the initial purchase will be rejected or the shareholder will not be allowed to perform a transaction on the account until such information is received.The Fund also reserve the right to close the account within five business days if clarifying information and/or documentation is not received.The shareholder will be notified of such action within five business days.Any delay in processing your order will affect the purchase price you receive for your shares.The Company, the Distributor and the Transfer Agent are not liable for fluctuations in NAV experienced as a result of such delays in processing.If at any time the Company or the Transfer Agent detects suspicious behavior or if certain account information matches government lists of suspicious persons, the Company or the Transfer Agent may determine not to open an account, may reject additional purchases, may close an existing account, may file a suspicious activity report and/or may take other action. The Fund may not be sold to investors residing outside the U.S. and its territories, except upon evidence of compliance with the laws of the applicable foreign jurisdictions. Market Timing Policy Depending on various factors (including the size of the Fund, the amount of assets the Advisor typically maintains in cash or cash equivalents, and the dollar amount, number and frequency of trades), short-term or excessive trading into and out of the Fund, generally known as market timing, may harm all shareholders by: disrupting investment strategies; increasing brokerage, administrative and other expenses; decreasing tax efficiency; diluting the value of shares held by long-term shareholders; and impacting Fund performance.The Board has approved policies that seek to discourage frequent purchases and redemptions and curb the disruptive effects of market timing (the “Market Timing Policy”).Pursuant to the Market Timing Policy, the Fund may decline to accept an application or may reject a purchase request, including an exchange, from a market timer or an investor who, in the Advisor’s sole discretion, has a pattern of short-term or excessive trading or whose trading has been or may be disruptive to the Fund.For these purposes, the Advisor may consider an investor’s trading history in the Fund or other Baird Funds.The Fund, the Advisor and affiliates thereof are prohibited from entering into arrangements with any shareholder or other person to permit frequent purchases and redemptions of Fund shares. The Company monitors and enforces its market timing policy through: · Regular reports to the Board by the Funds’ Chief Compliance Officer regarding any instances of suspected market timing; · Monitoring of trade activity; and · Restrictions and prohibitions on purchases and/or exchanges by persons believed to engage in frequent trading activity. In addition, if market timing is detected in an omnibus account held by a financial intermediary, the Fund may request that the intermediary restrict or prohibit further purchases or exchanges of Fund shares by any shareholder that has been identified as having violated the Market Timing Policy.The Fund may also request that the intermediary provide identifying information, such as social security numbers, and trading information about the underlying shareholders in the account in order to review any unusual patterns of trading activity discovered in the omnibus account. While the Fund seeks to take action that will detect and deter market timing, the risks of market timing cannot be completely eliminated.For example, the Fund may not be able to identify or reasonably detect or deter market timing transactions that may be facilitated by financial intermediaries or made difficult to identify through the use of omnibus accounts by those intermediaries that transmit purchase, exchange, or redemption orders to the Fund on behalf of their customers who are the beneficial owners.More specifically, unless the financial intermediaries have the ability to detect and deter market timing transactions themselves, the Fund may not be able to determine whether the purchase or sale is connected with a market timing transaction.Additionally, there can be no assurance that the systems and procedures of the Transfer Agent will be able to monitor all trading activity in a manner that would detect market timing.However, the Fund, the Advisor, the Distributor and the Transfer Agent will attempt to detect and deter market timing in transactions by all Fund investors, whether directly through the Transfer Agent or through financial intermediaries. Table of Contents - SmallCap Value Fund Prospectus 14 Householding In an effort to decrease costs, the Fund intends to reduce the number of duplicate prospectuses and annual and semi-annual reports you receive by sending only one copy of each to those addresses shared by two or more accounts and to shareholders we reasonably believe are from the same family or household.Once implemented, if you would like to discontinue householding for your accounts, please call the Fund toll-free at 1-866-44BAIRD to request individual copies of these documents.Once the Fund receives notice to stop householding, we will begin sending individual copies 30 days after receiving your request.This policy does not apply to account statements. Methods of Buying To Open an Account To Add to an Account By Telephone You may not use the telephone purchase option for your initial purchase of the Fund’s shares.However, you may call the Fund (toll-free) at 1-866-44BAIRD to open a new account by requesting an exchange into another Baird Fund.See “Exchanging Shares.” You may call the Fund (toll-free) at 1-866-44BAIRD to place your order for Fund shares.Money will then be moved from your bank account to your Fund account upon request.Only bank accounts held at domestic institutions that are Automated Clearing House (“ACH”) members may be used for telephone transactions.The minimum telephone purchase is $100. By Mail Make your check payable to “Baird Funds.”All checks must be in U.S. dollars drawn on a U.S. financial institution.Forward the check and your application to the address below.To prevent fraud, the Fund will not accept cash, money orders, third party checks, traveler’s checks, credit card checks, starter checks or U.S. Treasury checks for the purchase of shares.If your check is returned for any reason, a $25 fee will be assessed against your account and you will be responsible for any loss incurred by the Fund.The Fund will only accept payment by cashier’s check when the cashier’s check is in excess of $10,000.The Fund is unable to accept post-dated checks, post-dated on-line bill pay checks or any conditional order or payment. Fill out the investment stub from an account statement, or indicate the Fund name andaccount number on your check.Make your check payable to “Baird Funds.”Forward the check and stub to the address below. Table of Contents - SmallCap Value Fund Prospectus 15 To Open an Account To Add to an Account By Federal Funds Wire Forward your application to Baird Funds at the address below.Call (toll-free) 1-866-44BAIRD to obtain an account number.Wire funds using the instructions to the right. Notify the Fund of an incoming wire by calling (toll-free) 1-866-44BAIRD.Use the following instructions: U.S. Bank, N.A. 777 E. Wisconsin Ave. Milwaukee, WI 53202 ABA#:075000022 Credit: U.S. Bancorp Fund Services, LLC Account #: 112-952-137 Further Credit: (name of Fund, share class) (name/title on the account) (account #) Wired funds must be received prior to 3:00 pm Central time to be eligible for same day pricing.The Fund, the Advisor and the Transfer Agent are not responsible for the consequences of delays resulting from the banking or Federal Reserve Wire system, or from incomplete wiring instructions. Automatic Investment Plan Open a Fund account with one of the other methods.If by mail, be sure to include your checking account number on the appropriate section of your application and enclose a voided check or deposit slip with your initial purchase application. Call the Fund (toll-free) at 1-866-44BAIRD for instructions on how to set up an Automatic Investment Plan if you did not select the option on your original application.Regular automatic investments (minimum of $100) will be taken from your checking account on a monthly or quarterly basis.If you do not have sufficient funds in your account or if your account is closed at the time of the automatic transaction, you will be assessed a $25 fee. Through Shareholder Service Organizations To purchase shares for another investor, call the Fund (toll-free) at 1-866-44BAIRD. To purchase shares for another investor, call the Fund (toll-free) at 1-866-44BAIRD. By Exchange Call the Fund (toll-free) at 1-866-44BAIRD to obtain exchange information.See “Exchanging Shares.” Call the Fund (toll-free) at 1-866-44BAIRD to obtain exchange information.See “Exchanging Shares.” You should use the following addresses when sending documents by mail or by overnight delivery: By Mail Baird Funds, Inc. c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, Wisconsin 53201-0701 By Overnight Delivery Baird Funds, Inc. c/o U.S. Bancorp Fund Services, LLC 615 E. Michigan Street, Third Floor Milwaukee, Wisconsin 53202 NOTE:The Fund and the Transfer Agent do not consider the U.S. Postal Service or other independent delivery services to be their agents.Therefore, deposit in the mail or with such services, or receipt at the Transfer Agent’s post office box, of purchase orders or redemption requests does not constitute receipt by the Transfer Agent. Table of Contents - SmallCap Value Fund Prospectus 16 Selling Shares Methods of Selling To Sell Some or All of Your Shares By Telephone Call the Fund (toll-free) at 1-866-44BAIRD to place the order.(Note: for security reasons, requests by telephone will be recorded.)Telephone redemptions involving $50,000 or more of Investor Class shares are not permitted. By Mail Send a letter to the Fund that indicates the dollar amount or number of shares you wish to redeem.The letter should contain the Fund’s name, the account number and the number of shares or the dollar amount of shares to be redeemed.Be sure to have all shareholders sign the letter and, if necessary, have the signature guaranteed.For IRA accounts, requests submitted without an election regarding tax withholding will be subject to tax withholding. Systematic Withdrawal Plan The Fund offers shareholders a Systematic Withdrawal Plan.Call the Fund (toll-free) at 1-866-44BAIRD to obtain information on how to arrange for regular monthly or quarterly fixed withdrawal payments.The minimum payment you may receive is $50 per period.Note that this plan may deplete your investment and affect your income or yield. Shareholder Service Organization Consult your account agreement for information on redeeming shares. By Exchange Call the Fund (toll-free) at 1-866-44BAIRD to obtain exchange information.See “Exchanging Shares” for further information. Payment of Redemption Proceeds You may request redemption of your shares at any time.Your shares will be redeemed at the next NAV per share calculated after your order is received in good order by the Fund or its agents.All requests received in good order before the close of regular trading on the NYSE will be executed at the NAV computed on that day.Requests received after the close of regular trading on the NYSE will receive the next business day’s NAV.You may receive the proceeds in one of three ways: When making a purchase request, make sure your request is in good order.“Good order” means your purchase request includes: · The name of the Fund; · The number of shares or the dollar amount of shares to be redeemed; · Signatures of all registered shareholders exactly as the shares are registered and, if necessary, with a signature guarantee; and ·The account number. 1) A check mailed to your account’s address.Your proceeds will typically be sent on the business day following the day on which the Fund or its agent receives your request in good order.Checks will not be forwarded by the U.S. Postal Service, so please notify us if your address has changed prior to a redemption request.A redemption request made within 15 days of an address change will require a signature guarantee.Proceeds will be sent to you in this way, unless you request one of the alternatives described below. 2) The proceeds transmitted by Electronic Funds Transfer (“EFT”) to a properly pre-authorized bank account.The proceeds usually will arrive at your bank two banking days after we process your redemption. 3) The proceeds transmitted by wire to a pre-authorized bank account for a $15 fee.This fee will be deducted from your redemption proceeds for complete redemptions.In the case of a partial redemption, the fee will be deducted from the remaining account balance.The fee is paid to the Transfer Agent to cover costs associated with the transfer.The Advisor reserves the right to waive the wire fee in limited circumstances.The proceeds usually will arrive at your bank the first banking day after we process your redemption.Be sure to have all necessary information from your bank.Your bank may charge a fee to receive wired funds. Table of Contents - SmallCap Value Fund Prospectus 17 Before selling recently purchased shares, please note that if the Transfer Agent has not yet collected payment for the shares you are selling, there may be a delay in sending the proceeds until the payment is collected, which may take up to 12 calendar days from the purchase date.This procedure is intended to protect the Fund and its shareholders from loss. The Transfer Agent will send redemption proceeds by wire or EFT only to the bank and account designated on the account application or in written instructions (with signatures guaranteed) subsequently received by the Transfer Agent, and only if the bank is a member of the Federal Reserve System.If the dollar or share amount requested to be redeemed is greater than the current value of your account, your entire account balance will be redeemed.If you choose to redeem your account in full, any Automatic Investment Plan currently in effect for the account will be terminated unless you indicate otherwise in writing and any Systematic Withdrawal Plan will be terminated. Signature Guarantees The Transfer Agent may require a signature guarantee for certain redemption requests.A signature guarantee ensures that your signature is genuine and protects you from unauthorized account redemptions.A signature guarantee or other acceptable signature verification of each owner is required to redeem shares in the following situations: · If you are requesting a change in ownership on your account; · When redemption proceeds are payable or sent to any person, address or bank account not on record; · If a change of address request has been received by the Transfer Agent within the last 15 days; and · For all redemptions of Investor Class shares totaling $50,000 or more from any shareholder account. In addition to the situations described above, the Fund and/or the Transfer Agent reserve the right to require a signature guarantee or other acceptable signature verification in other instances based on the circumstances relative to the particular situation. Signature guarantees are designed to protect both you and the Fund from fraud.Signature guarantees can be obtained from most banks, credit unions or saving associations, or from broker-dealers, national securities exchanges, registered securities exchanges or clearing agencies deemed eligible by the SEC.Notaries cannot provide signature guarantees. Non-financial transactions including establishing or modifying certain services on an account may require signature verification from a Signature Validation Program member or other acceptable form of authentication from a financial institution. Table of Contents - SmallCap Value Fund Prospectus 18 Corporate, Trust and Other Accounts Redemption requests from corporate, trust and institutional accounts, and executors, administrators and guardians, require documents in addition to those described above evidencing the authority of the officers, trustees or others.In order to avoid delays in processing redemption requests for these accounts, you should call the Fund (toll-free) at 1-866-44BAIRD before making the redemption request to determine what additional documents are required. Transfer of Ownership In order to change the account registrant or transfer ownership of an account, additional documents will be required.To avoid delays in processing these requests, you should call the Fund (toll-free) at 1-866-44BAIRD before making your request to determine what additional documents are required. Exchanging Shares You may exchange all or a portion of your investment from the same class of one Baird Fund to another.You may also exchange between classes of the Fund or other Baird Funds if you meet the minimum investment requirements for the class into which you would like to exchange.Any new account established through an exchange will be subject to the minimum investment requirements applicable to the shares acquired.Exchanges will be executed on the basis of the relative NAV of the shares exchanged.The exchange privilege may be exercised only in those states where the class of shares of the Fund being acquired legally may be sold. An exchange is considered to be a sale of shares for federal income tax purposes on which you may realize a taxable capital gain or loss. Call the Fund (toll-free) at 1-866-44BAIRD to learn more about exchanges and other Baird Funds. More Information about the Exchange Privilege The Fund and other Baird Funds are intended as long-term investment vehicles and not to provide a means of speculating on short-term market movements.In addition, excessive trading can hurt a Fund’s performance and shareholders.Therefore, each Fund may terminate, without notice, the exchange privilege of any shareholder who uses the exchange privilege excessively.See “Your Account—Buying Shares—Market Timing Policy.”The Funds may change or temporarily suspend the exchange privilege during unusual market conditions. General Transaction Policies The Fund reserves the right to: · Vary or waive any minimum investment requirement. · Refuse, change, discontinue, or temporarily suspend account services, including purchase, exchange, or telephone redemption privileges, for any reason. · Reject any purchase or the purchase side of an exchange request for any reason.Generally, the Fund does this if the purchase or exchange is disruptive to the efficient management of the Fund (due to the timing of the investment or a shareholder’s history of excessive trading). · Reinvest a distribution check in your account at the Fund’s then-current NAV and reinvest all subsequent distributions if you elect to receive distributions in cash and the U.S. Postal Service cannot deliver your check, or if a distribution check remains uncashed for six months. Table of Contents - SmallCap Value Fund Prospectus 19 · Redeem all shares in your account if your balance falls below the Fund’s minimum requirements for the applicable class of shares.If, within 60 days of the Fund’s written request, you have not increased your account balance, you may be required to redeem your shares.The Fund will not require you to redeem shares if the value of your account drops below the investment minimum due to fluctuations of NAV. · Delay paying redemption proceeds for up to seven days after receiving a request. · Modify or terminate the Automatic Investment and Systematic Withdrawal Plans at any time. · Modify or terminate the exchange privilege after a 60-day written notice to shareholders. · Make a “redemption in kind” (a payment in portfolio securities rather than cash) if the amount you are redeeming is in excess of the lesser of (i) $250,000 or (ii) 1% of the Fund’s assets. In such cases, you may incur brokerage costs in converting these securities to cash.The Fund expects that any redemptions in kind will be made with readily marketable securities.However, shareholders who receive a redemption in kind will bear market risk until they sell the securities.For federal income tax purposes, redemptions in kind are taxed in the same manner as redemptions made in cash. · Reject any purchase or redemption request that does not contain all required documentation. If you elect telephone privileges on the account application or in a letter to the Fund, you may be responsible for any fraudulent telephone orders as long as the Fund have taken reasonable precautions to verify your identity.In addition, once you place a telephone transaction request, it cannot be canceled or modified. Telephone trades must be received by or prior to market close.During periods of significant economic or market change, shareholders may encounter higher than usual call waits and telephone transactions may be difficult to complete.Please allow sufficient time to place your telephone transaction.If you are unable to contact the Fund by telephone, you may also mail the requests to the Fund at the address listed under “Buying Shares.” Your broker-dealer or other financial organization may establish policies that differ from those of the Fund.For example, the organization may charge transaction fees, set higher minimum investments, or impose certain limitations on buying or selling shares in addition to those identified in this prospectus.Contact your broker-dealer or other financial organization for details. Inactive Accounts.Your mutual fund account may be transferred to your state of residence if no activity occurs within your account during the “inactivity period” specified in your state’s abandoned property laws.If the Fund is unable to locate the investor, then it will determine whether the investor’s account can legally be considered abandoned.The Fund is legally obligated to escheat (or transfer) abandoned property to the appropriate state’s unclaimed property administrator in accordance with statutory requirements.The investor’s last known address of record determines which state has jurisdiction. Distributions and Taxes Distributions The Fund makes distributions to its shareholders from the Fund’s net investment income and any realized net capital gains. Table of Contents - SmallCap Value Fund Prospectus 20 Distributions from the Fund’s net investment income are declared and paid annually.Net capital gains, if any, are also generally distributed annually.It is expected that the Fund’s distributions will be primarily distributions of net capital gains. Each share class determines its net investment income and net capital gains distributions in the same manner.However, because Investor Class shares have Rule 12b-1 distribution fees, distributions of net investment income paid to Investor Class shareholders will be lower per share than those paid to Institutional Class shareholders. All of your distributions from the Fund’s net investment income and net capital gains will be reinvested in additional shares of the same class of the Fund unless you instruct otherwise on your account application or have redeemed all shares you held in the Fund. Taxation Fund distributions are taxable to most shareholders regardless of whether the distributions are received in cash or reinvested in Fund shares.Distributions of the Fund’s investment company taxable income (which includes dividends, interest, net short-term capital gains and net gains from foreign currency transactions), if any, generally are taxable to the Fund’s shareholders as ordinary income, except to the extent any of the distributions are attributable to and reported as “qualified dividends,” as described below.For corporate shareholders, distributions of the Fund’s investment company taxable income may be eligible for the corporate dividends-received deduction.Fund distributions may not be subject to federal income tax if you are a tax-exempt investor or are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account, in which case you may be subject to federal income tax upon withdrawal from such tax-deferred arrangements. For non-corporate shareholders, to the extent that a distribution of investment company taxable income is attributable to and reported as “qualified dividend” income, the receipt of such income may be eligible for the reduced federal income tax rate applicable to long-term capital gains.The current federal income tax provisions applicable to “qualified dividends” are scheduled to expire for tax years beginning after December 31, 2012.If the Fund has gross income (excluding net capital gain) of which more than 95% was “qualified dividends,” all of the Fund’s distributions of investment company taxable income will be eligible for the lower rates on “qualified dividends.”Certain holding period requirements also must be satisfied by both the Fund and the shareholder to obtain “qualified dividend” treatment. For non-corporate shareholders, distributions of the Fund’s net capital gain (the excess of net long-term capital gains over net short-term capital losses) will generally be taxable as long-term capital gains (currently taxed at 15% but scheduled to increase to 20% for tax years beginning after December 31, 2012) whether reinvested in additional Fund shares or received in cash and regardless of the length of time that a shareholder has owned Fund shares. A distribution of the Fund’s investment company taxable income or net capital gain declared by the Fund in October, November or December, but paid during January of the following year, is taxable as if received on December 31 of the year such distribution was declared. If the value of shares is reduced below a shareholder’s cost basis as a result of a distribution by the Fund, the distribution will be taxable even though it, in effect, represents a return of invested capital.Investors considering buying shares just prior to a distribution of the Fund’s investment company taxable income or net capital gain should be aware that, although the price of shares purchased at that time may reflect the amount of the forthcoming distribution, those who purchase just prior to the record date for a distribution may receive a distribution which will be taxable to them. Table of Contents - SmallCap Value Fund Prospectus 21 For tax years beginning in 2013, individuals, trusts, and estates are scheduled to be subject to a Medicare tax of 3.8% (in addition to regular income tax).The Medicare tax will be imposed on the lesser of the taxpayer’s (i) investment income, net of deductions properly allocable to such income or (ii) the amount by which the taxpayer’s modified adjusted gross income exceeds certain thresholds ($250,000 for married individuals filing jointly, $200,000 for unmarried individuals and $125,000 for married individuals filing separately).The Fund anticipates that it will distribute income that will be includable in a shareholder’s investment income for purposes of this Medicare tax. The federal income tax status of all distributions made by the Fund for the preceding year will be reported to shareholders annually.Distributions made by the Fund may also be subject to state and local taxes.Please note that distributions of both investment company taxable income and net capital gain are taxable even if reinvested in additional Fund shares. Shareholders who sell, exchange or redeem shares generally will have a capital gain or loss from the sale, exchange or redemption.The amount of the gain or loss and the rate of tax will depend mainly upon the amount paid for the shares, the amount received from the sale, exchange or redemption, and how long the shares were held by a shareholder.Gain or loss realized upon a sale, exchange or redemption of Fund shares will generally be treated as long-term capital gain or loss if the shares have been held for more than one year, and, if held for one year or less, as short-term capital gain or loss.Any loss arising from the sale, exchange or redemption of shares held for six months or less, however, is treated as a long-term capital loss to the extent of any amounts treated as distributions of net capital gain received on such shares.In determining the holding period of such shares for this purpose, any period during which your risk of loss is offset by means of options, short sales or similar transactions is not counted.If you purchase Fund shares within 30 days before or after selling, exchanging or redeeming shares of the same Fund at a loss, all or part of that loss will not be deductible and will instead increase the basis of the newly acquired shares to preserve the loss until a future sale, exchange or redemption. The Fund is required to report to you and the IRS the cost basis of Fund shares when you subsequently redeem those Fund shares.The Fund will determine cost basis using the average cost method unless you elect in writing (and not over the telephone) any alternate IRS-approved cost basis method.Please see the SAI for more information regarding cost basis reporting. Additional tax information may be found in the SAI.Because everyone’s tax situation is unique, always consult your tax professional about federal, state and local tax consequences of an investment in the Funds. Table of Contents - SmallCap Value Fund Prospectus 22 BAIRD FUNDS, INC. PRIVACY POLICY Protecting the privacy of Fund shareholders is important to us.The following is a description of the practices and policies through which Baird Funds, Inc. protects the privacy and security of your non-public personal information. What Information We Collect We collect and maintain information about you so that we can open and maintain your account in the Funds and provide various services to you.We may collect and maintain the following personal information about you: · Information we receive from you or your financial advisor on account applications or other forms, correspondence, or conversations, such as your name, address, e-mail address, phone number, social security number, assets, income and date of birth; and · Information about your transactions with us, our affiliates, or others, such as your account number and balance, positions, activity, history, cost basis information, and other financial information. What Information We Disclose We do not sell any non-public personal information about our current or former shareholders to third parties.We do not disclose any non-public personal information about our current or former shareholders to anyone, except as permitted or required by law.We are permitted by law to share any of the information we collect, as described above, with our affiliates.In addition, we may share such information with nonaffiliated third parties to the extent necessary to effect, process, administer or enforce a transaction that the shareholder requests or authorizes, in connection with maintaining or servicing the shareholder’s account, as requested by regulatory authorities or as otherwise permitted or required by law.For example, we are permitted by law to disclose all of the information we collect, as described above, to our transfer agent to process your transactions.We may also provide your name and address to third party service providers who send account statements and other Fund-related material to you. How We Protect Your Information We restrict access to your non-public personal information to those persons who require such information to provide products or services to you.We maintain physical, electronic, and procedural safeguards that comply with federal standards to protect the confidentiality, integrity and security of your non-public personal information. We will continue to adhere to the privacy policies and practices in this notice even after your account is closed or becomes inactive. In the event that you hold shares of the Fund(s) through a financial intermediary, including, but not limited to, a broker-dealer, bank, or trust company, the privacy policy of your financial intermediary would govern how your non-public personal information would be shared with nonaffiliated third parties. Table of Contents - SmallCap Value Fund Prospectus PP-1 For More Information You can find more information about the Fund in the following documents: Statement of Additional Information (“SAI”) The SAI contains details about the investments and techniques of the Fund and certain other additional information.A current SAI is on file with the Securities and Exchange Commission (“SEC”) and is incorporated by reference into this prospectus.This means that the SAI is legally considered a part of this prospectus even though it is not physically within this prospectus. Annual and Semi-Annual Reports The Fund’s annual and semi-annual reports will provide information regarding the Fund’s financial reports and portfolio holdings as they become available.The annual report will contain a discussion of the market conditions and investment strategies that significantly affected the Fund’s performance during the Fund’s last fiscal year. You can obtain a free copy of these documents, request other information, or make general inquiries about the Fund by calling the Fund (toll-free) at 1-866-44BAIRD or by writing to: Baird Funds, Inc. c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 The Fund’s prospectus, SAI and the annual and semi-annual reports will also be available, free of charge, on the Fund’s website at www.bairdfunds.com. You may write to the SEC’s Public Reference Room at the regular mailing address or the e-mail address below and ask them to mail you information about the Fund, including the SAI.They will charge you a fee for this duplicating service.You can also visit the SEC’s Public Reference Room and review and copy documents while you are there.For more information about the operation of the SEC’s Public Reference Room, call the SEC at the telephone number below. Public Reference Section Securities and Exchange Commission treet Washington, D.C. 20549-1520 publicinfo@sec.gov (202) 551-8090 Reports and other information about the Fund will also be available on the EDGAR database on the SEC’s Internet website at http://www.sec.gov. 1940 Act File No. 811-09997 7593349_11 Table of Contents - SmallCap Value Fund Prospectus BAIRD FUNDS, INC. Statement of Additional Information Baird SmallCap Value Fund (Investor Class: BSVSX) (Institutional Class: BSVIX) May1, 2012 This Statement of Additional Information (“SAI”) is not a prospectus and should be read in conjunction with the Prospectus dated May 1, 2012 of the Baird SmallCap Value Fund (the “Fund”).The Fund is a series of Baird Funds, Inc. (the “Company”).This SAI contains additional information about principal strategies and risks already described in the Prospectus, as well as descriptions of non-principal strategies not described in the Prospectus.Copies of the Fund’s Prospectus may be obtained, free of charge, by writing the Fund at 615 East Michigan Street, P.O. Box 701, Milwaukee, Wisconsin 53201-0701, by calling (toll-free) 1-866-44BAIRD, or on the Company’s website at www.bairdfunds.com.You should read this SAI together with the Prospectus and retain it for further reference. A copy of the 2012 Annual Report may be obtained, when it becomes available, without charge, by calling the Fund (toll-free) at 1-866-44BAIRD. Table of Contents - SmallCap Value SAI TABLE OF CONTENTS Page BAIRD FUNDS, INC. 3 INVESTMENT STRATEGIES AND RISKS 3 INVESTMENT OBJECTIVE AND LIMITATIONS 10 NET ASSET VALUE 13 ADDITIONAL PURCHASE AND REDEMPTION INFORMATION 14 DESCRIPTION OF SHARES 16 ADDITIONAL INFORMATION CONCERNING TAXES 16 MANAGEMENT OF THE COMPANY 17 CONTROL PERSONS AND PRINCIPAL SHAREHOLDERS 24 PORTFOLIO TRANSACTIONS 24 INVESTMENT ADVISORY AND OTHER SERVICES 27 PORTFOLIO MANAGER 29 DISTRIBUTOR 30 DISTRIBUTION PLAN 30 PORTFOLIO HOLDINGS DISCLOSURE POLICY 32 ANTI-MONEY LAUNDERING PROGRAM 33 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM AND FINANCIAL STATEMENTS 34 COUNSEL 34 PERFORMANCE 34 B-2 BAIRD FUNDS, INC. The Company is an open-end, diversified management investment company.The Fund is a series of common stock of the Company, a Wisconsin corporation that was incorporated on June 9, 2000.The Company is authorized to issue shares of common stock in series and classes.Each series of the Company is currently divided into two classes, an Investor Class and an Institutional Class.The Company also offers two other equity funds and five fixed income funds that are described in a separate Prospectuses and SAIs. INVESTMENT STRATEGIES AND RISKS General Information Regarding the Fund The investment advisor to the Fund is Robert W. Baird & Co. Incorporated (the “Advisor”). As a principal investment strategy, the Fund primarily invests in common stocks of domestic companies with small market capitalizations. The Fund may also invest in common or ordinary shares of foreign companies and American Depositary Receipts representing common or ordinary shares of foreign companies that are traded on U.S. exchanges. As a non-principal investment strategy, the Fund may also invest in preferred stocks, exchange-traded funds and other investment companies, U.S. Government securities and money market instruments. The Fund may also enter into options contracts and engage in securities lending and borrowing. Note on Percentage Limitations Whenever an investment objective, policy or strategy of the Fund set forth in the Fund’s Prospectus or this SAI states a maximum (or minimum) percentage of the Fund’s assets that may be invested in any type of security or asset class, the percentage is determined immediately after the Fund’s acquisition of that investment, except with respect to percentage limitations on temporary borrowing and illiquid securities.Accordingly, any later increase or decrease resulting from a change in the market value of a security or in the Fund’s assets (e.g., due to net sales or redemptions of Fund shares) will not cause the Fund to violate a percentage limitation.As a result, due to market fluctuations, cash inflows or outflows or other factors, the Fund may exceed such percentage limitations from time to time. Foreign Securities and American Depositary Receipts (“ADRs”) As a principal investment strategy, the Fund may invest up to 15% of its total assets in foreign equity securities including common stocks, ordinary shares and ADRs.Foreign equity securities are equity securities issued by a corporation or other issuer domiciled outside the United States.The Fund may invest in sponsored and unsponsored ADRs.ADRs are receipts issued by a bank or trust company evidencing ownership of underlying securities issued by a foreign issuer.ADRs in which the Fund may invest will be listed on a national securities exchange.ADR prices are denominated in U.S. dollars; the underlying security may be denominated in a foreign currency.The underlying security may be subject to foreign government taxes which would reduce the yield on such securities.Investments in ADRs also involve certain inherent risks, such as political or economic instability of the country of issue, the difficulty of predicting international trade patterns and the possibility of imposition of exchange controls.Such securities may also be subject to greater fluctuations in price than securities of domestic corporations.In addition, there may be less publicly available information about a foreign company than about a domestic company.Foreign companies generally are not subject to uniform accounting, auditing and financial reporting standards comparable to those applicable to domestic companies.With respect to certain foreign countries, there is a possibility of expropriation or confiscatory taxation, or diplomatic developments, which could affect investment in those countries. Table of Contents - SmallCap Value SAI B-3 While “sponsored” and “unsponsored” ADR programs are similar, there are differences regarding ADR holders’ rights and obligations and the practices of market participants.A depositary may establish an unsponsored facility without participation by (or acquiescence of) the underlying issuer; typically, however, the depositary requests a letter of non-objection from the underlying issuer prior to establishing the facility.Holders of unsponsored ADRs generally bear all the costs of the ADR facility.The depositary usually charges fees upon the deposit and withdrawal of the underlying securities, the conversion of dividends into U.S. dollars, the disposition of non-cash distribution, and the performance of other services.The depositary of an unsponsored facility frequently is under no obligation to distribute shareholder communications received from the underlying issuer or to pass through voting rights to ADR holders in respect of the underlying securities. Sponsored ADR facilities are created in generally the same manner as unsponsored facilities, except that sponsored ADRs are established jointly by a depositary and the underlying issuer through a deposit agreement.The deposit agreement sets out the rights and responsibilities of the underlying issuer, the depositary and the ADR holders.With sponsored facilities, the underlying issuer typically bears some of the costs of the ADR (such as dividend payment fees of the depositary), although ADR holders may bear costs such as deposit and withdrawal fees.Depositories of most sponsored ADRs agree to distribute notices of shareholder meetings, voting instructions, and other shareholder communications and information to the ADR holders at the underlying issuer’s request. Although the Fund’s investments in foreign companies will primarily consist of companies located in industrialized or developed countries, some foreign companies may be domiciled in or derive substantial revenues from countries in emerging markets, which may be more susceptible to political, social or economic instability in those countries and greater price volatility. Sector and Industry Limitations The Fund seeks broad diversification of its investments across various economic sectors and industries. An economic sector refers to a large segment of the general economy and is comprised of multiple industries that operate in that segment. Under the Global Industry Classification Standards (“GICS”), an industry classification system developed by S&P in collaboration with Morgan Stanley Capital International Barra, there are 10 economic sectors that comprise nearly all business activity within the economy, including energy, materials, industrials, consumer discretionary, consumer staples, health care, financials, information technology, telecommunication services and utilities. Within each economic sector, there are numerous industries and sub-industries. An industry is a group of companies that conduct similar business activities. The Fund generally will not purchase a security if, as a result, the Fund will have more than 30% of its total assets in a single economic sector (except for the financial sector) or more than 25% of its total assets in a single industry. The Fund will generally have more than 30% of its total assets invested in companies within the financial sector because a significant percentage of the companies within the Russell 2000 Value Index are in the financial sector. However, the percentage of the Fund’s total assets invested in companies in the financial sector will generally be within the range of +/-10% of the percentage that the financial sector represents within the Russell 2000 Value Index. Thus, if the financial sector represents 35% of the Russell 2000 Value Index, then the Fund will generally have 25% to 45% of its total assets invested in companies within the financial sector. Significant exposure to a particular economic sector (such as financials) will present the Fund with special risks associated with that sector. The performance of a particular sector may be vulnerable to general economic conditions, changes in prevailing interest rates, political developments, adverse laws and regulations and their enforcement, social and reputational changes, and the performance of industries and companies within the sector. Table of Contents - SmallCap Value SAI B-4 Preferred Stocks As a non-principal investment strategy, the Fund may invest in preferred stocks.Preferred stocks are securities that represent an ownership interest providing the holder with claims on the issuer’s earnings and assets before common stock but after bond owners.Unlike debt securities, the obligations of an issuer of preferred stock, including dividend and other payment obligations, may not typically be accelerated by the holders of such preferred stock on the occurrence of an event of default (such as a covenant default or filing of a bankruptcy petition) or other non-compliance by the issuer with the terms of the preferred stock.Often, however, on the occurrence of any such event of default or non-compliance by the issuer, preferred stockholders will be entitled to gain representation on the issuer’s board of directors or increase their existing board representation. In addition, preferred stockholders may be granted voting rights with respect to certain issues on the occurrence of any event of default.The Fund will limit its investments in preferred stock to no more than 5% of its net assets. U.S. Government Obligations As a non-principal investment strategy, the Fund may invest in a variety of U.S. Treasury obligations including bonds, notes and bills that mainly differ only in their interest rates, maturities and time of issuance.The Fund may also invest in other securities issued, sponsored or guaranteed by the U.S. government, its agencies and instrumentalities, such as obligations of Federal Home Loan Banks, Federal Farm Credit Banks, Federal Land Banks, the Federal Housing Administration, Farmers Home Administration, Export-Import Bank of the United States, Small Business Administration, Government National Mortgage Association (“GNMA”), Federal National Mortgage Association (“FNMA”), commonly referred to as “Fannie Mae”, General Services Administration, Central Bank for Cooperatives, Federal Home Loan Mortgage Corporation (“FHLMC”), commonly referred to as “Freddie Mac”, Federal Intermediate Credit Banks, Maritime Administration, and Resolution Trust Corp.No assurance can be given that the U.S. government will provide financial support to U.S. government-sponsored agencies or instrumentalities where it is not obligated to do so by law.For instance, securities issued by GNMA are supported by the full faith and credit of the United States, while securities issued by FNMA and FHLMC are supported only by the discretionary authority of the U.S. government.In September 2008, at the direction of the U.S. Department of the Treasury, FNMA and FHLMC were placed into conservatorship under the Federal Housing Finance Agency, an independent regulator.The U.S. government also took steps to provide additional financial support to FNMA and FHLMC.While the U.S. government provides financial support to various U.S. government-sponsored agencies and instrumentalities, such as those listed above, no assurance can be given that it will always do so. Money Market Instruments As a non-principal investment strategy, the Fund may invest from time to time in “money market instruments,” a term that includes, among other things, U.S. government obligations, repurchase agreements, cash, bank obligations, commercial paper, variable amount master demand notes and corporate bonds with remaining maturities of 13 months or less.These investments are used to help meet anticipated redemption requests or if other suitable securities are unavailable. Bank obligations include bankers’ acceptances, negotiable certificates of deposit and non-negotiable time deposits, including U.S. dollar-denominated instruments issued or supported by the credit of U.S. or foreign banks or savings institutions.Although the Fund will invest in money market obligations of foreign banks or foreign branches of U.S. banks only where the Advisor determines the instrument to present minimal credit risks, such investments may nevertheless entail risks that are different from those of investments in domestic obligations of U.S. banks due to differences in political, regulatory and economic systems and conditions.All investments in bank obligations are limited to the obligations of financial institutions having more than $1billion in total assets at the time of purchase, and investments by the Fund in the obligations of foreign banks and foreign branches of U.S. banks will not exceed 20% of the Fund’s net assets at the time of purchase.The Fund may also make interest-bearing savings deposits in commercial and savings banks in amounts not in excess of 5% of its net assets. Table of Contents - SmallCap Value SAI B-5 Investments by the Fund in commercial paper will consist of issues rated at the time A-1 by S&P, Prime-1 by Moody’s or a similar short-term credit rating by another nationally recognized statistical rating organization.In addition, the Fund may acquire unrated commercial paper and corporate bonds that are determined by the Advisor at the time of purchase to be of comparable quality to rated instruments that may be acquired by the Fund as previously described. The Fund may also purchase variable amount master demand notes which are unsecured instruments that permit the indebtedness thereunder to vary and provide for periodic adjustments in the interest rate.Although the notes are not normally traded and there may be no secondary market in the notes, the Fund may demand payment of the principal of the instrument at any time.The notes are not typically rated by credit rating agencies, but issuers of variable amount master demand notes must satisfy the same criteria as set forth above for issuers of commercial paper.If an issuer of a variable amount master demand note defaulted on its payment obligation, the Fund might be unable to dispose of the note because of the absence of a secondary market and might, for this or other reasons, suffer a loss to the extent of the default.The Fund invests in variable amount master demand notes only when the Advisor deems the investment to involve minimal credit risk. Exchange-Traded Funds and Other Investment Companies As a non-principal investment strategy, the Fund may invest from time to time in securities issued by exchange-traded funds and other investment companies within the limits prescribed by the Investment Company Act of 1940, as amended (the “1940 Act”).The Fund typically invests in money market mutual funds when the stock markets are expected to decline or when attractive equity investments are otherwise unavailable.The Fund may acquire exchange-traded funds and other mutual funds as a means of investing cash temporarily in instruments that may generate returns comparable to the Fund’s benchmark index.As a shareholder of another investment company, the Fund would bear, along with other shareholders, a pro-rata portion of the other investment company’s expenses, including advisory fees, and such fees and other expenses will be borne indirectly by the Fund’s shareholders.These expenses would be in addition to the advisory and other expenses that the Fund bears directly in connection with its own operations. The Fund may invest in investment companies or vehicles (such as exchange traded funds) that seek to track the composition and performance of a specific index.Investments in index-based investments are subject to the same risks as investments in the securities that comprise the index.Accordingly, the market price of index-based investments fluctuates in relation to changes in the value of the underlying portfolio of securities. Cash or Similar Investments; Temporary Strategies As a non-principal investment strategy, under normal market conditions, the Fund may invest up to 20% of its net assets in cash or similar short-term, investment grade securities such as U.S. government securities, repurchase agreements, commercial paper or certificates of deposit.In addition, in limited circumstances, to retain the flexibility to respond promptly to changes in market, economic or political conditions or in the case of unusually large cash inflows or redemptions, the Advisor may invest up to 100% of the Fund’s total assets in such investments.When the Fund takes a temporary position, the Fund may not achieve its investment objective. Table of Contents - SmallCap Value SAI B-6 Options As a non-principal investment strategy, the Fund may purchase put and call options for both hedging and speculative purposes.Option purchases by the Fund will not exceed 5% of its net assets.Such options may relate to particular securities or to various indices and may or may not be listed on a national securities exchange and issued by the Options Clearing Corporation.This is a highly specialized activity that entails greater than ordinary investment risks, including the complete loss of the amount paid as premiums to the writer of the option. Regardless of how much the market price of the underlying security or index increases or decreases, the option buyer’s risk is limited to the amount of the original investment for the purchase of the option. However, options may be more volatile than the underlying securities or indices, and therefore, on a percentage basis, an investment in options may be subject to greater fluctuation than an investment in the underlying securities.In contrast to an option on a particular security, an option on an index provides the holder with the right to make or receive a cash settlement upon exercise of the option.The amount of this settlement will be equal to the difference between the closing price of the index at the time of exercise and the exercise price of the option expressed in dollars, times a specified multiple. The Fund will engage in unlisted over-the-counter options only with broker-dealers deemed creditworthy by the Advisor.Closing transactions in certain options are usually effected directly with the same broker-dealer that effected the original option transaction.The Fund bears the risk that the broker-dealer will fail to meet its obligations.There is no assurance that a liquid secondary trading market exists for closing out an unlisted option position.Furthermore, unlisted options are not subject to the protections afforded purchasers of listed options by the Options Clearing Corporation, which performs the obligations of its members who fail to perform in connection with the purchase or sale of options. A call option gives the purchaser of the option the right to buy, and a writer the obligation to sell, the underlying security or index at the stated exercise price at any time prior to the expiration of the option, regardless of the market price of the security.The premium paid to the writer is in consideration for undertaking the obligations under the option contract. A put option gives the purchaser the right to sell the underlying security or index at the stated exercise price at any time prior to the expiration date of the option, regardless of the market price of the security or index.Put and call options purchased by the Fund will be valued at the last sale price or, in the absence of such a price, at the mean between bid and asked prices. The Fund may purchase put options on portfolio securities at or about the same time that the Fund purchases the underlying security or at a later time.By buying a put, the Fund limits the risk of loss from a decline in the market value of the security until the put expires.Any appreciation in the value of and yield otherwise available from the underlying security, however, will be partially offset by the amount of the premium paid for the put option and any related transaction costs.Call options may be purchased by the Fund in order to acquire the underlying security at a later date at a price that avoids any additional cost that would result from an increase in the market value of the security.A call option may also be purchased to increase the Fund’s return to investors at a time when the call is expected to increase in value due to anticipated appreciation of the underlying security.Prior to its expiration, a purchased put or call option may be sold in a “closing sale transaction” (a sale by the Fund, prior to the exercise of the option that the Fund has purchased, of an option of the same series), and profit or loss from the sale will depend on whether the amount received is more or less than the premium paid for the option plus the related transaction costs.In addition, the Fund may sell covered call options listed on a national securities exchange.Such options may relate to particular securities or to various indices.A call option on a security is covered if the Fund owns the security underlying the call or has an absolute and immediate right to acquire that security without additional cash consideration (or, if additional cash consideration is required, cash or cash equivalents in such amount as required are held in a segregated account by its custodian) upon conversion or exchange of other securities held by the Fund.A call option on an index is covered if the Fund maintains with its custodian cash or cash equivalents equal to the contract value.A call option is also covered if the Fund holds a call on the same security or index as the call written where the exercise price of the call held is (i)equal to or less than the exercise price of the call written; or (ii) greater than the exercise price of the call written provided the difference is maintained by the Fund in cash or cash equivalents in a segregated account with its custodian. The aggregate value of the Fund’s assets subject to covered options written by the Fund will not exceed 5% of the value of its net assets. Table of Contents - SmallCap Value SAI B-7 The Fund’s obligations under a covered call option written by the Fund may be terminated prior to the expiration date of the option by the Fund executing a closing purchase transaction, which is effected by purchasing on an exchange an option of the same series (i.e., same underlying security or index, exercise price and expiration date) as the option previously written.Such a purchase does not result in the ownership of an option.A closing purchase transaction will ordinarily be effected to realize a profit on an outstanding option, to prevent an underlying security from being called, to permit the sale of the underlying security or to permit the writing of a new option containing different terms.The cost of such a liquidation purchase plus transaction costs may be greater than the premium received upon the original option, in which event the Fund will have incurred a loss in the transaction.An option position may be closed out only on an exchange that provides a secondary market for an option of the same series.There is no assurance that a liquid secondary market on an exchange will exist for any particular option.A covered call option writer, unable to effect a closing purchase transaction, will not be able to sell an underlying security until the option expires or the underlying security is delivered upon exercise with the result that the writer in such circumstances will be subject to the risk of market decline during such period.The Fund will write an option on a particular security only if the Advisor believes that a liquid secondary market will exist on an exchange for options of the same series which will permit the Fund to make a closing purchase transaction in order to close out its position. By writing a covered call option on a security, the Fund foregoes the opportunity to profit from an increase in the market price of the underlying security above the exercise price except insofar as the premium represents such a profit, and it is not able to sell the underlying security until the option expires or is exercised or the Fund effects a closing purchase transaction by purchasing an option of the same series.Except to the extent that a written call option on an index is covered by an option on the same index purchased by the Fund, movements in the index may result in a loss to the Fund; however, such losses may be mitigated by changes in the value of securities held by the Fund during the period the option was outstanding.The use of covered call options will not be a primary investment technique of the Fund.When the Fund writes a covered call option, an amount equal to the net premium (the premium less the commission) received by the Fund is included in the liability section of the Fund’s statement of assets and liabilities.The amount of the liability will be subsequently marked-to-market to reflect the current value of the option written.The current value of the traded option is the last sale price or, in the absence of a sale, the average of the closing bid and asked prices.If an option expires on the stipulated expiration date or if the Fund enters into a closing purchase transaction, the Fund will realize a gain (or loss if the cost of a closing purchase transaction exceeds the net premium received when the option is sold) and the liability related to such option will be eliminated.Any gain on a covered call option on a security may be offset by a decline in the market price of the underlying security during the option period.If a covered call option on a security is exercised, the Fund may deliver the underlying security held by the Fund or purchase the underlying security in the open market.In either event, the proceeds of the sale will be increased by the net premium originally received, and the Fund will realize a gain or loss.Premiums from expired options written by the Fund and net gains from closing purchase transactions are treated as short-term capital gains for federal income tax purposes, and losses on closing purchase transactions are short-term capital losses. Table of Contents - SmallCap Value SAI B-8 As noted previously, there are several risks associated with transactions in options on securities and indices. These risks include (i) an imperfect correlation between the change in market value of the securities the Fund holds and the prices of options relating to the securities purchased or sold by the Fund; and (ii) the possible lack of a liquid secondary market for an option. A decision as to whether, when and how to use options involves the exercise of skill and judgment, and a transaction may be unsuccessful to some degree because of market behavior or unexpected events. Securities Lending As a non-principal investment strategy, the Fund may lend its portfolio securities to unaffiliated domestic broker-dealers and other institutional investors pursuant to agreements requiring that the loans be secured by collateral equal in value to at least the market value of the securities loaned.The Fund lends its portfolio securities in order to increase their return because of the interest and other income the Fund can earn from investing the collateral.During the term of such arrangements, the Fund will maintain such value by the daily marking-to-market of the collateral.Collateral for such loans may include cash, securities of the U.S. government, its agencies or instrumentalities, or an irrevocable letter of credit issued by a bank which meets the investment standards stated above under “Money Market Instruments,” or any combination thereof.There may be risks of delay in receiving additional collateral or in recovering the securities loaned or even a loss of rights in the collateral should the borrower of the securities fail financially.However, loans will be made only to borrowers deemed by the Advisor to be of good standing and when, in the Advisor’s judgment, the income to be earned from the loan justifies the attendant risks.When the Fund lends its securities, the Fund continues to receive interest or dividends on the securities loaned and may simultaneously earn interest on the investment of the cash collateral which will be invested in readily marketable, high-quality, short-term obligations.The Fund will be responsible for the risks associated with the investment of cash collateral, including the risk that the Fund may lose money on the investment or may fail to earn sufficient income to meet its obligations to the borrower.Dividends received by the Fund on the loaned securities are not eligible for the reduced rate of federal income tax applicable to “qualified dividends.”Although voting rights, or rights to consent, attendant to securities on loan pass to the borrower, such loans may be called at any time and will be called so that the securities may be voted by the Fund if a material event affecting the investment is to occur. The Fund’s securities lending agent is U.S. Bank, the Fund’s custodian.U.S. Bank receives a fee for its services as securities lending agent.Some of U.S. Bank’s services may be delegated to U.S. Bancorp Asset Management, Inc., an affiliate of the Fund’s custodian, transfer agent and administrator.Investments of the cash collateral received from borrowers of the Fund’s securities are made by U.S. Bancorp Asset Management, Inc. in accordance with applicable guidelines.The Fund has policies and procedures designed to ensure that securities are loaned only to qualified borrowers, that investments of the cash collateral are consistent with applicable guidelines, that the amount of cash collateral received is at least equal to the market value of the securities on loan (which are marked to market on a daily basis), and that the loans can be called on demand. It is anticipated that the cash collateral will be invested in the Mount Vernon Securities Lending Prime Portfolio, a money market mutual fund subject to Rule 2a-7 under the 1940 Act. The investment advisor to the Mount Vernon Securities Lending Prime Portfolio is U.S. Bank Asset Management, Inc. Borrowings As a non-principal investment strategy, the Fund may borrow money from banks to the extent allowed (as described below) to meet shareholder redemptions. Any borrowings by the Fund may not remain outstanding for more than 15 business days. If the securities held by the Fund should decline in value while borrowings are outstanding, the Fund’s net asset value will decline in value by proportionately more than the decline in value suffered by the Fund’s securities.As a result, the Fund’s net asset value may be subject to greater fluctuation until the borrowing is paid off.The Fund has established a line of credit with its custodian bank by which the Fund may borrow money for temporary or emergency purposes.The Fund may pledge assets to secure bank borrowings, which are limited to 33⅓% of the Fund’s total assets. Table of Contents - SmallCap Value SAI B-9 Illiquid Securities The Fund may hold up to 15% of the value of its net assets in illiquid securities. In general, illiquid securities are securities that cannot be sold or disposed of within seven days at their approximate market value.Securities that are not registered under the federal securities laws and cannot be sold to the U.S. public because of Securities and Exchange Commission regulations (known as “restricted securities”) generally are regarded as illiquid securities unless the Advisor determines otherwise.If the Fund should hold more than 15% of its net assets in illiquid securities, the Advisor will consider appropriate steps to protect maximum liquidity, including the orderly sale of illiquid securities.Please note that a considerable period may elapse between a decision to sell such securities and the time when such securities can be sold. If, during such a period, adverse market conditions were to develop, the Fund might obtain a less favorable price than prevailed when it decided to sell. Portfolio Turnover The portfolio turnover rate for the Fund is calculated by dividing the lesser of amounts of purchases or sales of portfolio securities for the reporting period by the monthly average value of the portfolio securities owned during the reporting period.The calculation excludes all securities, including options, whose maturities or expiration dates at the time of acquisition are one year or less.Portfolio turnover may vary greatly from year to year as well as within a particular year, and may be affected by cash requirements for redemption of shares and by requirements which enable the Fund to receive favorable tax treatment.Portfolio turnover will not be a limiting factor in making portfolio decisions, and the Fund may engage in short-term trading to achieve its investment objective. The Fund may sell a portfolio investment soon after its acquisition if the Advisor believes that such a disposition is consistent with attaining the investment objective of the Fund.Portfolio investments may be sold for a variety of reasons, such as a more favorable investment opportunity or other circumstances bearing on the desirability of continuing to hold such investments.A high rate of portfolio turnover (over 100%) may involve correspondingly greater transaction costs, which must be borne directly by the Fund and ultimately by its shareholders.High portfolio turnover may result in the realization of substantial net capital gains.To the extent short-term capital gains are realized, distributions attributable to such gains will be taxed at ordinary income rates (for noncorporate shareholders, currently as high as 35% but scheduled to increase to 39.6% for tax years beginning after December 31, 2012) for federal income tax purposes.The Fund anticipates it annual portfolio turnover rate will normally be less than 50%. INVESTMENT OBJECTIVE AND LIMITATIONS Investment Objective The investment objective of the Fund (to obtain long-term capital appreciation) cannot be changed without shareholder approval, which requires the approval of a “majority of the Fund’s outstanding voting securities,” as defined below. Table of Contents - SmallCap Value SAI B-10 Fundamental Investment Limitations The Fund is subject to the fundamental investment limitations enumerated in this subsection, which may be changed only by a vote of the holders of a majority of the Fund’s outstanding voting securities.A “majority of the outstanding voting securities” of the Fund means the lesser of (1) 67% of the shares of common stock of the Fund represented at a meeting at which the holders of more than 50% of the outstanding shares of the Fund are present in person or by proxy, or (2) more than 50% of the outstanding shares of the Fund. The Fund: 1.May not, with respect to 75% of its total assets, purchase the securities of any one issuer (except securities issued or guaranteed by the U.S. government, or its agencies or instrumentalities) if, as a result, (i) more than 5% of the Fund’s total assets would be invested in the securities of that issuer, or (ii) the Fund would hold more than 10% of the outstanding voting securities of that issuer. 2.May (i) borrow from banks for temporary or emergency purposes (but not for leveraging or the purchase of investments), and (ii) make other investments or engage in other transactions permissible under the 1940 Act, which may involve a borrowing, including borrowing through reverse repurchase agreements, provided that the combination of (i) and (ii)shall not exceed 33 1/3% of the value of the Fund’s total assets (including the amount borrowed), less the Fund’s liabilities (other than borrowings).If the amount borrowed at any time exceeds 33 1/3% of the Fund’s total assets, the Fund will, within three days thereafter (not including Sundays, holidays and any longer permissible period), reduce the amount of the borrowings such that the borrowings do not exceed 33 1/3% of the Fund’s total assets.The Fund may also borrow money from other persons to the extent permitted by applicable laws. 3.May not issue senior securities, except as permitted under the 1940 Act. 4.May not act as an underwriter of another issuer’s securities, except to the extent that the Fund may be deemed to be an underwriter within the meaning of the Securities Act of 1933, as amended, in connection with the purchase and sale of portfolio securities. 5.May not purchase or sell physical commodities unless acquired as a result of ownership of other securities or other instruments (but this shall not prevent the Fund from purchasing or selling options, futures contracts or other derivative instruments, or from investing in securities or other instruments backed by physical commodities). 6.May not make loans if, as a result, more than 33 1/3% of the Fund’s total assets would be lent to other persons, except through (i) purchases of debt securities or other debt instruments, or (ii) engaging in repurchase agreements. 7. May not purchase the securities of any issuer if, as a result, 25% or more of the Fund’s total assets would be invested in the securities of issuers, the principal business activities of which are in the same industry. 8.May not purchase or sell real estate, unless acquired as a result of ownership of securities or other instruments (but this shall not prohibit the Fund from purchasing or selling securities or other instruments backed by real estate or of issuers engaged in real estate activities). Table of Contents - SmallCap Value SAI B-11 With respect to Fundamental Investment Limitation No. 2, “any longer permissible period” means any longer period authorized by the SEC in accordance with Section 18(f)(1) of the 1940 Act and “applicable laws” means the Investment Company Act of 1940, as amended, any rule, regulation or exemptive order thereunder or SEC staff interpretation thereof. With respect to Fundamental Investment Limitation No. 3, the 1940 Act permits the Fund to enter into options, futures contracts, forward contracts, repurchase agreements and reverse repurchase agreements provided that these types of transactions are covered in accordance with SEC positions. With respect to Fundamental Investment Limitation No. 7, the Fund defines “industry” in accordance with the Global Industry Classification Standards (“GICS”), an industry classification system developed by S&P in collaboration with Morgan Stanley Capital International Barra (“MSCI”).GICS is comprised of 10 sectors, 24 industry groups, 68 industries and 154 sub-industries.A company is assigned to a single GICS sub-industry according to the definition of its principal business activity as determined by S&P and MSCI.Revenues are a significant factor in defining principal business activity; however, earnings analysis and market perception are also important criteria for classification.Each Fund may be concentrated in a sector but will not be concentrated in any industry. Non-Fundamental Investment Limitations The following are the Fund’s non-fundamental operating policies, which may be changed by the Company’s Board of Directors (the “Board”) without shareholder approval. The Fund may not: 1.Sell securities short, unless the Fund owns or has the right to obtain securities equivalent in kind and amount to the securities sold short, or unless it covers such short sale as required by the current rules and positions of the SEC or its staff, and provided that transactions in options, futures contracts, options on futures contracts, or other derivative instruments are not deemed to constitute selling securities short. 2.Purchase securities on margin, except that the Fund may obtain such short-term credits as are necessary for the clearance of transactions; and provided that margin deposits in connection with futures contracts, options on futures contracts, or other derivative instruments shall not constitute purchasing securities on margin. 3.Purchase securities of other investment companies except in compliance with the 1940 Act and applicable state law. 4.Make any loans, other than loans of portfolio securities, except through (i) purchases of debt securities or other debt instruments, or (ii) repurchase agreements. 5.Borrow money except from banks or through reverse repurchase agreements or mortgage dollar rolls. 6.Make any change in the Fund’s investment policy of investing at least 80% of its net assets in the investments suggested by the Fund’s name without first providing the Fund’s shareholders with at least a 60-day notice. The Fund’s non-fundamental investment policies listed above may be changed with the approval of the Board.Unless noted otherwise, if a percentage restriction set forth in the Fund’s Prospectus or this SAI is adhered to at the time of investment, a later increase or decrease in percentage resulting from a change in the Fund’s assets (i.e., due to cash inflows or redemptions) or in market value of the investment or the Fund’s assets will not constitute a violation of that restriction.This does not, however, apply to the borrowing policy set forth above. Table of Contents - SmallCap Value SAI B-12 For purposes of the Fund’s policy to invest a minimum percentage of its assets in investments suggested by the Fund’s name, “assets” is defined as net assets plus borrowings for investment purposes. NET ASSET VALUE Shares of the Fund are sold on a continual basis at the net asset value (“NAV”) next computed following receipt of an order in proper form by a dealer, the Fund’s distributor, Robert W. Baird & Co. Incorporated (the “Distributor”), or U.S. Bancorp Fund Services, LLC (the “Transfer Agent”).Shares of the Fund may be purchased or redeemed only on days the New York Stock Exchange (“NYSE”) is open. The NAV per share for each class of shares of the Fund is determined as of the close of regular trading on the NYSE (currently, 3:00 p.m., Central time), Monday through Friday, except on days the NYSE is not open.The NYSE is closed on the following holidays: New Year’s Day, Martin Luther King, Jr. Day, Presidents’ Day, Good Friday, Memorial Day, Independence Day, Labor Day, Thanksgiving Day, and Christmas Day.The NAV per share of the Fund is calculated separately for the Investor Class shares and Institutional Class shares by adding the value of all portfolio securities and other assets per class (including interest or dividends accrued, but not yet collected), subtracting the liabilities, and dividing the result by the number of outstanding shares of that class.The result, rounded to the nearest cent, is the NAV per share. When determining NAV, expenses are accrued and applied daily.Common stocks and other equity-type securities are valued at the last sales price on the national securities exchange (other than NASDAQ) on which such securities are primarily traded, and with respect to equity securities traded on NASDAQ, such securities are valued using the NASDAQ Official Closing Price.However, securities traded on a national securities exchange (including NASDAQ) for which there were no transactions on a given day, and securities not listed on a national securities exchange (including NASDAQ), are valued at the average of the most recent bid and asked prices.Debt securities are generally valued by an independent pricing service, which uses valuation methods such as matrix pricing and other analytical pricing models, as well as market transactions and dealer quotations.Debt securities purchased with a remaining maturity of 60 days or less are valued at acquisition cost plus or minus any amortized discount or premium.Investments in mutual funds are valued at their stated NAV.Any securities or other assets for which market quotations are not readily available or are not priced by an independent pricing service are valued at fair value as determined in good faith by the Advisor in accordance with procedures approved by the Board.In accordance with such procedures, the Advisor may use broker quotes or obtain prices from an alternative independent pricing service or, if the broker quotes or prices from an alternative independent pricing service are unavailable or deemed to be unreliable, fair value will be determined by a valuation committee of the Advisor.In determining fair value, the valuation committee takes into account all relevant factors and available information.Fair value pricing involves subjective judgments and there is no single standard for determining a security’s fair value.As a result, different mutual funds could reasonably arrive at a different fair value for the same security.It is possible that the fair value determined for a security is materially different from the value that could be realized upon the sale of that security or from the values that other mutual funds may determine. The calculation of the NAV of the Fund may not take place contemporaneously with the determination of the prices of portfolio securities used in such calculation.Events affecting the values of portfolio securities that occur between the time their prices are determined and 3:00 p.m. Central time, and at other times, may not be reflected in the calculation of NAV of the Fund. Table of Contents - SmallCap Value SAI B-13 ADDITIONAL PURCHASE AND REDEMPTION INFORMATION Fees for Certain Shareholder Services.Broker-dealers and other financial intermediaries may be paid by the Advisor, the Distributor or the Fund for advertising, distribution or shareholder services.These payments may be in addition to any amounts paid by the Fund under the distribution and shareholder servicing plan adopted by the Board (see “Distribution Plan,” below).Depending on the terms of the particular account, broker-dealers and other financial intermediaries also may charge their customers fees for automatic investment, redemption and other services provided.Such fees may include, for example, account maintenance fees, compensating balance requirements or fees based upon account transactions, assets or income.The intermediaries are responsible for providing information concerning these services and any charges to any customer who must authorize the purchase of Fund shares prior to such purchase. Suspension of Redemption Right.Under the 1940 Act, the Fund may suspend the right of redemption or postpone the date of payment for shares during any period when (a) trading on the NYSE is restricted by applicable rules and regulations of the SEC; (b) the NYSE is closed for other than customary weekend and holiday closings; (c) the SEC has by order permitted such suspension; or (d) an emergency exists as determined by the SEC.The Fund may also suspend or postpone the recording of the transfer of its shares upon the occurrence of any of the foregoing conditions. Redemption in Kind.The Company has filed an election pursuant to Rule 18f-1 under the 1940 Act which provides that the Fund is obligated to redeem shares solely in cash up to $250,000 or 1% of the NAV of the class of shares of the Fund being redeemed, whichever is less, for any one shareholder within a 90-day period.Any redemption beyond this amount may be made in assets other than cash.For federal income tax purposes, redemptions in kind are taxed in the same manner as redemptions made in cash. Involuntary Redemptions.In addition to the situations described in the Fund’s Prospectus under “General Transaction Policies,” the Fund may redeem shares involuntarily when appropriate under the 1940 Act, such as to reimburse the Fund for any loss sustained by reason of the failure of a shareholder to make full payment for shares purchased by the shareholder or to collect any charge relating to a transaction effected for the benefit of a shareholder which is applicable to Fund shares as provided in the Fund’s Prospectus. Exchange Privilege. By use of the exchange privilege, shareholders authorize the Transfer Agent to act on exchange instructions received in writing or by telephone from any person representing himself to be the shareholder, or, in some cases, the shareholder’s registered representative or account representative of record, and believed by the Transfer Agent to be genuine.The Transfer Agent’s records of such instructions are binding.The exchange privilege may be modified or terminated at any time upon notice to shareholders. Shares in the Fund from which the shareholder is withdrawing an investment will be redeemed at the NAV per share next determined on the date of receipt.Shares of the new mutual fund series of the Company into which the shareholder is investing will be purchased at the NAV per share next determined after acceptance of the request by the Fund’s Transfer Agent in accordance with the policies for accepting investments.Exchanges of shares will be available only in states where they may legally be made. Table of Contents - SmallCap Value SAI B-14 Automatic Investment Plan.The Investor Class and Institutional Class shares of the Fund offer an Automatic Investment Plan whereby a shareholder may automatically make purchases of shares of the Fund on a regular, monthly or quarterly basis ($100 minimum per transaction).Under the Automatic Investment Plan, a shareholder’s designated bank or other financial institution debits a preauthorized amount from the shareholder’s account each month or quarter and applies the amount to the purchase of Fund shares.The Automatic Investment Plan must be implemented with a financial institution that is a member of the Automated Clearing House.No service fee is currently charged by the Fund for participation in the Automatic Investment Plan. The Automatic Investment Plan permits an investor to use “Dollar Cost Averaging” in making investments.Instead of trying to time market performance, a fixed dollar amount is invested in Fund shares at predetermined intervals.This may help investors reduce their average cost per share because the agreed upon fixed investment amount allows more Fund shares to be purchased during periods of lower Fund share prices and fewer Fund shares to be purchased during periods of higher Fund share prices.In order to be effective, Dollar Cost Averaging should usually be followed on a sustained, consistent basis.Investors should be aware, however, that Fund shares bought using Dollar Cost Averaging are purchased without regard to their price on the day of investment or to market trends.Dollar Cost Averaging does not assure a profit and does not protect against losses in a declining market.In addition, while investors may find Dollar Cost Averaging to be beneficial, it will not prevent a loss if an investor ultimately redeems his Fund shares at a price that is lower than their purchase price. Systematic Withdrawal Plan.The Fund offers shareholders a Systematic Withdrawal Plan, which allows a shareholder who owns shares of the Fund worth at least $5,000 at current NAV at the time the shareholder initiates the Systematic Withdrawal Plan to designate that a fixed sum ($50 minimum per transaction) be distributed to the shareholder or as otherwise directed at regular intervals. In-Kind Payments.Payment for shares of the Fund may, in the discretion of the Fund, be made in the form of securities that are permissible investments for the Fund as described in its Prospectus.For further information about this form of payment, contact the Fund (toll-free) at 1-866-44BAIRD.In connection with an in-kind securities payment, the Fund will require, among other things, that the securities be valued on the day of purchase in accordance with the pricing methods used by the Fund; that the Fund receives satisfactory assurances that it will have good and marketable title to the securities received by it; that the securities be in proper form for transfer to the Fund; that adequate information be provided to the Fund concerning certain tax matters relating to the securities; and that the amount of the purchase be at least $1,000,000. Individual Retirement Accounts (Investor Class Only).The Company has a plan (the “Traditional IRA”) available for use by individuals with earned income who wish to use shares of the Fund as a funding medium for individual retirement saving.However, except for rollover contributions, an individual who has attained, or will attain, age 70 ½ before the end of the taxable year may only contribute to a Traditional IRA for his or her non-working spouse under age 70 ½. The Company also has available a Roth Individual Retirement Account (the “Roth IRA”) for retirement saving for use by individuals with earned income.For 2012, a single individual with adjusted gross income of up to $125,000 may contribute to a Roth IRA (for married couples filing jointly, the adjusted gross income limit is $183,000), and contributions may be made even after the Roth IRA owner has attained age 70 ½, as long as the account owner has earned income. The Company permits certain employers (including self-employed individuals) to make contributions to employees’ Traditional IRAs if the employer establishes a Simplified Employee Pension (“SEP”) plan. Table of Contents - SmallCap Value SAI B-15 Savings Incentive Match Plan for Employees of Small Employers (Investor Class Only).The Company also has available a simplified tax-favored retirement plan for employees of small employers (a “SIMPLE IRA Plan”).If an employer establishes a SIMPLE IRA Plan, contributions under the SIMPLE IRA Plan are made to eligible employees’ SIMPLE Individual Retirement Accounts (“SIMPLE IRAs”).Each eligible employee may choose to defer a percentage of his or her pre-tax compensation to the employee’s SIMPLE IRA.The employer must generally make an annual matching contribution to the SIMPLE IRA of each eligible employee equal to the employee’s salary reduction contributions, up to a limit of 3% of the employee’s compensation.Alternatively, the employer may make an annual non-discretionary contribution to the SIMPLE IRA of each eligible employee equal to 2% of each employee’s compensation. In the SIMPLE IRA Plan and in Traditional and Roth IRAs, distributions of net investment income and net capital gains will be automatically reinvested. The foregoing brief descriptions are not complete or definitive explanations of the SIMPLE IRA Plan, the Traditional IRA, or the Roth IRA available for investment in the Funds.Any person who wishes to establish a retirement plan account may do so by contacting the Funds (toll-free) at 1-866-44BAIRD.The complete plan documents and applications will be provided to existing or prospective shareholders upon request, without obligation.The Company recommends that investors consult their attorneys or tax advisors to determine if the retirement programs described herein are appropriate for their needs. DESCRIPTION OF SHARES The Company’s Articles of Incorporation authorize the Board to issue an indefinite number of shares of common stock, $.01 par value per share, which is classified into a total of eight series (including the Fund) (each, a “series”).Each series (including the Fund) is divided into two classes designated as Investor Class shares and Institutional Class shares (each, a “Class”), each consisting of an indefinite number of shares. The remaining series of common stock representing interests in seven other investment portfolios are described in separate SAIs.The Board may classify or reclassify any particular class of shares into one or more additional series or classes.Each share of common stock of each class is entitled to one vote, and each share is entitled to participate equally in distributions of net investment income and net capital gains by the respective class of shares and in the residual assets of the respective class in the event of liquidation.However, each class of shares bears its own expenses, and the Investor Class has exclusive voting rights on matters pertaining to the distribution and shareholder servicing plan (see “Distribution Plan,” below). ADDITIONAL INFORMATION CONCERNING TAXES The Fund intends to qualify as a regulated investment company under Subchapter M of the Internal Revenue Code of 1986, as amended (the “Code”), and to distribute its income to shareholders each year, so that the Fund itself generally will be relieved of federal income and excise taxes.However, if the Fund were to fail to qualify as a regulated investment company and was unable to obtain relief from such failure: (1) the Fund would be taxed at regular corporate rates without any deduction for distributions to shareholders; and (2) shareholders would be taxed as if they received dividends from a corporation, although corporate shareholders could be eligible for the dividends received deduction.This taxation would increase the cost of investing in the Fund for shareholders and would make it more economical for shareholders to invest directly in securities held by the Fund instead of investing indirectly in such securities through the Fund. Table of Contents - SmallCap Value SAI B-16 Under recent legislation known as the Foreign Account Tax Compliance Act (“FATCA”), beginning in 2014 the United States will impose a 30% withholding tax on certain payments made to certain foreign entities.This withholding tax could affect the Fund’s return on its investments in foreign securities and affect a shareholder’s return if the shareholder holds its Fund shares through a foreign intermediary subject to FATCA. The Fund is required to report to the IRS the cost basis of shares when a shareholder redeems shares.This reporting requirement does not apply to shares held through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account. The cost basis of a share is generally its purchase price adjusted for distributions, returns of capital, and other corporate actions.Cost basis is used to determine whether the redemption of a share results in a gain or loss.If you redeem shares during any year, then the Fund will report the gain/loss, cost basis, and holding period of such shares to the IRS and you on Consolidated Form 1099. A cost basis method is the method by which the Fund determines which specific shares are deemed to be sold when a shareholder sells less than its entire position in the Fund and has made multiple purchases of Fund shares on different dates at differing net asset values.If a shareholder does not affirmatively elect a cost basis method, the Fund will use the average cost method, which averages the basis of all Fund shares in an account regardless of holding period, and shares sold or transferred are deemed to be those with the longest holding period first.Each shareholder may elect in writing (and not over the telephone) any alternate IRS-approved cost basis method to calculate the cost basis in its shares.The default cost basis method applied by the Fund or the alternate method elected by a shareholder may not be changed after the settlement date of a sale of Fund shares. If you hold Fund shares through a financial intermediary (or another nominee), please contact that broker or nominee with respect to the reporting of cost basis and available elections for your account. You are encouraged to consult your tax adviser regarding the application of these cost basis reporting rules and, in particular, which cost basis calculation method you should elect. MANAGEMENT OF THE COMPANY Under the laws of the State of Wisconsin, the business and affairs of the Company (including the Fund) are managed under the direction of the Board.The Board is responsible for acting on behalf of the shareholders. The Company does not normally hold shareholders’ meetings except when required by the 1940 Act or other applicable law. Board Leadership Structure The Board is comprised of four Independent Directors – John W. Feldt, Frederick P. Stratton, Jr., Marlyn J. Spear and G. Frederick Kasten, Jr. – and one Interested Director – Cory L. Nettles.Mr. Kasten, an Independent Director, serves as Chairman of the Board.The Board has established two standing committees – the Audit Committee and the Nominating Committee.Mr. Feldt, an Independent Director, serves as Chairman of the Audit Committee.The Audit Committee and the Nominating Committee are each comprised entirely of Independent Directors.In accordance with the fund governance standards prescribed by the SEC under the 1940 Act, the Independent Directors on the Nominating Committee select and nominate all candidates for Independent Director positions. Table of Contents - SmallCap Value SAI B-17 Each Director was appointed to serve on the Board because of his or her experience, qualifications, attributes and/or skills as set forth in the subsection “Director Qualifications,” below.The Board reviews its leadership structure regularly.The Board believes that its leadership structure is appropriate and effective in light of the size of the Company, the nature of its business and industry practices. The Board’s role is one of oversight rather than management.The Board’s committee structure assists with this oversight function.The Board’s oversight extends to the Fund’s risk management processes.Those processes are overseen by Fund officers, including the President, Treasurer, Secretary and Chief Compliance Officer (“CCO”), who regularly report to the Board on a variety of matters at Board meetings. The Advisor reports to the Board, on a regular and as-needed basis, on actual and possible risks affecting the Funds and the Company as a whole.The Advisor reports to the Board on various elements of risk, including investment, credit, liquidity, valuation, operational and compliance risks, as well as any overall business risks that could impact the Funds. The Board has appointed the CCO who reports directly to the Independent Directors and participates in the Board’s regular meetings.In addition, the CCO presents an annual report to the Board in accordance with the Fund’s compliance policies and procedures.The CCO, together with other Fund officers, regularly discusses risk issues affecting the Company during Board meetings.The CCO also provides updates to the Board on the operation of the Fund’s compliance policies and procedures and on how these procedures are designed to mitigate risk.Finally, the CCO and/or representatives of the Advisor’s legal department report to the Board in the event any material risk issues arise in between Board meetings. Directors and Officers Directors and officers of the Company, together with information as to their principal business occupations during the last five years and other information, are shown in the following table.Each officer and Director holds the same positions with the Company and each Fund. Name, Address and Age (as of 12/31/11) Position(s) Held with the Company Term of Office and Length of Time Served Principal Occupation(s) During Past 5 Years Number of Portfolios in Fund Complex Overseen by Director Other Directorships Held by Director Independent Directors G . Frederick Kasten, Jr. c/o Robert W. Baird & Co. Incorporated 777 East Wisconsin Avenue Milwaukee, WI53202 Age:72 Independent Director and Chairman Indefinite; Since September 2000 Retired; Chairman, the Advisor (January 2000-December 2005); Chairman and CEO, the Advisor (January 1998-January 2000); President, Chairman and CEO, the Advisor (June 1983-January 1998); President, the Advisor (January 1979-January 1983). 8 None. Table of Contents - SmallCap Value SAI B-18 Name, Address and Age (as of 12/31/11) Position(s) Held with the Company Term of Office and Length of Time Served Principal Occupation(s) During Past 5 Years Number of Portfolios in Fund Complex Overseen by Director Other Directorships Held by Director John W. Feldt c/o University of Wisconsin Foundation 1848 University Avenue Madison, WI53726 Age:69 Independent Director Indefinite; Since September Retired; Senior Vice President-Finance, University of Wisconsin Foundation (1985-2006); Vice President-Finance, University of Wisconsin Foundation (1980-1985); Associate Director, University of Wisconsin Foundation (1967-1980). 8 Director of Thompson Plumb Funds, Inc., a mutual fund complex (3 portfolios). Frederick P. Stratton, Jr. 10134 N. Port Washington Road, #2B Mequon, WI 53092 Age:72 Independent Director Indefinite; Since May Retired; Chairman Emeritus, Briggs & Stratton Corporation, a manufacturing company, since 2003; Chairman of the Board, Briggs & Stratton Corporation (2001-2002); Chairman and CEO, Briggs & Stratton Corporation (1986-2001). 8 Director of Weyco Group, Inc., a men’s footwear distributor; Director of Wisconsin Energy Corporation and its subsidiaries, Wisconsin Electric Power Company and Wisconsin Gas LLC. Marlyn J. Spear, CFA c/o Robert W. Baird & Co. Incorporated 777 East Wisconsin Avenue Milwaukee, WI53202 Age: 58 Independent Director Indefinite; Since January Chief Investment Officer, Building Trades United Pension Trust Fund, since July 1989; Investment Officer, Northwestern Mutual Financial Network (1988-1989); Assistant Vice President, Firstar Trust Company (1978-1987); Financial Analyst, Harco Holdings, Inc. (1976-1978). 8 Management Trustee of AFL-CIO Housing Investment Trust, a mutual fund complex (1 portfolio). Table of Contents - SmallCap Value SAI B-19 Name, Address and Age (as of 12/31/11) Position(s) Held with the Company Term of Office and Length of Time Served Principal Occupation(s) During Past 5 Years Number of Portfolios in Fund Complex Overseen by Director Other Directorships Held by Director Interested Director Cory L. Nettles* Generation Growth Capital, Inc. 411 East Wisconsin Avenue, Suite 1710 Milwaukee, WI 53202 Age: 41 Interested Director Indefinite; Since January Managing Director, Generation Growth Capital, Inc., a private equity fund, since March 2007; Of Counsel, Quarles & Brady LLP, a law firm, since January 2005; Secretary, Wisconsin Department of Commerce (January 2003- January 2005). 8 Director of Weyco Group, Inc., a men’s footwear distributor. * Mr. Nettles is considered an “interested person” of the Company (as defined in the 1940 Act) because of his association with the law firm, Quarles & Brady LLP, which provides legal services to the Advisor.The legal services that Quarles & Brady LLP has provided to the Advisor include litigation, real estate, trademark and miscellaneous securities related matters that did not relate to the Company or the Funds.Mr. Nettles also serves as a senior advisor to Baird Private Equity, a division of the Advisor. Officers Name, Address and Age (as of 12/31/11) Position(s) Held with the Company Term of Office and Length of Time Served Principal Occupation(s) During Past 5 Years Mary Ellen Stanek 777 East Wisconsin Avenue Milwaukee, WI53202 Age:55 President Re-elected by Board annually; Since September 2000 Managing Director, the Advisor, and Chief Investment Officer, Baird Advisors, a department of the Advisor, since March 2000 Charles B. Groeschell 777 East Wisconsin Avenue Milwaukee, WI53202 Age: 58 Vice President Re-elected by Board annually; Since January 2010 Managing Director, the Advisor, and Senior Portfolio Manager, Baird Advisors, a department of the Advisor, since February 2000 Todd S. Nichol 777 East Wisconsin Avenue Milwaukee, WI53202 Age: 49 Vice President, Chief Compliance Officer and AML Compliance Officer Re-elected by Board annually; Since August 2004 Chief Compliance Officer, the Advisor since October 2004; Assistant Compliance Director, the Advisor since August 2002; Senior Vice President, the Advisor since January 2005; AML Compliance Officer, the Advisor since February 2012; First Vice President, the Advisor (January 2004 – January 2005) Heidi Schneider 777 East Wisconsin Avenue Milwaukee, WI 53202 Age: 40 Vice President Re-elected by Board annually; Since August 2010 Senior Vice President, the Advisor since September 2007; Controller, the Advisor (April 1997-September 2007) Table of Contents - SmallCap Value SAI B-20 Name, Address and Age (as of 12/31/11) Position(s) Held with the Company Term of Office and Length of Time Served Principal Occupation(s) During Past 5 Years Dominick P. Zarcone 777 East Wisconsin Ave Milwaukee, WI 53202 Age: 53 Treasurer Re-elected by the Board annually; Since March 2011 Chief Financial Officer, the Advisor, since March 2011; Chief Operating Officer–Investment Banking, the Advisor (June 2004 –March 2011); Managing Director, the Advisor since February 1995 Charles M. Weber 777 East Wisconsin Avenue Milwaukee, WI 53202 Age:48 Secretary Re-elected by Board annually; Since September 2005 Managing Director, the Advisor since January 2009; Senior Vice President, the Advisor (July 2005 – December 2008); Associate General Counsel, the Advisor since July 2005; Partner, Quarles & Brady LLP, a law firm (October 1998 – June 2005) Dustin J. Hutter 777 East Wisconsin Ave Milwaukee, WI 53202 Age: 35 Assistant Treasurer Re-elected by the Board annually; Since February 2011 Senior Vice President, the Advisor since January 2011; First Vice President, the Advisor (January 2008 –December 2010); Vice President, the Advisor (January 2006 –December 2007); Assistant Controller, the Advisor since January 2006 Andrew D. Ketter 777 East Wisconsin Ave Milwaukee, WI 53202 Age: 37 Assistant Secretary Re-elected by the Board annually; Since February 2011 First Vice President and Associate General Counsel, the Advisor since September 2010; Associate, Quarles & Brady LLP, a law firm (September 2002 – August 2010) Director Qualifications The following is a brief discussion of the experience, qualifications, attributes and/or skills that led to the Board’s conclusion that each individual identified below is qualified to serve as a Director of the Company. John W. Feldt.Mr. Feldt has served as a Director of the Company since September 2000.He serves as an independent director of Thompson Plumb Funds, Inc., a mutual fund complex with three portfolios.He also served as an independent trustee of Nakoma Mutual Funds, a mutual fund complex with one portfolio, from March 2006 to November 2011.While employed with the University of Wisconsin Foundation, Mr. Feldt served as Senior Vice President-Finance from 1985 to 2006, as Vice President-Finance from 1980 to 1985 and as Associate Director from 1967 to 1980.Through his board experience with mutual funds and his business experience, Mr. Feldt is experienced with financial, accounting, regulatory and investment matters. Frederick P. Stratton, Jr.Mr. Stratton has served as a Director of the Company since May 2004.He also serves as an independent director of Weyco Group, Inc., a men’s footwear distributor, and Wisconsin Energy Corporation and its subsidiaries, Wisconsin Electric Power Company and Wisconsin Gas LLC.Mr. Stratton has served as Chairman Emeritus of Briggs & Stratton Corporation, a manufacturing company, since 2003.At Briggs & Stratton Corporation, he also served as Chairman from 2001 to 2002 and Chairman and CEO from 1986 to 2001.While at Briggs & Stratton Corporation, Mr. Stratton had management responsibilities for the company’s retirement trust assets.In addition, prior to joining Briggs & Stratton Corporation, he spent eight years as an investment analyst and was a CFA charterholder.Through his board experience with mutual funds and public companies and his business experience, Mr. Stratton is experienced with financial, accounting, regulatory and investment matters. Table of Contents - SmallCap Value SAI B-21 Marlyn J. Spear, CFA.Ms. Spear has served as a Director of the Company since January 2008.She serves as Management Trustee of AFL-CIO Housing Investment Trust, a mutual fund complex with one portfolio.Ms. Spear has served as Chief Investment Officer of the Building Trades United Pension Trust Fund since July 1989.She served as Investment Officer of Northwestern Mutual Financial Network from 1988 to 1989, as Assistant Vice President of Firstar Trust Company from 1978 to 1987 and as Financial Analyst of Harco Holdings, Inc. from 1976 to 1978.Ms. Spear has earned the Chartered Financial Analyst designation.Through her experience as a director and trustee of mutual funds and her business experience, Ms. Spear is experienced with financial, accounting, regulatory and investment matters. G. Frederick Kasten, Jr.Mr. Kasten has served as a Director and Chairman of the Company since September 2000.He also served as an independent director of Regal-Beloit Corporation, a manufacturing company from 1995 to 2011.Mr. Kasten has held numerous positions with the Advisor including Chairman from January 2000 to December 2005, Chairman and CEO from January 1998 to January 2000, President, Chairman and CEO from June 1983 to January 1998, and President from January 1979 to January 1983.Through his board experience with mutual funds and public companies and his business experience, Mr. Kasten is experienced with financial, accounting, regulatory and investment matters. Cory L. Nettles.Mr. Nettles has served as a Director of the Company since January 2008.He serves as an independent director of Weyco Group, Inc., a men’s footwear distributor.He also served as director of The PrivateBank, a financial institution from January 2007 to October 2010.Mr. Nettles has served as Managing Director of Generation Growth Capital, Inc., a private equity fund, since March 2007.He is also Of Counsel at Quarles & Brady LLP, a law firm, since January 2005 and serves as a senior advisor to Baird Private Equity, a division of the Advisor.Mr. Nettles served as Secretary of the Wisconsin Department of Commerce from January 2003 to January 2005.Through his experience with investment funds and public companies, his employment experience and his legal training and practice, Mr. Nettles is experienced with financial, accounting, legal, regulatory and investment matters. Board Committees The Board has two standing committees — an Audit Committee and a Nominating Committee.The Audit Committee is responsible for advising the full Board with respect to accounting, auditing and financial matters affecting the Company and meets at least semi-annually.During the fiscal year ended December 31, 2011, the Audit Committee met two times.John W. Feldt, Marlyn J. Spear and Frederick P. Stratton, Jr., all of whom are Independent Directors, comprise the Audit Committee. The Nominating Committee is responsible for seeking and reviewing candidates for consideration as nominees to serve as Directors of the Company and meets as often as it deems necessary.During the fiscal year ended December 31, 2011, the Nominating Committee met once.John W. Feldt, Marlyn J. Spear and Frederick P. Stratton, Jr., all of whom are Independent Directors, comprise the Nominating Committee.The Nominating Committee will consider properly qualified candidates for the Board submitted by shareholders.Shareholders who wish to recommend a Director nominee may do so by submitting the appropriate information about the candidate to the Company’s Secretary. A Valuation Committee, which is not comprised of members of the Board, was established by the Board.The Valuation Committee is responsible for (1)monitoring the valuation of Fund securities and other investments; and (2)as required, determining the fair value of securities and other investments of the Funds when market prices are not readily available or are deemed to be inaccurate or prices are not otherwise provided by a third-party pricing service approved by the Board or an independent dealer, after considering all relevant factors.The Valuation Committee’s fair value determinations are subsequently reported to the Board. The Valuation Committee meets as necessary when a price is not readily available.During the fiscal year ended December 31, 2011, the Valuation Committee met three times.The Valuation Committee consists of: Dominick P. Zarcone, Treasurer; Mary Ellen Stanek, President; Dustin J. Hutter, Assistant Treasurer; Patrick S. Lawton, Managing Director of the Advisor; Mark A. Roble, Managing Director of the Advisor; Jay E. Schwister, Managing Director of the Advisor; Gary A. Elfe, Managing Director of the Advisor; Kenneth Hemauer, Senior Vice President of the Advisor; and Todd A. Nichol, Chief Compliance Officer. Table of Contents - SmallCap Value SAI B-22 Board Compensation With respect to fiscal year 2011, each Director received an annual fee of $40,000, plus $5,000 per Board meeting attended ($2,500 per meeting attended by telephone), plus reimbursement for travel and other related expenses incurred in connection with attendance at such meetings.The Fund had not commenced operations prior to December 31, 2011 and, therefore, did not pay any compensation to the Directors.Committee members do not receive additional compensation for committee meetings attended.Officers of the Company receive no compensation or expense reimbursement from the Funds or the Advisor for serving in such capacity, except that the Advisor pays compensation to Todd S. Nichol for his services as Chief Compliance Officer of the Funds.Neither the Company nor the Funds maintain any deferred compensation, pension or retirement plans, and no pension or retirement benefits are accrued as part of Company or Fund expenses.For the fiscal year ended December 31, 2011, the Directors received the following compensation: Name of Director Total Compensation from Fund Complex Paid to Directors(1) John W. Feldt G. Frederick Kasten, Jr. Marlyn J. Spear Frederick P. Stratton, Jr. Cory L. Nettles Compensation shown in the above table this column represents compensation paid directly by two of the other series of the Company.For fiscal 2011, compensation received by the Directors for overseeing all series of the Company, including the other funds within the Fund Complex (not discussed in this SAI), totaled $60,000 for John W. Feldt, $60,000 for G. Frederick Kasten, Jr., $60,000 for Marlyn J. Spear, $60,000 for Frederick P. Stratton, Jr., and $57,500 for Cory L. Nettles. Board Ownership of the Fund and Fund Complex As of December 31, 2011, the Directors did not beneficially own any shares of the Fund because it was not offered for sale until the date of this SAI and owned the following amounts (by dollar range) in the Fund Complex (Note: the Directors only own Institutional Class shares): Name of Director SmallCap Value Fund Aggregate Dollar Range of Equity Securities Beneficially Owned in All Registered Investment Companies Overseen by Director in Family of Investment Companies John W. Feldt None Over $100,000 Marlyn J. Spear None Over $100,000 Frederick P. Stratton, Jr. None Over $100,000 G. Frederick Kasten, Jr. None Over $100,000 Cory L. Nettles None Over $100,000 Table of Contents - SmallCap Value SAI B-23 CONTROL PERSONS AND PRINCIPAL SHAREHOLDERS As of April 27, 2012, Robert W. Baird & Co. Incorporated, 777 East Wisconsin Avenue, Milwaukee, Wisconsin 53202, was the sole shareholder of the Fund, owning Institutional Class shares. Any person that beneficially owns more than 25% of the outstanding shares of the Fund or a Class may be considered a “controlling person” of the Fund or Class.Shareholders with a controlling interest could affect the outcome of proxy voting or the direction of management of the Fund. As of April 27, 2012, the officers and Directors of the Company did not own any shares of the Fund. PORTFOLIO TRANSACTIONS Subject to the general supervision of the Board, the Advisor is responsible for, makes decisions with respect to, and places orders for all purchases and sales of portfolio securities for the Fund. Equity securities are generally bought and sold in brokerage transactions placed on U.S. stock exchanges or in the over-the-counter market in exchange for negotiated brokerage commissions.Accordingly, the cost of transactions may vary among different brokers.With respect to over-the-counter transactions, the Advisor will normally deal directly with dealers who make a market in the securities involved except in those circumstances where better prices and execution are available elsewhere. Fixed income securities purchased and sold by the Fund are generally traded in the over-the-counter market on a net basis (i.e., without commission) through dealers, or otherwise involve transactions directly with the issuer of an instrument.The cost of securities purchased from underwriters includes an underwriting commission or concession, and the prices at which securities are purchased from and sold to dealers include a dealer’s mark-up or mark-down. The Fund may participate, if and when practicable, in bidding for the purchase of portfolio securities directly from an issuer in order to take advantage of the lower purchase price available to members of a bidding group.The Fund will engage in this practice, however, only when the Advisor, in its sole discretion, believes such practice to be in the Fund’s interests. The investment advisory agreement between the Company and the Advisor provides that, in executing portfolio transactions and selecting brokers or dealers, the Advisor will seek to obtain the most favorable prices and at reasonable commission rates.In assessing the best overall terms available for any transaction, the Advisor shall consider factors it deems relevant, including the breadth of the market in the security, the price of the security, the financial condition and execution capability of the broker or dealer, and the reasonableness of the commissions, if any, both for the specific transaction and on a continuing basis.In addition, as permitted by Section 28(e) of the Securities Exchange Act of 1934, the Agreement authorizes the Advisor to cause the Fund to pay commissions for research and brokerage services, a practice commonly referred to as “soft dollars.”The Advisor has adopted a soft dollar policy requiring it to undertake a three-step analysis to determine whether a research product or service falls within the Section 28(e) safe harbor.First, the Advisor must determine whether the product or service constitutes eligible research services under Section 28(e).Second, the Advisor must determine whether the product or service actually provides lawful and appropriate assistance in the performance of the Advisor’s investment decision-making responsibilities.Third, the Advisor must make a good faith determination that the amount of the commissions paid by the Fund and other clients of the Advisor is reasonable in light of the value of the research and brokerage products and services provided by the broker-dealer effecting the transaction. The types of research services that generally are considered eligible under Section 28(e) and that provide lawful and appropriate assistance to the Advisor in performing its investment decision-making responsibilities may consist of advice, either directly or through publications or writings, as to the value of securities or the advisability of purchasing or selling securities; or analyses and reports concerning issuers, industries, securities, economic factors and trends, portfolio strategy, as well as political factors and other topics related to securities and financial markets.Typical items that qualify as eligible research include: research reports analyzing the historical or prospective performance of a particular company or stock; discussions with research analysts regarding the advisability of investing in securities; meetings with corporate executives arranged by a broker-dealer to obtain oral reports on the performance of a company; seminars and conferences to the extent they provide substantive content relating to issuers, industries or securities; portfolio analysis software; financial, trade, industry and investment-related publications marketed to a narrow audience; and market, economic, political, company-specific and other data providing substantive content.The research services may be proprietary research offered by the broker or dealer executing a trade or research offered by third parties through the executing broker or dealer.The Advisor has determined that all of the research products and services purchased through the use of commissions paid out of the Funds’ and other clients’ accounts constitute eligible research services under Section 28(e), and provide lawful and appropriate assistance to the Advisor in the performance of its investment decision-making responsibilities with respect to those accounts. Table of Contents - SmallCap Value SAI B-24 Most of the brokerage commissions to be incurred by the Fund are expected to be paid to brokers and dealers who provide research services to the Advisor.The brokerage commissions on stock trades are expected to amount to an average of $.05 per share.The Advisor believes that the brokerage commissions to be paid by the Fund will be reasonable in light of the quality of the execution and research services received.The Advisor generally does not have any directed brokerage or other formal arrangements with brokers or dealers under which the Advisor directs or specifically allocates a certain level of trading activity.Rather, various portfolio managers and research analysts employed by the Advisor regularly cast votes for broker-dealers based on the nature and quality of the research services they provide, and the Advisor’s managed account trading desk takes those votes into consideration, as part of the Advisor’s obligation to seek best execution, in selecting brokers and dealers to execute portfolio transactions for the Fund and the Advisor’s other managed accounts.However, in the case of research services currently provided by International Strategy & Investment Group (“ISI”), the Advisor attempts to provide a specific level of annual commissions to a particular broker-dealer as consideration for the receipt of such services.The services provided by ISI involve third party research data, reports and analyses on economic and market trends at a budgeted annual commission level of $40,000.These commissions may be paid by the Fund, as well as the Baird LargeCap and MidCap Funds and other accounts managed by the Advisor. In addition, the Advisor has two arrangements involving the use of brokerage commissions to pay for research services provided by third party research firms.Under an arrangement with Market Trends Investors (“MTI”), MTI provides research and analysis on macroeconomic conditions, trends and movements, sector trend and rotation analyses and weekly communications with and direct access upon request to MTI analysts. The cost of MTI’s research is $30,000 per year.The Advisor pays for a portion of MTI’s research in hard dollars. Under an arrangement with Cornerstone Analytics (“Cornerstone”), Cornerstone provides macro-level analytics for energy prices, including political and governmental analysis.The cost of Cornerstone’s research is $5,000 per year. The Advisor pays for the research provided by each of MTI and Cornerstone not paid by the Advisor in hard dollars by placing trades with a broker-dealer (currently, BNY Convergex and Knight Securities) that takes responsibility for paying MTI and Cornerstone, respectively.The broker-dealer allocates $0.035 for each $0.05 in commissions paid by the Fund and other accounts managed by the Advisor toward payment for these research services. Table of Contents - SmallCap Value SAI B-25 Some broker-dealers indicate the amount of commissions they expect to receive in exchange for the provision of a particular research service.Although the Advisor does not agree to direct a specific amount of commissions to a firm in that circumstance, it maintains an internal procedure to identify the broker-dealers that provide the Advisor with research services and the value of those research services, and seeks to direct sufficient commissions to ensure the continued receipt of research services it feels are valuable. Supplementary research information so received is in addition to, and not in lieu of, services required to be performed by the Advisor and does not reduce the advisory fees payable to it by the Fund.The Board will periodically review the commissions paid by the Fund to consider whether the commissions paid over representative periods of time appear to be reasonable in relation to the benefits inuring to the Fund.Research services furnished by firms through which the Fund effects its securities transactions may be used by the Advisor in servicing all of its accounts; not all of such services may be used by the Advisor in connection with the Fund.It is possible that certain of the supplementary research or other services received will primarily benefit one or more other accounts for which investment discretion is exercised.Conversely, the Fund may be the primary beneficiary of the research or services received as a result of portfolio transactions effected for such other account(s). Brokerage may not be allocated based on the sale of Fund shares.The Board, including a majority of the Independent Directors, has adopted policies and procedures designed to ensure that the selection of brokers is not influenced by considerations about the sale of Fund shares. Portfolio securities will not be purchased from or sold to (and savings deposits will not be made in and repurchase and reverse repurchase agreements will not be entered into with) the Advisor, or an affiliated person of the Advisor (as such term is defined in the 1940 Act), acting as principal.However, pursuant to SEC rules, the Fund may engage the Advisor or an affiliate of the Advisor to act as broker in connection with purchases or sales of portfolio securities effected on an agency basis but has no current intention to do so.The Fund will not purchase securities during the existence of any underwriting or selling group relating thereto of which the Advisor or an affiliated person is a member, except to the extent permitted by the SEC. The Advisor manages numerous accounts in addition to the Fund and many of those accounts hold and invest in the same securities as the Fund.The Advisor allocates investment opportunities across the Fund and its other similarly managed accounts in a fair and equitable manner, with no account(s) being favored over others.In making investment allocations, the Advisor considers the clients’ investment goals and restrictions, uninvested cash, sector and issuer diversification, anticipated cash flows, risk tolerances, portfolio size and other relevant factors.The Fund generally does not invest in initial public offerings of equity securities, so allocations of new issues are usually not required. The Advisor may, when appropriate, aggregate purchases or sales of securities and allocate such trades among multiple client accounts, including the Fund.The Advisor will aggregate orders when it believes it will be advantageous to do so, such as the possibility of obtaining more favorable execution and prices.However, in some instances, bunching an order for the Fund with orders for other client accounts may adversely affect the price paid or received by the Fund or the size of the position obtained or sold by the Fund because the Fund’s order is being shared with other accounts.Aggregated orders that can only be partially filled will typically be allocated on a pro rata basis, subject to de minimis requirements.Each account participating in an aggregated order will receive the same average price. Table of Contents - SmallCap Value SAI B-26 INVESTMENT ADVISORY AND OTHER SERVICES Advisory Services Pursuant to an Investment Advisory Agreement dated September 29, 2000, as amended (the “Advisory Agreement”), Robert W. Baird & Co. Incorporated, 777 East Wisconsin Avenue, Milwaukee, WI53202, furnishes continuous investment advisory services and management to the Fund.The Advisor is an investment advisory and brokerage firm formed in the State of Wisconsin on December 29, 1919. Baird Financial Corporation, a holding company, in combination with employees of the Advisor, owns substantially all of the outstanding stock of the Advisor.Baird Holding Company, in combination with employees of the Advisor, owns substantially all of the outstanding stock of Baird Financial Corporation.Employees of the Advisor own substantially all of the outstanding stock of Baird Holding Company. The Advisory Agreement for the Fund was approved by the Company’s Board of Directors, including a majority of the Independent Directors, cast in person at a meeting held for such purpose on February 28, 2012, and by the sole shareholder of the Fund by written consent on April 27, 2012.The Advisory Agreement is required to be approved annually (a) by the vote of a majority of the Independent Directors, cast in person at a meeting called for the purpose of voting on such approval, and (b) either by the full Board or by the vote of the shareholders.The Advisory Agreement terminates in the event of assignment and generally may be terminated by either party if certain conditions are met, without penalty, on a 60-day notice.The Advisory Agreement has an initial term of two years and will continue in effect, unless sooner terminated, for successive one-year periods so long as it is approved annually.In the Advisory Agreement, the Advisor has agreed to pay all expenses incurred by it in connection with its advisory activities.These expenses do not include the cost of securities and other investments purchased or sold for the Fund and do not include brokerage commissions and any other transaction charges.Brokerage commissions and other transaction charges are included in the cost basis of the securities and other investments. As compensation for its advisory services, the Advisor receives from the Fund a monthly management fee at the annual rate of 0.85% of the average daily NAV of the Fund.From time to time, the Advisor may voluntarily waive all or a portion of its management fee for the Fund.As described in the Prospectus, the Advisor has contractually agreed to waive its management fee and/or reimburse Fund expenses so as to limit the total annual fund operating expenses, including interest expense and fees and expenses incurred by the Fund in connection with the Fund’s investments in other investment companies and excluding taxes, brokerage commissions and extraordinary items, of the Fund to an annual rate of 1.00% for the Institutional Class and 1.25% for the Investor Class, through April 30, 2013.Pursuant to the Advisory Agreement, the Advisor can recapture any expenses or fees it has waived or reimbursed within a three-year period, if the expense ratios in those future years are less than the limits specified above and less than the limits in effect at that future time.However, the Funds are not obligated to pay any such waived fees more than three years after the end of the fiscal year in which the fees were waived or reimbursed. The Advisor may act as an investment advisor and administrator to other persons, firms, or corporations (including investment companies), and may have numerous advisory clients in addition to the Fund. Proxy Voting Policies The Board has adopted proxy voting policies and procedures that delegate the authority to vote proxies to the Advisor, subject to the supervision of the Board.The Board has also authorized the Advisor to retain a third party proxy voting service, such as ISS, to provide recommendations on proxy votes.The Advisor’s proxy voting policies and procedures provide that the Advisor will typically vote proxies in accordance with the recommendations made by ISS, and in the best interest of clients and Fund shareholders.However, because ISS’ guidelines do not address all potential voting issues and do not necessarily correspond to the Advisor’s opinions, there may be instances where the Advisor may not vote strictly according to ISS’ guidelines.In such a case, the Advisor submits the matter to its proxy voting committee. Table of Contents - SmallCap Value SAI B-27 In situations where the Advisor’s interests conflict, or appear to conflict, with client interests, the proxy voting committee will take one of the following steps to resolve the conflict: · Vote the securities in accordance with a pre-determined policy based upon the recommendations of an independent third party, such as ISS; · Vote the securities in accordance with the best interest of clients, as determined in good faith by the committee, without consideration of any benefit to the Advisor or its affiliates; or · If the securities are held by a Fund, disclose the conflict to the Board and obtain the Fund’s direction as to how to vote the proxies (which shall be determined by a majority of the Independent Directors). The Fund’s proxy voting record for the most recent 12-month period ended June 30 will be available without charge, either upon request, by calling toll free, 1-866-44BAIRD, or by accessing the Fund’s website at www.bairdfunds.com, or both; and by accessing the SEC’s website at http://www.sec.gov. Code of Ethics The Company, the Advisor and the Distributor have adopted a joint written Code of Ethics under Rule 17j-1 of the 1940 Act.The Code of Ethics governs the personal securities transactions of directors, officers and employees who may have access to current trading information of the Fund.The Code of Ethics permits such persons to invest in securities for their personal accounts, including securities that may be purchased or held by the Fund, subject to certain restrictions.The Code of Ethics includes pre-clearance, reporting and other procedures to monitor personal transactions and ensure that such transactions are consistent with the best interests of the Fund. Fund Administration U.S. Bancorp Fund Services, LLC (“USBFS”) provides administrative personnel and services (including blue sky services) to the Company and the Fund.Administrative services include, but are not limited to, providing equipment, telephone facilities, various personnel, including clerical and supervisory, and computers as is necessary or beneficial to provide compliance services to the Fund and the Company. Custodian U.S. Bank, N.A. (“U.S. Bank”), 1555 North RiverCenter Drive, Suite 302, Milwaukee, Wisconsin 53212, serves as custodian of the Fund’s assets.Under the Custody Agreement between U.S. Bank and the Fund (the “Custody Agreement”), U.S. Bank has agreed to (i) maintain separate accounts in the name of the Fund; (ii) make receipts and disbursements of money on behalf of the Fund; (iii) collect and receive all income and other payments and distributions on account of the Fund’s portfolio investments; (iv) respond to correspondence from shareholders, security brokers and others relating to its duties; and (v) make periodic reports to the Company concerning the Fund’s operations.U.S. Bank may, at its own expense, open and maintain a custody account or accounts on behalf of the Fund with other banks or trust companies, provided that U.S. Bank shall remain liable for the performance of all of its duties under the Custody Agreement notwithstanding any delegation.U.S. Bank and USBFS are affiliates.U.S. Bank and its affiliates may participate in revenue sharing arrangements with service providers of mutual funds in which the Fund may invest. Table of Contents - SmallCap Value SAI B-28 Transfer Agent USBFS, 615 East Michigan Street, Milwaukee, Wisconsin 53202, serves as transfer agent and dividend disbursing agent for the Fund under a transfer agent servicing agreement.As transfer and dividend disbursing agent, USBFS has agreed to (i) issue and redeem shares of the Fund; (ii) make dividend payments and other distributions to shareholders of the Fund; (iii) respond to correspondence by Fund shareholders and others relating to its duties; (iv) maintain shareholder accounts; and (v)make periodic reports to the Fund. Fund Accounting In addition, the Fund has entered into a fund accounting servicing agreement with USBFS pursuant to which USBFS has agreed to maintain the financial accounts and records of the Fund in compliance with the 1940 Act and to provide other accounting services to the Fund. Financial Intermediaries From time to time, the Fund may pay, directly or indirectly, amounts to financial intermediaries that provide transfer-agent type and/or other administrative services relating to the Fund to their customers or other persons who beneficially own interests in the Fund, such as participants in 401(k) plans.These services may include, among other things, sub-accounting services, transfer agent-type services, answering inquiries relating to the Fund, transmitting, on behalf of the Fund, proxy statements, annual reports, updated prospectuses and other communications regarding the Fund, and related services as the Fund or the intermediaries’ customers or such other persons may reasonably request.In such cases, to the extent paid by the Fund, the Fund will not pay more for these services through intermediary relationships than it would if the intermediaries’ customers were direct shareholders in the Fund. PORTFOLIO MANAGER Michelle E. Stevens, CFA (the “Portfolio Manager”) is solely responsible for the day-to-day management of the Fund. Other Accounts Managed by Portfolio Manager of the Fund The Portfolio Manager is solely responsible for the day-to-day management of the other accounts set forth in the following table. The following provides information regarding other accounts managed by the Portfolio Manager as of December 31, 2011. Table of Contents - SmallCap Value SAI B-29 Registered Investment Companies (excluding the Fund) Other Pooled Investment Vehicles Other Accounts Portfolio Manager Number of Accounts Total Assets in the Accounts Number of Accounts Total Assets in the Accounts Number of Accounts Total Assets in the Accounts Michelle E. Stevens 0 $0 0 $0 3 The Advisor and the Portfolio Manager advise multiple accounts for numerous clients. The Advisor manages potential conflicts of interest between the Fund and other types of accounts through trade allocation policies and oversight by the Advisor’s investment management departments and compliance department.Allocation policies are designed to address potential conflicts of interest in situations where the Fund and other accounts participate in investment transactions involving the same securities. Compensation of Portfolio Manager The Advisor compensates the Portfolio Manager with a base salary and an annual incentive bonus (including a minimum guaranteed bonus based on the base salary).The Portfolio Manager’s base salary is generally a fixed amount based on level of experience and responsibilities.The Portfolio Manager’s bonus is determined primarily by pre-tax investmentperformance of the accounts, including the Fund, andthe revenues and overall profitability of the Advisor and in certain cases, the revenues from and retention of accounts managed by the Portfolio Manager.Performance is measured relative to the long and short-term performance of the benchmark,the Russell 2000® Value Index, measured on a one-, three- and five-year basis, as applicable, with greater weight given to long-term performance.The Portfolio Manager may own and may be offered an opportunity to purchase or sell common stock in the Advisor, Baird Holding Company or Baird Financial Corporation.The Portfolio Manager may also own and may be offered an opportunity to purchase or sell shares in private equity offerings sponsored by the Advisor. Ownership of Fund Shares by Portfolio Manager As of December 31, 2011, the Portfolio Manager did not beneficially own any share of the Fund or the other mutual fund series of the Company. DISTRIBUTOR Robert W. Baird & Co. Incorporated also serves as the principal distributor for shares of the Funds pursuant to a Distribution Agreement with the Company dated September 26, 2000, as amended (the “Distribution Agreement”).The Distributor is registered as a broker-dealer under the Securities Exchange Act of 1934 and each state’s securities laws and is a member of the Financial Industry Regulatory Authority (“FINRA”).The offering of the Fund’s shares is continuous.The Distribution Agreement provides that the Distributor, as agent in connection with the distribution of Fund shares, will use its best efforts to distribute the Fund’s shares.As compensation for its services under the Distribution Agreement, the Distributor may retain all or a portion of the Rule 12b-1 fees payable under the Distribution and Shareholder Servicing Plan, discussed below. DISTRIBUTION PLAN The Board, including a majority of the Independent Directors, adopted a Distribution and Shareholder Servicing Plan (the “Plan”) for the Fund pursuant to Rule 12b-1 under the 1940 Act.The Plan authorizes payments by the Fund in connection with the distribution of Investor Class shares at an annual rate of 0.25% of the Fund’s average daily NAV.Payments may be made by the Fund under the Plan for the purpose of financing any activity primarily intended to result in the sale of shares of the Fund, as determined by the Board.Such activities typically include advertising; compensation for sales and sales marketing activities of financial service agents and others, such as dealers or distributors; shareholder account servicing; and production and dissemination of prospectuses and sales and marketing materials.To the extent any activity is one which the Fund may finance without the Plan, the Fund may also make payments to finance such activity outside of the Plan and not subject to its limitations.The Plan is a “compensation plan” which means that payments under the Plan are based upon a percentage of average daily net assets attributable to the Investor Class regardless of the amounts actually paid or expenses actually incurred by the Distributor; however, in no event, may such payments exceed the maximum allowable fee.It is, therefore, possible that the Distributor may realize a profit in a particular year as a result of these payments.The Plan increases the Investor Class’ expenses from what they would otherwise be.The Fund may engage in joint distribution activities with other Baird Funds and to the extent the expenses are not allocated to a specific Fund, expenses will be allocated based on the Fund’s net assets. Table of Contents - SmallCap Value SAI B-30 Administration of the Plan is regulated by Rule 12b-1 under the 1940 Act, which requires that the Board receive and review at least quarterly reports concerning the nature and qualification of expenses which are made, that the Board, including a majority of the Independent Directors, approve all agreements implementing the Plan and that the Plan may be continued from year-to-year only if the Board, including a majority of the Independent Directors, concludes at least annually that continuation of the Plan is likely to benefit shareholders. Amounts Expensed Under the Plan To date, no amounts were paid by the Fund pursuant to the Plan. Interests of Certain Persons With the exception of the Advisor, in its capacity as the Fund’s investment advisor and principal underwriter of Fund shares, no “interested person” of the Fund, as defined in the 1940 Act, and no director of the Company has or had a direct or indirect financial interest in the Plan or any related agreement. Anticipated Benefits to the Fund The Plan was approved with respect to the Fund by the Board, including a majority of the directors who are not interested persons (as defined in the 1940 Act) of the Fund and have no direct or indirect financial interest in the Plan or any related agreements on February 28, 2012.The Board determined that the Plan is likely to benefit Investor Class shares by providing an incentive for brokers, dealers and other financial intermediaries to engage in sales and marketing efforts on behalf of the Fund and to provide enhanced services to Investor Class shareholders.The Board also determined that the Plan was important to the viability of the Investor Class because it is intended to increase assets under management, which in turn should result in certain economies of scale. Table of Contents - SmallCap Value SAI B-31 Revenue Sharing Payments The Distributor, out of its own resources and without additional cost to the Fund or its shareholders, may provide additional cash payments or other compensation to broker-dealers and other financial intermediaries who market and sell shares of the Fund and/or who provide various administrative, sub-accounting and shareholder services.This practice is known as “revenue sharing.”These payments, if made, would be in addition to the 12b-1 fees payable out of Fund assets to firms that sell Investor Class shares.The revenue sharing payments may specifically be made in connection with the inclusion of the Fund in certain programs offered by broker-dealers or other financial intermediaries, invitations to conferences and seminars held or sponsored by those firms, access to branch offices and sales representatives of those firms and opportunities to make presentations and provide information to them.Revenue sharing payments may be structured as a flat fee, a percentage of net sales or net assets (or a combination thereof) or a fee based on the number of underlying client accounts.The Distributor currently has revenue sharing agreements with the following firms, under which the Distributor pays amounts other than the 12b-1 fee: Charles Schwab, Edward Jones & Co., Fidelity (National Financial), Pershing, BMO Harris/M&I Trust Company, Prudential, Raymond James, Morgan Stanley Smith Barney, Merrill Lynch (Financial Data Services), Morningstar Investment Services, LPL Financial, Wachovia and Vanguard. The Advisor may also pay cash or non-cash compensation to sales representatives of broker-dealers and other financial intermediaries in the form of occasional gift, meals and entertainment, and pay for exhibit space or sponsorships at regional or national events of broker-dealers and other financial intermediaries. Referral Program As indicated in the Prospectus, the Distributor has a referral program under which it may pay compensation to registered representatives of the Distributor for their efforts in selling Institutional Class shares of the Fund.Such compensation will not exceed 0.10% per year of the value of the Institutional Class share accounts for which the registered representative is responsible. The prospect of receiving, or the receipt of additional payments or other compensation as described above may provide the Distributor’s registered representatives with an incentive to favor sales of shares of the Funds and other mutual funds whose affiliates offer similar compensation over the sale of shares of mutual funds that do not make such payments. PORTFOLIO HOLDINGS DISCLOSURE POLICY The Fund does not provide or permit others to provide information about the Fund’s portfolio holdings to any third party on a selective basis, except as permitted by the Company’s policy regarding disclosure of portfolio holdings (the “Disclosure Policy”).Pursuant to the Disclosure Policy, the Company may disclose information about the Fund’s portfolio holdings only in the following circumstances: · The Fund discloses its portfolio holdings by mailing its annual and semi-annual reports to shareholders approximately two months after the end of the fiscal year and six-month period.In addition, the Company discloses the portfolio holdings of the Fund as of the end of the first and third fiscal quarters by filing Form N-Q with the SEC and as of the end of the second and fourth fiscal quarters by filing Form N-CSR with the SEC within 10 calendar days after mailing its annual and semi-annual reports to shareholders. · The Fund’s full portfolio holdings (without showing numbers of shares or dollar values) as of month-end and top ten holdings as of quarter-end are posted on the Company’s website no earlier than five business days after month-end and quarter-end, respectively.The monthly holdings information will remain posted on the website until the end of the following month.The quarterly top ten holdings information appears in the Fund’s fact sheet, which will remain posted on the website until the end of the following applicable calendar quarter. Table of Contents - SmallCap Value SAI B-32 · The Fund may also provide portfolio holdings information to various ratings agencies, consultants, broker-dealers, investment Advisors, financial intermediaries, investors and others, upon request, so long as such information, at the time it is provided, is posted on the Company’s website or otherwise publicly available. In limited circumstances, for the business purposes described below, the Fund’s portfolio holdings may be disclosed to, or known by, certain third parties in advance of their publication on the Company’s website. · The Advisor may disclose Fund portfolio holdings to the Fund’s service providers (administrator, fund accountant, custodian, transfer agent and independent pricing service) in connection with the fulfillment of their duties to the Fund.These service providers are required by contract with the Fund to keep such information confidential and not use it for any purpose other than the purpose for which the information was disclosed. · The Advisor may disclose Fund portfolio holdings to persons who owe a fiduciary duty or other duty of trust or confidence to the Fund, such as the Fund’s legal counsel and independent registered public accounting firm. · Disclosure of portfolio holdings as of a particular date may be made in response to inquiries from consultants, prospective clients or other persons, provided that the recipient signs a confidentiality agreement prohibiting disclosure and misuse of the holdings information. The Company is prohibited from entering into any other arrangements with third parties to disclose information regarding the Fund’s portfolio securities without (1) prior approval of the Advisor’s legal and compliance departments; and (2) the execution of a confidentiality agreement by the third parties.No compensation or other consideration may be received by the Fund or the Advisor in connection with the disclosure of portfolio holdings in accordance with this policy. The Board has delegated to the CCO the responsibility to monitor the foregoing policy and to address any violations thereof.The CCO reports to the Board and the Board reviews any disclosures of Fund portfolio holdings outside of the permitted disclosures described above on a quarterly basis to ensure that disclosure of information about portfolio holdings is in the best interest of Fund shareholders and to address any conflicts between the interests of Fund shareholders and those of the Advisor or any other Fund affiliate. ANTI-MONEY LAUNDERING PROGRAM The Company has established an Anti-Money Laundering Compliance Program (the “Program”) as required by the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (“USA PATRIOT Act”).In order to ensure compliance with this law, the Program provides for the development of internal practices, procedures and controls, the designation of an anti-money laundering compliance officer, an ongoing training program, an independent audit function to determine the effectiveness of the Program and a customer identification program.Mr. Todd Nichol has been designated as the Company’s anti-money laundering compliance officer. Procedures to implement the Program include, but are not limited to, determining that the Fund’s Distributor and transfer agent have established proper anti-money laundering procedures that require the reporting of suspicious and/or fraudulent activity, verifying the identity of the new shareholders, checking shareholder names against designated government lists, including the Office of Foreign Asset Control (“OFAC”), and undertaking a complete and thorough review of all new account applications.The Company will not transact business with any person or entity whose identity cannot be adequately verified. Table of Contents - SmallCap Value SAI B-33 Pursuant to the USA PATRIOT Act and the Program, the Fund may be required to “freeze” the account of a shareholder if the shareholder appears to be involved in suspicious activity or if certain account information matches information on government lists of known terrorists or other suspicious persons, or the Fund may be required to transfer the account or proceeds of the account to a governmental agency. INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM AND FINANCIAL STATEMENTS Grant Thornton LLP, 175 West Jackson Boulevard, Chicago, Illinois 60604, has been selected as independent registered public accounting firm of the Fund.As such, it is responsible for auditing the financial statements of the Fund. COUNSEL Godfrey & Kahn, S.C., 780 North Water Street, Milwaukee, Wisconsin 53202, serves as counsel to the Company and has passed upon the legality of the shares offered by the Fund. PERFORMANCE From time to time, the total return of Investor Class shares and Institutional Class shares of the Fund may be quoted in advertisements, shareholder reports or other communications to shareholders.Performance information is generally available by calling the Fund (toll-free) at 1-866-44BAIRD. 7593352_11 Table of Contents - SmallCap Value SAI B-34 Prospectus May 1, 2012 Baird Short-Term Bond Fund (Institutional Class: BSBIX) Baird Intermediate Bond Fund (Institutional Class: BIMIX) (Investor Class: BIMSX) Baird Intermediate Municipal Bond Fund (Institutional Class: BMBIX) (Investor Class: BMBSX) Baird Aggregate Bond Fund (Institutional Class: BAGIX) (Investor Class: BAGSX) Baird Core Plus Bond Fund (Institutional Class: BCOIX) (Investor Class: BCOSX) The Securities and Exchange Commission has not approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Table of Contents - Prospectus TABLE OF CONTENTS SUMMARY SECTION 1 Baird Short-Term Bond Fund 1 Baird Intermediate Bond Fund 6 Baird Intermediate Municipal Bond Fund 11 Baird Aggregate Bond Fund 16 Baird Core Plus Bond Fund 21 PRINCIPAL INVESMENT STRATEGIES, RELATED RISKS AND DISCLOSURE OF PORTFOLIO HOLDINGS 26 Investment Objectives 26 Principal Investment Strategies 27 Principal Risks 30 Portfolio Holdings Disclosure Policy 34 Who May Want to Invest in the Funds 34 MANAGEMENT OF THE FUNDS 34 The Advisor 34 The Investment Management Team 35 FINANCIAL HIGHLIGHTS 37 YOUR ACCOUNT 46 Distribution of Shares 46 Description of Classes 46 Share Price 47 Buying Shares 48 Selling Shares 52 Exchanging Shares 54 General Transaction Policies 55 DISTRIBUTIONS AND TAXES 56 Distributions 56 Taxation 56 PRIVACY POLICY PP-1 FOR MORE INFORMATION Back Cover Please find the Privacy Policy for Baird Funds, Inc. inside the back cover of this prospectus. Summary Section Baird Short-Term Bond Fund Investment Objective The investment objective of the Baird Short-Term Bond Fund (the “Fund”) is to seek an annual rate of total return, before fund expenses, greater than the annual rate of total return of the Barclays Capital 1-3 Year U.S. Government/Credit Bond Index. Fees and Expenses of the Fund The table below describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Institutional Class Shares Management Fees 0.25% Distribution and Service (12b-1) Fees None Other Expenses 0.05% Total Annual Fund Operating Expenses 0.30% Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Institutional Class Shares Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in total annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 61.1% of the average value of its portfolio. Table of Contents - Prospectus 1 Principal Investment Strategies The Fund normally invests at least 80% of its net assets in the following types of U.S. dollar-denominated debt securities: · U.S. government and other public-sector entities · Asset-backed and mortgage-backed obligations of U.S. and foreign issuers · Corporate debt of U.S. and foreign issuers The Fund only invests in debt securities rated investment grade at the time of purchase by at least one major rating agency or, if unrated, determined by Robert W. Baird & Co. Incorporated (the “Advisor”) to be investment grade. The Advisor attempts to keep the duration of the Fund’s portfolio substantially equal to that of its benchmark.The dollar-weighted average portfolio effective maturity of the Fund will normally be more than one year but less than three years. The Advisor attempts to diversify the Fund’s portfolio by holding securities of many different issuers and choosing issuers in a variety of sectors. In determining which securities to buy for the Fund, the Advisor attempts to achieve returns that exceed the Fund’s benchmark primarily in three ways: · Yield curve positioning:The Advisor selects securities with maturities and yields that it believes have the greatest potential for achieving the Fund’s objective, while attempting to match the average duration of the securities in the Fund with the average duration of the securities in the Fund’s benchmark. · Sector allocation:The Advisor invests in securities in those sectors which it believes represent the greatest potential for achieving the Fund’s objective. · Security selection:The Advisor determines which issuers it believes offer the best relative value within each sector and then decides which available securities of that issuer to purchase. The Advisor generally will sell a security when, on a relative basis and in the Advisor’s opinion, it will no longer help the Fund attain its objective. Principal Risks Please be aware that you may lose money by investing in the Fund.The following is a summary description of certain risks of investing in the Fund. Management Risks The Advisor may err in its choices of securities or portfolio mixes.Such errors could result in a negative return and a loss to you. Bond Market Risks A bond’s market value is affected significantly by changes in interest rates – generally, when interest rates rise, the bond’s market value declines and when interest rates decline, its market value rises (“interest-rate risk”).Generally, a bond with a longer maturity will entail greater interest rate risk but have a higher yield.Conversely, a bond with a shorter maturity will entail less interest rate risk but have a lower yield (“maturity risk”).A bond’s value may also be affected by changes in its credit quality rating or the issuer’s financial condition (“credit-quality risk”).U.S. and international markets have experienced extreme volatility, reduced liquidity, credit downgrades, increased likelihood of default and valuation difficulties in recent years. Table of Contents - Prospectus 2 Credit Quality Risks Bonds receiving the lowest investment grade rating may have speculative characteristics and, compared to higher grade securities, may have a weakened capacity to make principal and interest payments due to changes in economic conditions or other adverse circumstances.Ratings are essentially opinions of the credit quality of an issuer and may prove to be inaccurate. Mortgage- and Asset-Backed Securities Risks Mortgage- and asset-backed securities are subject to interest rate risk.Modest movements in interest rates (both increases and decreases) may quickly and significantly reduce the value of certain types of these securities.When interest rates fall, mortgage- and asset-backed securities may be subject to prepayment risk.When interest rates rise, certain types of mortgage- and asset-backed securities are subject to extension risk.Mortgage- and asset-backed securities can also be subject to the risk of default on the underlying residential or commercial mortgage(s) or other assets. Extension Risk Extension risk is the risk that debt securities, including mortgage- and asset-backed securities, will be paid off by the borrower more slowly than anticipated, increasing the average life of such securities and the sensitivity of the prices of such securities to future interest rate changes. Government Obligations Risks No assurance can be given that the U.S. government will provide financial support to U.S. government-sponsored agencies or instrumentalities where it is not obligated to do so by law.While the U.S. government provides financial support to various U.S. government-sponsored agencies and instrumentalities, such as the Federal National Mortgage Association (“Fannie Mae”) and the Federal Home Loan Mortgage Corporation (“Freddie Mac”), no assurance can be given that it will always do so. Liquidity Risks Certain securities may be difficult or impossible to sell at the time and price that the Advisor would like to sell.The Advisor may have to lower the price, sell other securities or forego an investment opportunity, any of which may have a negative effect on the management or performance of the Fund. Foreign Securities Risks Foreign investments, even those that are U.S. dollar-denominated, may involve additional risk, including political and economic instability, differences in financial reporting standards and less regulated securities markets. Valuation Risks The prices provided by the Fund’s pricing service or independent dealers or the fair value determinations made by the valuation committee of the Advisor may be different from the prices used by other mutual funds or from the prices at which securities are actually bought and sold.The prices of certain securities provided by pricing services may be subject to frequent and significant change, and will vary depending on the information that is available. Performance The performance information provides some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and by showing how the Fund’s average annual returns for one and five years and since inception compare with those of a broad measure of market performance.Past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future.Updated performance information is available on the Fund’s website at www.bairdfunds.com or by calling the Fund toll-free at 1-866-442-2473. Table of Contents - Prospectus 3 Calendar Year Returns for Institutional Class Shares Best quarter: 2nd quarter 2009 2.94% Worst quarter: 3rd quarter 2008 -2.11% After-tax returns are calculated using the highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Your actual after-tax returns depend on your tax situation and may differ from those shown.After-tax returns are not relevant if you hold your shares through a tax-deferred account, such as a 401(k) plan or an individual retirement account. Average Annual Total Returns as of December 31, 2011 1 Year 5 Years Since Inception (8/31/04) Institutional Class Return Before Taxes 2.08% 3.73% 3.43% Return After Taxes on Distributions 1.10% 2.27% 2.03% Return After Taxes on Distributions and Sale of Fund Shares 1.43% 2.33% 2.11% Barclay’s Capital 1-3 Year U.S. Government/Credit Bond Index 1.59% 3.99% 3.54% (reflects no deduction for fees, expenses or taxes) Investment Advisor Robert W. Baird & Co. Incorporated is the Fund’s investment advisor. Portfolio Managers Name Portfolio Manager of the Fund Since Title Mary Ellen Stanek, CFA Chief Investment Officer for Baird Advisors and Managing Director of the Advisor Gary A. Elfe, CFA Senior Portfolio Manager and Director of Fixed Income Research and Trading for Baird Advisors and Managing Director of the Advisor Charles B. Groeschell Senior Portfolio Manager for Baird Advisors and Managing Director of the Advisor Table of Contents - Prospectus 4 Name Portfolio Manager of the Fund Since Title Warren D. Pierson, CFA Senior Portfolio Manager for Baird Advisors and Managing Director of the Advisor Daniel A. Tranchita, CFA Senior Portfolio Manager for Baird Advisors and Managing Director of the Advisor M. Sharon deGuzman Senior Portfolio Manager for Baird Advisors and Senior Vice President of the Advisor Purchase and Sale of Fund Shares You may purchase or redeem shares of the Fund on any day the New York Stock Exchange (the “NYSE”) is open by written request via mail (Baird Funds, Inc. c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701) or overnight delivery (Baird Funds, Inc. c/o U.S. Bancorp Fund Services, LLC, 615 E. Michigan Street, Third Floor, Milwaukee, WI 53202), by wire transfer, by telephone at 1-866-442-2473, or through a financial intermediary.Purchases and redemptions by telephone are only permitted if you previously established these options on your account. The minimum initial and subsequent investment amounts are shown below, although the Fund may reduce or waive them in some cases in its discretion. Initial Purchase Subsequent Purchases Institutional Class $25,000 – All Account Types No minimum Tax Information The Fund’s distributions may be subject to federal income tax and may be taxed as ordinary income or long-term capital gains. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase Fund shares through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - Prospectus 5 Baird Intermediate Bond Fund Investment Objective The investment objective of the Baird Intermediate Bond Fund (the “Fund”) is to seek an annual rate of total return, before fund expenses, greater than the annual rate of total return of the Barclays Capital Intermediate U.S. Government/Credit Bond Index. Fees and Expenses of the Fund The table below describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Investor Class Shares Institutional Class Shares Management Fees 0.25% 0.25% Distribution and Service (12b-1)Fees 0.25% None Other Expenses 0.05% 0.05% Total Annual Fund Operating Expenses 0.55% 0.30% Example This Example is intended to help you compare the cost of investing in a Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Investor Class Shares Institutional Class Shares Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in total annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 24.1% of the average value of its portfolio. Principal Investment Strategies The Fund normally invests at least 80% of its net assets in the following types of U.S. dollar-denominated debt securities: Table of Contents - Prospectus 6 · U.S. government and other public-sector agencies · Asset-backed and mortgage-backed obligations of U.S. and foreign issuers · Corporate debt of U.S. and foreign issuers The Fund only invests in debt securities rated investment grade at the time of purchase by at least one major rating agency or, if unrated, determined by Robert W. Baird & Co. Incorporated (the “Advisor”) to be investment grade. The Advisor attempts to keep the duration of the Fund’s portfolio substantially equal to that of its benchmark.The dollar-weighted average portfolio effective maturity of the Fund will normally be more than three years but less than six years. The Advisor attempts to diversify the Fund’s portfolio by holding securities of many different issuers and choosing issuers in a variety of sectors. In determining which securities to buy for the Fund, the Advisor attempts to achieve returns that exceed the Fund’s benchmark primarily in three ways: · Yield curve positioning:The Advisor selects securities with maturities and yields that it believes have the greatest potential for achieving the Fund’s objective, while attempting to match the average duration of the securities in the Fund with the average duration of the securities in the Fund’s benchmark. · Sector allocation:The Advisor invests in securities in those sectors which it believes represent the greatest potential for achieving the Fund’s objective. · Security selection:The Advisor determines which issuers it believes offer the best relative value within each sector and then decides which available securities of that issuer to purchase. The Advisor generally will sell a security when, on a relative basis and in the Advisor’s opinion, it will no longer help the Fund attain its objective. Principal Risks Please be aware you may lose money by investing in the Fund.The following is a summary description of certain risks of investing in the Fund. Management Risks The Advisor may err in its choices of securities or portfolio mixes.Such errors could result in a negative return and a loss to you. Bond Market Risks A bond’s market value is affected significantly by changes in interest rates – generally, when interest rates rise, the bond’s market value declines and when interest rates decline, its market value rises (“interest-rate risk”).Generally, a bond with a longer maturity will entail greater interest rate risk but have a higher yield.Conversely, a bond with a shorter maturity will entail less interest rate risk but have a lower yield (“maturity risk”).A bond’s value may also be affected by changes in its credit quality rating or the issuer’s financial condition (“credit-quality risk”). U.S. and international markets have experienced extreme volatility, reduced liquidity, credit downgrades, increased likelihood of default and valuation difficulties in recent years. Table of Contents - Prospectus 7 Credit Quality Risks Bonds receiving the lowest investment grade rating may have speculative characteristics and, compared to higher grade securities, may have a weakened capacity to make principal and interest payments due to changes in economic conditions or other adverse circumstances.Ratings are essentially opinions of the credit quality of an issuer and may prove to be inaccurate. Mortgage- and Asset-Backed Securities Risks Mortgage- and asset-backed securities are subject to interest rate risk.Modest movements in interest rates (both increases and decreases) may quickly and significantly reduce the value of certain types of these securities.When interest rates fall, mortgage- and asset-backed securities may be subject to prepayment risk.When interest rates rise, certain types of mortgage- and asset-backed securities are subject to extension risk.Mortgage- and asset-backed securities can also be subject to the risk of default on the underlying residential or commercial mortgage(s) or other assets. Extension Risk Extension risk is the risk that debt securities, including mortgage- and asset-backed securities, will be paid off by the borrower more slowly than anticipated, increasing the average life of such securities and the sensitivity of the prices of such securities to future interest rate changes. Government Obligations Risks No assurance can be given that the U.S. government will provide financial support to U.S. government-sponsored agencies or instrumentalities where it is not obligated to do so by law.While the U.S. government provides financial support to various U.S. government-sponsored agencies and instrumentalities, such as the Federal National Mortgage Association (“Fannie Mae”) and the Federal Home Loan Mortgage Corporation (“Freddie Mac”), no assurance can be given that it will always do so. Liquidity Risks Certain securities may be difficult or impossible to sell at the time and price that the Advisor would like to sell.The Advisor may have to lower the price, sell other securities or forego an investment opportunity, any of which may have a negative effect on the management or performance of the Fund. Foreign Securities Risks Foreign investments, even those that are U.S. dollar-denominated, may involve additional risk, including political and economic instability, differences in financial reporting standards and less regulated securities markets. Valuation Risks The prices provided by the Fund’s pricing service or independent dealers or the fair value determinations made by the valuation committee of the Advisor may be different from the prices used by other mutual funds or from the prices at which securities are actually bought and sold.The prices of certain securities provided by pricing services may be subject to frequent and significant change, and will vary depending on the information that is available. Performance The performance information provides some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and by showing how the Fund’s average annual returns for one, five and ten years and since inception compare with those of a broad measure of market performance.Past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future.Updated performance information is available on the Fund’s website at www.bairdfunds.com or by calling the Fund toll-free at 1-866-442-2473. Table of Contents - Prospectus 8 Calendar Year Returns for Institutional Class Shares Best quarter: 3rd quarter 2009 5.04% Worst quarter: 2nd quarter 2004 -2.50% After-tax returns are shown only for Institutional Class shares, and the after-tax returns for Investor Class shares will vary.After-tax returns are calculated using the highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Your actual after-tax returns depend on your tax situation and may differ from those shown.After-tax returns are not relevant if you hold your shares through a tax-deferred account, such as a 401(k) plan or an individual retirement account. Average Annual Total Returns as of December 31, 2011 1 Year 5 Years 10 Years Since Inception (9/29/00) Institutional Class Return Before Taxes 6.14% 6.07% 5.46% 6.04% Return After Taxes on Distributions 4.70% 4.33% 3.68% 4.20% Return After Taxes on Distributions and Sale of Fund Shares 4.09% 4.18% 3.62% 4.09% Investor Class Return Before Taxes 5.84% 5.77% 5.18% 5.77% Barclays Capital Intermediate U.S. Government/Credit Bond Index 5.80% 5.88% 5.20% 5.75% (reflects no deduction for fees, expenses or taxes) Investment Advisor Robert W. Baird & Co. Incorporated is the Fund’s investment advisor. Portfolio Managers Name Portfolio Manager of the Fund Since Title Mary Ellen Stanek, CFA Chief Investment Officer for Baird Advisors and Managing Director of the Advisor Table of Contents - Prospectus 9 Name Portfolio Manager of the Fund Since Title Gary A. Elfe, CFA Senior Portfolio Manager and Director of Fixed Income Research and Trading for Baird Advisors and Managing Director of the Advisor Charles B. Groeschell Senior Portfolio Manager for Baird Advisors and Managing Director of the Advisor Warren D. Pierson, CFA Senior Portfolio Manager for Baird Advisors and Managing Director of the Advisor Daniel A. Tranchita, CFA Senior Portfolio Manager for Baird Advisors and Managing Director of the Advisor M. Sharon deGuzman Senior Portfolio Manager for Baird Advisors and Senior Vice President of the Advisor Purchase and Sale of Fund Shares You may purchase or redeem shares of the Fund on any day the New York Stock Exchange (the “NYSE”) is open by written request via mail (Baird Funds, Inc. c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701) or overnight delivery (Baird Funds, Inc. c/o U.S. Bancorp Fund Services, LLC, 615 E. Michigan Street, Third Floor, Milwaukee, WI 53202), by wire transfer, by telephone at 1-866-442-2473, or through a financial intermediary.Purchases and redemptions by telephone are only permitted if you previously established these options on your account. The minimum initial and subsequent investment amounts are shown below, although the Fund may reduce or waive them in some cases in its discretion. Initial Purchase Subsequent Purchases Investor Class $1,000 – Individual Retirement Accounts (Traditional/Roth/SIMPLE/SEP IRAs) and Coverdell Education Savings Account $2,500 – All Other Accounts Institutional Class $25,000 – All Account Types No minimum Tax Information The Fund’s distributions may be subject to federal income tax and may be taxed as ordinary income or long-term capital gains. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase Fund shares through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - Prospectus 10 Baird Intermediate Municipal Bond Fund Investment Objective The primary investment objective of the Baird Intermediate Municipal Bond Fund (the “Fund”) is to seek current income that is substantially exempt from federal income tax.A secondary objective is to seek total return with relatively low volatility of principal. Fees and Expenses of the Fund The table below describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Investor Class Shares Institutional Class Shares Management Fees 0.25% 0.25% Distribution and Service (12b-1)Fees 0.25% None Other Expenses 0.05% 0.05% Total Annual Fund Operating Expenses 0.55% 0.30% Example This Example is intended to help you compare the cost of investing in a Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Investor Class Shares Institutional Class Shares Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in total annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 8.0% of the average value of its portfolio. Table of Contents - Prospectus 11 Principal Investment Strategies The Fund invests in municipal securities issued by governmental authorities throughout the United States and its territories.The Fund primarily purchases general obligation and pre-refunded bonds issued for any purpose, and revenue bonds funding education, housing, transportation and essential services including, without limitation, water, sewer and electricity.The Fund uses the Barclays Capital 7-Year General Obligation Bond Index as its benchmark.The Barclays Capital 7-Year General Obligation Bond Index is an unmanaged, market value weighted index consisting of investment grade state and local general obligation bonds. The Fund invests principally in investment grade, intermediate-term municipal obligations issued by state and local authorities exempt from federal income tax.The Fund normally invests at least 80% of its net assets in a diversified portfolio of bonds and debentures, the interest on which is exempt from regular federal income and alternative minimum taxes.Municipal obligations purchased by the Fund will be: · Investment grade at the time of purchase or, if unrated, determined to be of comparable quality by the Advisor; · Municipal notes and other short-term obligations rated SP-1 by S&P or MIG-1 by Moody’s; or · Tax-exempt commercial paper rated A-1 by S&P or VMIG-1 by Moody’s. The Advisor attempts to keep the duration of the Fund’s portfolio substantially equal to that of its benchmark.The dollar-weighted average portfolio effective maturity of the Fund will normally be more than five years but less than eight years. In determining which securities to buy for the Fund, the Advisor attempts to achieve the Fund’s investment objectives primarily in three ways: · Yield curve positioning:The Advisor selects securities with maturities and yields that it believes have the greatest potential for achieving the Fund’s objective, while attempting to match the average duration of the securities in the Fund with the average duration of the securities in the Fund’s benchmark. · Sector allocation:The Advisor invests in securities in those sectors which it believes represent the greatest potential for achieving the Fund’s objectives. · Security selection:The Advisor determines which issuers it believes offer the best relative value within each sector and then decides which available securities of that issuer to purchase. The Advisor generally will sell a security when, on a relative basis and in the Advisor’s opinion, it will no longer help the Fund attain its objective. Principal Risks Please be aware that you may lose money by investing in the Fund.The following is a summary description of certain risks of investing in the Fund. Management Risks The Advisor may err in its choices of securities or portfolio mixes.Such errors could result in a negative return and a loss to you. Bond Market Risks A bond’s market value is affected significantly by changes in interest rates – generally, when interest rates rise, the bond’s market value declines and when interest rates decline, its market value rises (“interest-rate risk”).Generally, a bond with a longer maturity will entail greater interest rate risk but have a higher yield.Conversely, a bond with a shorter maturity will entail less interest rate risk but have a lower yield (“maturity risk”).A bond’s value may also be affected by changes in its credit quality rating or the issuer’s financial condition (“credit-quality risk”).U.S. and international markets have experienced extreme volatility, reduced liquidity, credit downgrades, increased likelihood of default and valuation difficulties in recent years. Table of Contents - Prospectus 12 Credit Quality Risks Individual issues of municipal obligations may be subject to the credit risk of the municipality, borrower or issuer (“obligor”).Therefore, the obligor may experience unanticipated financial problems and may be unable to meet its payment obligations.Municipal obligations held by the Fund may be adversely affected by political and economic conditions and developments (for example, legislation reducing state aid to local governments).Bonds receiving the lowest investment grade rating may have speculative characteristics and, compared to higher grade securities, may have a weakened capacity to make principal and interest payments due to changes in economic conditions or other adverse circumstances.Ratings are essentially opinions of the credit quality of an issuer and may prove to be inaccurate. Municipal Obligations Risks Because the Fund may invest more than 25% of its total assets in municipal obligations issued by entities located in the same state or the interest on which is paid solely from revenues of similar projects, changes in economic, business or political conditions relating to a particular state or type of projects may have a disproportionate impact on the Fund. Municipal obligations that the Fund may acquire include municipal lease obligations, which are issued by a state or local government or authority to acquire land and a wide variety of equipment and facilities.If the funds are not appropriated for the following year’s lease payments, the lease may terminate, with the possibility of default on the lease obligation and significant loss to the Fund. The repayment of principal and interest on some of the municipal securities in which the Fund may invest may be guaranteed or insured by a monoline insurance company.If a company insuring municipal securities in which the Fund invests experiences financial difficulties, the credit rating and price of the security may deteriorate. Tax Risks Municipal securities may decrease in value during times when federal income tax rates are falling.The Fund’s investments are affected by changes in federal income tax rates applicable to, or the continuing federal tax-exempt status of, interest income on municipal obligations.Any proposed or actual changes in such rates or exempt status, therefore, can significantly affect the liquidity, marketability and supply and demand for municipal obligations, which would in turn affect the Fund’s ability to acquire and dispose of municipal obligations at desirable yield and price levels. Liquidity Risks Certain securities may be difficult or impossible to sell at the time and price that the Advisor would like to sell.The Advisor may have to lower the price, sell other securities or forego an investment opportunity, any of which may have a negative effect on the management or performance of the Fund. Valuation Risks The prices provided by the Fund’s pricing service or independent dealers or the fair value determinations made by the valuation committee of the Advisor may be different from the prices used by other mutual funds or from the prices at which securities are actually bought and sold.The prices of certain securities provided by pricing services may be subject to frequent and significant change, and will vary depending on the information that is available. Table of Contents - Prospectus 13 Performance The performance information provides some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and by showing how the Fund’s average annual returns for one, five and ten years and since inception compare with those of a broad measure of market performance.Past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future.Updated performance information is available on the Fund’s website at www.bairdfunds.com or by calling the Fund toll-free at 1-866-442-2473. Calendar Year Returns for Institutional Class Shares Best quarter: 4th quarter 2008 5.22% Worst quarter: 2nd quarter 2004 -2.63% After-tax returns are shown only for Institutional Class shares, and the after-tax returns for Investor Class shares will vary.After-tax returns are calculated using the highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Your actual after-tax returns depend on your tax situation and may differ from those shown.After-tax returns are not relevant if you hold your shares through a tax-deferred account, such as a 401(k) plan or an individual retirement account. Average Annual Total Returns as of December 31, 2011 1 Year 5 Years 10 Years Since Inception (3/30/01) Institutional Class Return Before Taxes 8.55% 5.68% 5.15% 5.25% Return After Taxes on Distributions 8.53% 5.66% 5.12% 5.23% Return After Taxes on Distributions and Sale of Fund Shares 6.55% 5.31% 4.92% 5.02% Investor Class Return Before Taxes 8.30% 5.39% 4.88% 4.98% Barclays Capital 7-Year General Obligation Bond Index 10.58% 6.43% 5.69% 5.51% (reflects no deduction for fees, expenses or taxes) Investment Advisor Robert W. Baird & Co. Incorporated is the Fund’s investment advisor. Table of Contents - Prospectus 14 Portfolio Managers Name Portfolio Manager of the Fund Since Title Mary Ellen Stanek, CFA Chief Investment Officer for Baird Advisors and Managing Director of the Advisor Gary A. Elfe, CFA Senior Portfolio Manager and Director of Fixed Income Research and Trading for Baird Advisors and Managing Director of the Advisor Charles B. Groeschell Senior Portfolio Manager for Baird Advisors and Managing Director of the Advisor Warren D. Pierson, CFA Senior Portfolio Manager for Baird Advisors and Managing Director of the Advisor Daniel A. Tranchita, CFA Senior Portfolio Manager for Baird Advisors and Managing Director of the Advisor M. Sharon deGuzman Senior Portfolio Manager for Baird Advisors and Senior Vice President of the Advisor Purchase and Sale of Fund Shares You may purchase or redeem shares of the Fund on any day the New York Stock Exchange (the “NYSE”) is open by written request via mail (Baird Funds, Inc. c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701) or overnight delivery (Baird Funds, Inc. c/o U.S. Bancorp Fund Services, LLC, 615 E. Michigan Street, Third Floor, Milwaukee, WI 53202), by wire transfer, by telephone at 1-866-442-2473, or through a financial intermediary.Purchases and redemptions by telephone are only permitted if you previously established these options on your account. The minimum initial and subsequent investment amounts are shown below, although the Fund may reduce or waive them in some cases in its discretion. Initial Purchase Subsequent Purchases Investor Class $1,000 – Individual Retirement Accounts (Traditional/Roth/SIMPLE/SEP IRAs) and Coverdell Education Savings Account $2,500 – All Other Accounts Institutional Class $25,000 – All Account Types No minimum Tax Information The Fund intends to make tax-exempt distributions.However, some of the Fund’s distributions may be subject to federal income tax and may be taxed as ordinary income or long-term capital gains. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase Fund shares through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - Prospectus 15 Baird Aggregate Bond Fund Investment Objective The investment objective of the Baird Aggregate Bond Fund (the “Fund”) is to seek an annual rate of total return, before fund expenses, greater than the annual rate of total return of the Barclays Capital U.S. Aggregate Bond Index. Fees and Expenses of the Fund The table below describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Investor Class Shares Institutional Class Shares Management Fees 0.25% 0.25% Distribution and Service (12b-1)Fees 0.25% None Other Expenses 0.05% 0.05% Total Annual Fund Operating Expenses 0.55% 0.30% Example This Example is intended to help you compare the cost of investing in a Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Investor Class Shares Institutional Class Shares Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in total annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 45.9% of the average value of its portfolio. Principal Investment Strategies The Fund normally invests at least 80% of its net assets in the following types of U.S. dollar-denominated debt securities: Table of Contents - Prospectus 16 · U.S. government and other public-sector entities · Asset-backed and mortgage-backed obligations of U.S. and foreign issuers · Corporate debt of U.S. and foreign issuers The Fund only invests in debt securities rated investment grade at the time of purchase by at least one major rating agency or, if unrated, determined by Robert W. Baird & Co. Incorporated (the “Advisor”) to be investment grade. The Advisor attempts to keep the duration of the Fund’s portfolio substantially equal to that of its benchmark.The dollar-weighted average portfolio effective maturity of the Fund will normally be more than five years but less than 10 years during normal market conditions. The Advisor attempts to diversify the Fund’s portfolio by holding securities of many different issuers and choosing issuers in a variety of sectors. In determining which securities to buy for the Fund, the Advisor attempts to achieve returns that exceed the Fund’s benchmark primarily in three ways: · Yield curve positioning:The Advisor selects securities with maturities and yields that it believes have the greatest potential for achieving the Fund’s objective, while attempting to match the average duration of the securities in the Fund with the average duration of the securities in the Fund’s benchmark. · Sector allocation:The Advisor invests in securities in those sectors which it believes represent the greatest potential for achieving the Fund’s objective. · Security selection:The Advisor determines which issuers it believes offer the best relative value within each sector and then decides which available securities of that issuer to purchase. The Advisor generally will sell a security when, on a relative basis and in the Advisor’s opinion, it will no longer help the Fund attain its objective. Principal Risks Please be aware you may lose money by investing in the Fund.The following is a summary description of certain risks of investing in the Fund. Management Risks The Advisor may err in its choices of securities or portfolio mixes.Such errors could result in a negative return and a loss to you. Bond Market Risks A bond’s market value is affected significantly by changes in interest rates – generally, when interest rates rise, the bond’s market value declines and when interest rates decline, its market value rises (“interest-rate risk”).Generally, a bond with a longer maturity will entail greater interest rate risk but have a higher yield.Conversely, a bond with a shorter maturity will entail less interest rate risk but have a lower yield (“maturity risk”).A bond’s value may also be affected by changes in its credit quality rating or the issuer’s financial condition (“credit-quality risk”). U.S. and international markets have experienced extreme volatility, reduced liquidity, credit downgrades, increased likelihood of default and valuation difficulties in recent years. Table of Contents - Prospectus 17 Credit Quality Risks Bonds receiving the lowest investment grade rating may have speculative characteristics and, compared to higher grade securities, may have a weakened capacity to make principal and interest payments due to changes in economic conditions or other adverse circumstances.Ratings are essentially opinions of the credit quality of an issuer and may prove to be inaccurate. Mortgage- and Asset-Backed Securities Risks Mortgage- and asset-backed securities are subject to interest rate risk.Modest movements in interest rates (both increases and decreases) may quickly and significantly reduce the value of certain types of these securities.When interest rates fall, mortgage- and asset-backed securities may be subject to prepayment risk.When interest rates rise, certain types of mortgage- and asset-backed securities are subject to extension risk.Mortgage- and asset-backed securities can also be subject to the risk of default on the underlying residential or commercial mortgage(s) or other assets. Extension Risk Extension risk is the risk that debt securities, including mortgage- and asset-backed securities, will be paid off by the borrower more slowly than anticipated, increasing the average life of such securities and the sensitivity of the prices of such securities to future interest rate changes. Government Obligations Risks No assurance can be given that the U.S. government will provide financial support to U.S. government-sponsored agencies or instrumentalities where it is not obligated to do so by law.While the U.S. government provides financial support to various U.S. government-sponsored agencies and instrumentalities, such as the Federal National Mortgage Association (“Fannie Mae”) and the Federal Home Loan Mortgage Corporation (“Freddie Mac”), no assurance can be given that it will always do so. Liquidity Risks Certain securities may be difficult or impossible to sell at the time and price that the Advisor would like to sell.The Advisor may have to lower the price, sell other securities or forego an investment opportunity, any of which may have a negative effect on the management or performance of the Fund. Foreign Securities Risks Foreign investments, even those that are U.S. dollar-denominated, may involve additional risk, including political and economic instability, differences in financial reporting standards and less regulated securities markets. Valuation Risks The prices provided by the Fund’s pricing service or independent dealers or the fair value determinations made by the valuation committee of the Advisor may be different from the prices used by other mutual funds or from the prices at which securities are actually bought and sold.The prices of certain securities provided by pricing services may be subject to frequent and significant change, and will vary depending on the information that is available. Performance The performance information provides some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and by showing how the Fund’s average annual returns for one, five and ten years and since inception compare with those of a broad measure of market performance.Past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future.Updated performance information is available on the Fund’s website at www.bairdfunds.com or by calling the Fund toll-free at 1-866-442-2473. Table of Contents - Prospectus 18 Calendar Year Returns for Institutional Class Shares Best quarter: 3rd quarter 2009 5.72% Worst quarter: 2nd quarter 2004 -2.30% After-tax returns are shown only for Institutional Class shares, and the after-tax returns for Investor Class shares will vary.After-tax returns are calculated using the highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Your actual after-tax returns depend on your tax situation and may differ from those shown.After-tax returns are not relevant if you hold your shares through a tax-deferred account, such as a 401(k) plan or an individual retirement account. Average Annual Total Returns as of December 31, 2011 1 Year 5 Years 10 Years Since Inception (9/29/00) Institutional Class Return Before Taxes 7.85% 5.97% 5.83% 6.44% Return After Taxes on Distributions 5.82% 4.03% 3.86% 4.37% Return After Taxes on Distributions and Sale of Fund Shares 5.39% 3.98% 3.84% 4.31% Investor Class Return Before Taxes 7.46% 5.70% 5.58% 6.19% Barclays Capital U.S. Aggregate Bond Index 7.84% 6.50% 5.78% 6.26% (reflects no deduction for fees, expenses or taxes) Investment Advisor Robert W. Baird & Co. Incorporated is the Fund’s investment advisor. Portfolio Managers Name Portfolio Manager of the Fund Since Title Mary Ellen Stanek, CFA Chief Investment Officer for Baird Advisors and Managing Director of the Advisor Table of Contents - Prospectus 19 Gary A. Elfe, CFA Senior Portfolio Manager and Director of Fixed Income Research and Trading for Baird Advisors and Managing Director of the Advisor Charles B. Groeschell Senior Portfolio Manager for Baird Advisors and Managing Director of the Advisor Warren D. Pierson, CFA Senior Portfolio Manager for Baird Advisors and Managing Director of the Advisor Daniel A. Tranchita, CFA Senior Portfolio Manager for Baird Advisors and Managing Director of the Advisor M. Sharon deGuzman Senior Portfolio Manager for Baird Advisors and Senior Vice President of the Advisor Purchase and Sale of Fund Shares You may purchase or redeem shares of the Fund on any day the New York Stock Exchange (the “NYSE”) is open by written request via mail (Baird Funds, Inc. c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701) or overnight delivery (Baird Funds, Inc. c/o U.S. Bancorp Fund Services, LLC, 615 E. Michigan Street, Third Floor, Milwaukee, WI 53202), by wire transfer, by telephone at 1-866-442-2473, or through a financial intermediary.Purchases and redemptions by telephone are only permitted if you previously established these options on your account. The minimum initial and subsequent investment amounts are shown below, although the Fund may reduce or waive them in some cases in its discretion. Initial Purchase Subsequent Purchases Investor Class $1,000 – Individual Retirement Accounts (Traditional/Roth/SIMPLE/SEP IRAs) and Coverdell Education Savings Account $2,500 – All Other Accounts Institutional Class $25,000 – All Account Types No minimum Tax Information The Fund’s distributions may be subject to federal income tax and may be taxed as ordinary income or long-term capital gains. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase Fund shares through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - Prospectus 20 Baird Core Plus Bond Fund Investment Objective The investment objective of the Baird Core Plus Bond Fund (the “Fund”) is to seek an annual rate of total return, before fund expenses, greater than the annual rate of total return of the Barclays Capital U.S. Universal Bond Index. Fees and Expenses of the Fund The table below describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Investor Class Shares Institutional Class Shares Management Fees 0.25% 0.25% Distribution and Service (12b-1)Fees 0.25% None Other Expenses 0.05% 0.05% Total Annual Fund Operating Expenses 0.55% 0.30% Example This Example is intended to help you compare the cost of investing in a Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Investor Class Shares Institutional Class Shares Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in total annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 34.6% of the average value of its portfolio. Principal Investment Strategies The Fund normally invests at least 80% of its net assets in the following types of U.S. dollar-denominated debt securities: · U.S. government and other public-sector entities · Asset-backed and mortgage-backed obligations of U.S. and foreign issuers · Corporate debt of U.S. and foreign issuers Table of Contents - Prospectus 21 The Fund invests primarily in investment-grade debt securities, but may invest up to 20% of its net assets in non-investment grade securities (sometimes referred to as “high yield” or “junk” bonds).Non-investment grade securities, at the time of purchase, are generally rated at least B or higher by Standard & Poor’s (“S&P”) or Moody’s Investors Service (“Moodys”) or have an equivalent rating by another nationally recognized rating agency.The Fund may also invest in unrated debt obligations that are determined by Robert W. Baird & Co. Incorporated (the “Advisor”) to be comparable in quality to the rated obligations.Average quality for the Core Plus Bond Fund is normally expected to be at least the third highest rating category for S&P or Moody’s. The Advisor attempts to keep the duration of the Fund’s portfolio substantially equal to that of its benchmark.The dollar-weighted average portfolio effective maturity of the Fund will normally be more than five years but less than 10 years.The Advisor attempts to diversify the Fund’s portfolio by holding securities of many different issuers and choosing issuers in a variety of sectors. In determining which securities to buy for the Fund, the Advisor attempts to achieve returns that exceed the Fund’s benchmark primarily in three ways: · Yield curve positioning:The Advisor selects securities with maturities and yields that it believes have the greatest potential for achieving the Fund’s objective, while attempting to match the average duration of the securities in the Fund with the average duration of the securities in the Fund’s benchmark. · Sector allocation:The Advisor invests in securities in those sectors which it believes represent the greatest potential for achieving the Fund’s objective. · Security selection:The Advisor determines which issuers it believes offer the best relative value within each sector and then decides which available securities of that issuer to purchase. The Advisor generally will sell a security when, on a relative basis and in the Advisor’s opinion, it will no longer help the Fund attain its objective. Principal Risks Please be aware that you may lose money by investing in the Fund.The following is a summary description of certain risks of investing in the Fund. Management Risks The Advisor may err in its choices of securities or portfolio mixes.Such errors could result in a negative return and a loss to you. Bond Market Risks A bond’s market value is affected significantly by changes in interest rates – generally, when interest rates rise, the bond’s market value declines and when interest rates decline, its market value rises (“interest-rate risk”).Generally, a bond with a longer maturity will entail greater interest rate risk but have a higher yield.Conversely, a bond with a shorter maturity will entail less interest rate risk but have a lower yield (“maturity risk”).A bond’s value may also be affected by changes in its credit quality rating or the issuer’s financial condition (“credit-quality risk”).U.S. and international markets have experienced extreme volatility, reduced liquidity, credit downgrades, increased likelihood of default and valuation difficulties in recent years. Table of Contents - Prospectus 22 Credit Quality Risks Bonds receiving the lowest investment grade rating or a high yield (“junk bond”) rating may have speculative characteristics and, compared to higher grade securities, may have a weakened capacity to make principal and interest payments due to changes in economic conditions or other adverse circumstances.Ratings are essentially opinions of the credit quality of an issuer and may prove to be inaccurate. Non-Investment Grade Bond Risks Non-investment grade bonds involve greater risk than investment-grade securities, including the possibility of default or bankruptcy.They tend to be more sensitive to economic conditions than higher-rated debt securities and, as a result, are generally more sensitive to credit risk than securities in the higher-rated categories. Mortgage- and Asset-Backed Securities Risks Mortgage- and asset-backed securities are subject to interest rate risk.Modest movements in interest rates (both increases and decreases) may quickly and significantly reduce the value of certain types of these securities.When interest rates fall, mortgage- and asset-backed securities may be subject to prepayment risk.When interest rates rise, certain types of mortgage- and asset-backed securities are subject to extension risk.Mortgage- and asset-backed securities can also be subject to the risk of default on the underlying residential or commercial mortgage(s) or other assets. Extension Risk Extension risk is the risk that debt securities, including mortgage- and asset-backed securities, will be paid off by the borrower more slowly than anticipated, increasing the average life of such securities and the sensitivity of the prices of such securities to future interest rate changes. Government Obligations Risks No assurance can be given that the U.S. government will provide financial support to U.S. government-sponsored agencies or instrumentalities where it is not obligated to do so by law.While the U.S. government provides financial support to various U.S. government-sponsored agencies and instrumentalities, such as the Federal National Mortgage Association (“Fannie Mae”) and the Federal Home Loan Mortgage Corporation (“Freddie Mac”), no assurance can be given that it will always do so. Liquidity Risks Certain securities may be difficult or impossible to sell at the time and price that the Advisor would like to sell.The Advisor may have to lower the price, sell other securities or forego an investment opportunity, any of which may have a negative effect on the management or performance of the Fund. Foreign Securities Risks Foreign investments, even those that are U.S. dollar-denominated, may involve additional risk, including political and economic instability, differences in financial reporting standards and less regulated securities markets. Valuation Risks The prices provided by the Fund’s pricing service or independent dealers or the fair value determinations made by the valuation committee of the Advisor may be different from the prices used by other mutual funds or from the prices at which securities are actually bought and sold.The prices of certain securities provided by pricing services may be subject to frequent and significant change, and will vary depending on the information that is available. Table of Contents - Prospectus 23 Performance The performance information provides some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and by showing how the Fund’s average annual returns for one, five and ten years and since inception compare with those of a broad measure of market performance.Past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future.Updated performance information is available on the Fund’s website at www.bairdfunds.com or by calling the Fund toll-free at 1-866-442-2473. Calendar Year Returns for Institutional Class Shares Best quarter: 3rd quarter 2009 7.15% Worst quarter: 2nd quarter 2004 -2.45% After-tax returns are shown only for Institutional Class shares, and the after-tax returns for Investor Class shares will vary.After-tax returns are calculated using the highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Your actual after-tax returns depend on your tax situation and may differ from those shown.After-tax returns are not relevant if you hold your shares through a tax-deferred account, such as a 401(k) plan or an individual retirement account. Average Annual Total Returns as of December 31, 2011 1 Year 5 Years 10 Years Since Inception (9/29/00) Institutional Class Return Before Taxes 7.89% 7.30% 6.74% 7.13% Return After Taxes on Distributions 6.18% 5.18% 4.55% 4.88% Return After Taxes on Distributions and Sale of Fund Shares 5.14% 4.99% 4.48% 4.79% Investor Class Return Before Taxes 7.57% 7.03% 6.46% 6.86% Barclays Capital U.S. Universal Bond Index 7.40% 6.39% 6.01% 6.40% (reflects no deduction for fees, expenses or taxes) Investment Advisor Robert W. Baird & Co. Incorporated is the Fund’s investment advisor. Table of Contents - Prospectus 24 Portfolio Managers Name Portfolio Manager of the Fund Since Title Mary Ellen Stanek, CFA Chief Investment Officer for Baird Advisors and Managing Director of the Advisor Gary A. Elfe, CFA Senior Portfolio Manager and Director of Fixed Income Research and Trading for Baird Advisors and Managing Director of the Advisor Charles B. Groeschell Senior Portfolio Manager for Baird Advisors and Managing Director of the Advisor Warren D. Pierson, CFA Senior Portfolio Manager for Baird Advisors and Managing Director of the Advisor Daniel A. Tranchita, CFA Senior Portfolio Manager for Baird Advisors and Managing Director of the Advisor M. Sharon deGuzman Senior Portfolio Manager for Baird Advisors and Senior Vice President of the Advisor Purchase and Sale of Fund Shares You may purchase or redeem shares of the Fund on any day the New York Stock Exchange (the “NYSE”) is open by written request via mail (Baird Funds, Inc. c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701) or overnight delivery (Baird Funds, Inc. c/o U.S. Bancorp Fund Services, LLC, 615 E. Michigan Street, Third Floor, Milwaukee, WI 53202), by wire transfer, by telephone at 1-866-442-2473, or through a financial intermediary.Purchases and redemptions by telephone are only permitted if you previously established these options on your account. The minimum initial and subsequent investment amounts are shown below, although the Fund may reduce or waive them in some cases in its discretion. Initial Purchase Subsequent Purchases Investor Class $1,000 – Individual Retirement Accounts (Traditional/Roth/SIMPLE/SEP IRAs) and Coverdell Education Savings Account $2,500 – All Other Accounts Institutional Class $25,000 – All Account Types No minimum Tax Information The Fund’s distributions may be subject to federal income tax and may be taxed as ordinary income or long-term capital gains. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase Fund shares through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - Prospectus 25 Principal Investment Strategies, Related Risks and Disclosure of Portfolio Holdings This prospectus describes the Baird Short-Term Bond Fund (“Short-Term Bond Fund”), Baird Intermediate Bond Fund (“Intermediate Bond Fund”), Baird Intermediate Municipal Bond Fund (“Intermediate Municipal Bond Fund”), Baird Aggregate Bond Fund (“Aggregate Bond Fund”) and Baird Core Plus Bond Fund (“Core Plus Bond Fund”) (each, a “Fund” and collectively, the “Funds”), five mutual funds offered by Baird Funds, Inc. (“Baird Funds” or the “Company”). Investment Objectives Short-Term Bond Fund The investment objective of the Short-Term Bond Fund is to seek an annual rate of total return, before fund expenses, greater than the annual rate of total return of the Barclays Capital 1-3 Year U.S. Government/Credit Bond Index.The Barclays Capital 1-3 Year U.S. Government/Credit Bond Index is an unmanaged, market value weighted index of investment grade, fixed-rate debt including government and corporate securities with maturities between one and three years. Intermediate Bond Fund The investment objective of the Intermediate Bond Fund is to seek an annual rate of total return, before fund expenses, greater than the annual rate of total return of the Barclays Capital Intermediate U.S. Government/Credit Bond Index.The Barclays Capital Intermediate U.S. Government/Credit Bond Index is an unmanaged, market value weighted index of investment grade, fixed-rate debt including government and corporate securities with maturities between one and ten years. Intermediate Municipal Bond Fund The primary investment objective of the Intermediate Municipal Bond Fund is to seek current income that is substantially exempt from federal income tax.A secondary objective is to seek total return with relatively low volatility of principal. Aggregate Bond Fund The investment objective of the Aggregate Bond Fund is to seek an annual rate of total return, before fund expenses, greater than the annual rate of total return of the Barclays Capital U.S. Aggregate Bond Index.The Barclays Capital U.S. Aggregate Bond Index is an unmanaged, market value weighted index of investment grade, fixed-rate debt issues, including government, corporate, asset-backed, and mortgage-backed securities, with maturities of at least one year. Core Plus Bond Fund The investment objective of the Core Plus Bond Fund is to seek an annual rate of total return, before fund expenses, greater than the annual rate of total return of the Barclays Capital U.S. Universal Bond Index.The Barclays Capital U.S. Universal Bond Index is an unmanaged, market value weighted index of fixed income securities issued in U.S. dollars, including U.S. government and investment grade debt, non-investment grade debt, asset-backed and mortgage-backed securities, Eurobonds, 144A securities and emerging market debt with maturities of at least one year. These investment objectives are fundamental and may not be changed without shareholder approval. Table of Contents - Prospectus 26 Principal Investment Strategies To achieve each Fund’s investment objectives, the Advisor attempts to keep the duration of each Fund’s portfolio substantially equal to that of its benchmark.The Advisor seeks to control credit quality risk by purchasing only investment grade, U.S. dollar-denominated securities for the Short-Term Bond Fund, Intermediate Bond Fund, Intermediate Municipal Bond Fund and Aggregate Bond Fund.Although the Core Plus Bond Fund invests primarily in investment grade securities, it may also invest up to 20% of its net assets in non-investment grade securities.The Intermediate Municipal Bond Fund may invest in short-term municipal obligations and tax-exempt commercial paper.The Advisor attempts to diversify each Fund’s portfolio by holding securities of many different issuers and choosing issuers in a variety of sectors.
